FINANCING AGREEMENT

 

Dated as of July 13, 2004

 

by and among

 

OGLEBAY NORTON COMPANY,

as debtor and debtor-in-possession,

as Borrower,

 

CERTAIN SUBSIDIARIES OF OGLEBAY NORTON COMPANY LISTED AS A

GUARANTOR ON THE SIGNATURE PAGES HERETO,

as debtors and debtors-in-possession,

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

WELLS FARGO FOOTHILL, INC.,

as Administrative Agent,

 

BANK ONE, NA and BANK OF AMERICA, N.A.,

as Documentation Agents,

 

and

 

SILVER POINT FINANCE, LLC,

as Collateral Agent, Syndication Agent and Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CERTAIN TERMS

   1

Section 1.01

  

Definitions

   1

Section 1.02

  

Terms Generally

   32

Section 1.03

  

Accounting and Other Terms

   32

Section 1.04

  

Time References

   33

ARTICLE II THE LOANS

   33

Section 2.01

  

Commitments

   33

Section 2.02

  

Making the Loans

   34

Section 2.03

  

Repayment of Loans; Evidence of Debt

   37

Section 2.04

  

Interest

   38

Section 2.05

  

Reduction of Commitment; Prepayment of Loans

   39

Section 2.06

  

Fees

   44

Section 2.07

  

Securitization

   44

Section 2.08

  

Taxes

   45

Section 2.09

  

LIBOR Not Determinable; Illegality or Impropriety

   47

Section 2.10

  

Indemnity

   48

Section 2.11

  

Continuation and Conversion of Loans

   49

ARTICLE III LETTER OF CREDIT ACCOMMODATIONS

   49

Section 3.01

  

Letter of Credit Guaranty

   49

Section 3.02

  

Participations

   52

Section 3.03

  

Letter of Credit Accommodations

   53

ARTICLE IV SECURITY AND ADMINISTRATIVE PRIORITY

   54

Section 4.01

  

Collateral; Grant of Lien and Security Interest

   54

Section 4.02

  

Administrative Priority

   55

Section 4.03

  

Grants, Rights and Remedies

   55

Section 4.04

  

No Filings Required

   55

Section 4.05

  

Survival

   55

ARTICLE V FEES, PAYMENTS AND OTHER COMPENSATION

   56

Section 5.01

  

Audit and Collateral Monitoring Fees

   56

Section 5.02

  

Payments; Computations and Statements

   56

Section 5.03

  

Sharing of Payments, Etc.

   57

Section 5.04

  

Apportionment of Payments

   57

Section 5.05

  

Increased Costs and Reduced Return

   60

ARTICLE VI CONDITIONS TO LOANS

   61

Section 6.01

  

Conditions Precedent to Effectiveness

   61

Section 6.02

  

Conditions Precedent to All Loans and Letter of Credit Accommodations

   66

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES

   67

Section 7.01

  

Representations and Warranties

   67

ARTICLE VIII COVENANTS OF THE LOAN PARTIES

   76

Section 8.01

  

Affirmative Covenants

   76

Section 8.02

  

Negative Covenants

   86

Section 8.03

  

Financial Covenants

   94

ARTICLE IX MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS AND OTHER COLLATERAL

   95

Section 9.01

  

Cash Management

   95

Section 9.02

  

Collateral Custodian

   97

Section 9.03

  

Collateral Reporting

   97

Section 9.04

  

Accounts Covenants

   99

Section 9.05

  

Inventory Covenants

   99

ARTICLE X EVENTS OF DEFAULT

   100

Section 10.01

  

Events of Default

   100

ARTICLE XI AGENTS

   105

Section 11.01

  

Appointment

   105

Section 11.02

  

Nature of Duties

   106

Section 11.03

  

Rights, Exculpation, Etc.

   106

Section 11.04

  

Reliance

   107

Section 11.05

  

Indemnification

   107

Section 11.06

  

Agents Individually

   108

Section 11.07

  

Successor Agent

   108

Section 11.08

  

Collateral Matters

   108

Section 11.09

  

Agency for Perfection

   110

Section 11.10

  

Actions in Concert

   110

Section 11.11

  

Agents and their Affiliates and their Designated Entities

   110

ARTICLE XII GUARANTY

   111

Section 12.01

  

Guaranty

   111

Section 12.02

  

Guaranty Absolute

   111

Section 12.03

  

Waiver

   112

Section 12.04

  

Continuing Guaranty; Assignments

   113

Section 12.05

  

Subrogation

   113

Section 12.06

  

Intercompany Indebtedness

   113

ARTICLE XIII MISCELLANEOUS

   115

Section 13.01

  

Notices, Etc.

   115

Section 13.02

  

Amendments, Etc.

   116

Section 13.03

  

No Waiver; Remedies, Etc.

   118

Section 13.04

  

Expenses; Taxes; Attorneys’ Fees

   118

Section 13.05

  

Right of Set-off

   119

Section 13.06

  

Severability

   119

Section 13.07

  

Assignments and Participations

   119

 

- ii -



--------------------------------------------------------------------------------

Section 13.08

  

Counterparts

   123

Section 13.09

  

GOVERNING LAW

   123

Section 13.10

  

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

   123

Section 13.11

  

WAIVER OF JURY TRIAL, ETC.

   124

Section 13.12

  

Consent by the Agents and Lenders

   124

Section 13.13

  

No Party Deemed Drafter

   124

Section 13.14

  

Reinstatement; Certain Payments

   125

Section 13.15

  

Indemnification

   125

Section 13.16

  

Records

   126

Section 13.17

  

Binding Effect

   126

Section 13.18

  

Interest

   126

Section 13.19

  

Confidentiality

   128

Section 13.20

  

Integration

   128

Section 13.21

  

Collateral Agent and Administrative Agent as Party-in-Interest

   128

Section 13.22

  

Press Releases and Related Matters

   129

Section 13.23

  

Confirmation Facility

   129

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1.01(A)

  

Lenders and Lenders’ Commitments

Schedule V-1

  

Vessels

Schedule 7.01(e)

  

Subsidiaries

Schedule 7.01(f)

  

Litigation; Commercial Tort Claims

Schedule 7.01(i)

  

ERISA

Schedule 7.01(o)

  

Real Property

Schedule 7.01(r)

  

Environmental Matters

Schedule 7.01(s)

  

Insurance

Schedule 7.01(u)

  

Bank Accounts

Schedule 7.01(v)

  

Intellectual Property

Schedule 7.01(w)

  

Material Contracts

Schedule 7.01(y)

  

Employee and Labor Matters

Schedule 7.01(aa)

  

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

Schedule 7.01(bb)

  

Collateral Locations

Schedule 8.02(a)

  

Existing Liens

Schedule 8.02(c)

  

Permitted Dispositions

Schedule 8.02(e)

  

Existing Investments

Exhibit A

  

Form of Guaranty

Exhibit B

  

Form of Notice of Borrowing

Exhibit C

  

Form of Borrowing Base Certificate

Exhibit D

  

[Intentionally Omitted]

Exhibit E

  

Form of Assignment and Acceptance

Exhibit F

  

Form of Bankruptcy Court Order

Exhibit G

  

Form of Pledge Agreement

Exhibit H

  

Outline of Terms and Conditions

 

- iv -



--------------------------------------------------------------------------------

FINANCING AGREEMENT

 

Financing Agreement, dated as of July 13, 2004, by and among Oglebay Norton
Company, an Ohio corporation, as a debtor and debtor-in-possession (the
“Borrower”), each subsidiary of the Borrower listed as a “Guarantor” on the
signature pages hereto, each as a debtor and debtor-in-possession (each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party hereto (each a “Lender” and collectively, the “Lenders”), Silver Point
Finance, LLC, a Delaware limited liability company (“Silver Point”), as
collateral agent and syndication agent for the Lenders and as lead arranger (in
such capacities, the “Collateral Agent”), Wells Fargo Foothill, Inc., a
California corporation (“Foothill”), as administrative agent for the Lenders (in
such capacity, the “Administrative Agent” and together with the Collateral
Agent, each an “Agent” and collectively, the “Agents”), and Bank One, NA and
Bank of America, N.A., each as a documentation agent for the Lenders (in such
capacity, each a “Documentation Agent” and collectively, the “Documentation
Agents”).

 

RECITALS

 

WHEREAS, the Borrower and the Guarantors have commenced cases (the “Chapter 11
Cases”) under Chapter 11 of Title 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware ( the “Bankruptcy Court”), and the
Borrower and the Guarantors have retained possession of their assets and are
authorized under the Bankruptcy Code to continue the operation of their
businesses as debtors-in-possession; and

 

WHEREAS, the Borrower and the Guarantors have asked the Lenders to make
post-petition loans and advances to the Borrower consisting of (a) a term loan A
facility in an aggregate principal amount of $105,000,000, (b) a term loan A-1
facility in an aggregate principal amount of $20,000,000, (c) a term loan B
facility in an aggregate principal amount of $125,000,000, and (d) a revolving
credit facility in an aggregate principal amount not to exceed $55,000,000 at
any time outstanding, which revolving credit facility will include a letter of
credit subfacility for the issuance of letters of credit. The Lenders have
severally, and not jointly, agreed to extend such credit to the Borrower subject
to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:

 

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account.

 



--------------------------------------------------------------------------------

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code), and any and all supporting obligations in respect
thereof.

 

“Action” has the meaning specified therefor in Section 13.12.

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall any Agent or
any Lender be considered an “Affiliate” of any Loan Party.

 

“After Acquired Property” has the meaning specified therefor in Section 8.01(m).

 

“Agent” and “Agents” have the respective meanings specified therefor in the
preamble hereto.

 

“Agent Advances” has the meaning specified therefor in Section 11.08(a).

 

“Agreed Administrative Expense Priorities” means those administrative expenses
with respect to the Borrower and the Guarantors and, with respect to sub-clause
(ii) of clause “first”, any official committee appointed by the Bankruptcy
Court, shall have the following order of priority:

 

first, (i) amounts payable pursuant to 28 U.S.C. § 1930(a)(6) and any fees
payable to the Clerk of the Bankruptcy Court in connection with the Chapter 11
Cases and (ii) allowed fees and expenses of attorneys, accountants and other
professionals retained in the Chapter 11 Cases pursuant to Sections 327, 328,
330, 331 and 1103 of the Bankruptcy Code, to the extent that the amount entitled
to priority under this sub-clause (ii) of this clause first (“Priority
Professional Expenses”) does not exceed $5,000,000 outstanding in the aggregate
at any time (inclusive of any holdbacks required by the Bankruptcy Court) (the
“Professional Expense Cap”); provided, however, that (A) during the continuance
of an Event of Default hereunder or a default by the Borrower or any Guarantor
in any of their obligations under the Bankruptcy Court Order, any payments
actually made to such professionals during such continuance, under Sections 327,
328, 330, 331 and 1103 of the Bankruptcy Code or otherwise, shall reduce the
Professional Expense Cap on a dollar-for-dollar basis, and (B) for the avoidance
of doubt, so long as no Event of Default or a default by the Borrower or any
Guarantor in any of their obligations under the Bankruptcy Court Order shall
have occurred and be continuing, the

 

- 2 -



--------------------------------------------------------------------------------

payment of administrative expenses allowed and payable under Sections 327, 328,
330, 331 and 1103 of the Bankruptcy Code or otherwise shall not reduce the
Professional Expense Cap,

 

second, all Obligations in accordance with Section 4.02, and

 

third, all other allowed administrative expenses.

 

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

“As-Extracted Collateral” means any “as-extracted collateral,” as such term is
defined in the UCC, now owned or hereafter acquired by any Loan Party or in
which any Loan Party now has or hereafter acquires any rights and wherever
located.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 13.07 hereof and substantially in the form of Exhibit E
hereto or such other form acceptable to the Collateral Agent.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer or general counsel of such Person.

 

“Availability” means, at any time, an amount equal to (i) the lesser of (A) the
Borrowing Base and (B) the Total Revolving Credit Commitment, minus (ii) such
reserves (without duplication of any other reserves instituted pursuant to this
Agreement) as the Administrative Agent may impose in the exercise of its
Permitted Discretion.

 

“Avoidance Actions” means all causes of action arising under Sections 542, 544,
545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy Code and any
proceeds therefrom.

 

“Banking Services” means each and any of the following bank services provided by
any Agent or any Lender or any of their respective Affiliates: (a) commercial
credit cards, (b) stored value cards, and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

 

“Bankruptcy Court” has the meaning specified therefor in the recitals hereto.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Court Order” means the Final Order Authorizing Debtors to (A) Pay a
Commitment Fee for Postpetition Financing and Exit Financing; and (B) Obtain
Postpetition Financing and Exit Financing Pursuant to 11 U.S.C. §§105, 362, 363,
364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1), dated April 30, 2004, as the same
may be amended, modified or supplemented from time to time with the express
written joinder or consent of the Agents, the Required Lenders and the Borrower.

 

“Bankruptcy Court Order Entry Date” means April 30, 2004.

 

“Benefit Plan” has the meaning specified therefor in Section 7.01(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

 

“Book Value” means, with respect to any Inventory of any Person, the lower of
(i) average cost (as reflected in the general ledger of such Person after
customary reserves established by such Person in good faith and in accordance
with GAAP) and (ii) market value, in each case, determined in accordance with
GAAP.

 

“Borrower” has the meaning specified therefor in the preamble hereto.

 

“Borrowing Base” means, at any time, the difference between (i) the sum of (A)
85% of the value of the Net Amount of Eligible Accounts at such time less the
amount, if any, of the Dilution Reserve plus (B) the least of (x) 65% of the
Book Value of the Eligible Inventory at such time, (y) 85% of the Net Orderly
Liquidation Percentage times the Book Value of the Eligible Inventory at such
time, and (z) $25,000,000 and (ii) $5,000,000.

 

“Borrowing Base Certificate” means a certificate signed by an Authorized
Officer, the Assistant Treasurer or the Vice President of Finance and Accounting
of the Borrower and setting forth the calculation of the Borrowing Base in
compliance with Section 8.01(a)(vi), substantially in the form of Exhibit C.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close, provided
that, with respect to the borrowing, payment or continuation of, or
determination of interest rate on, LIBOR Rate Loans, Business Day shall mean any
Business Day which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

“CapEx Period” has the meaning specified therefor in Section 8.02(g).

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or

 

- 4 -



--------------------------------------------------------------------------------

financed and including all Capitalized Lease Obligations paid or payable during
such period; provided, that the term “Capital Expenditure” shall not include (a)
expenditures made in connection with the replacement, substitution or
restoration of assets or the purchase of any other assets used or useful in the
business of such Person (i) to the extent permitted by this Agreement to be
financed from insurance proceeds paid on account of the loss of or damage to the
assets of any such Person or its Subsidiaries, (ii) to the extent permitted by
this Agreement to be financed with the proceeds of asset sales, or (iii) with
awards of compensation arising from the taking by eminent domain or condemnation
of the assets of any such Person or its Subsidiaries, and (b) the purchase price
of equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

 

“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) of any central bank or Governmental
Authority (i) regarding capital adequacy, capital ratios, capital requirements,
the calculation of a bank’s capital or similar matters, or (ii) affecting the
amount of capital required to be obtained or maintained by any Lender, any
Person controlling any Lender, or the L/C Issuer or the manner in which any
Lender, any Person controlling any Lender, or the L/C Issuer allocates capital
to any of its contingent liabilities (including letters of credit), advances,
acceptances, commitments, assets or liabilities.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, options, warrants, interests, participations or other
equivalents (however designated and whether or not voting) of corporate stock,
and (ii) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, in each case,
whether voting or nonvoting, including common stock, preferred stock or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934).

 

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Carve-Out Expenses” means those amounts, fees, expenses and claims set forth in
clause “first” of the definition of the term “Agreed Administrative Expense
Priorities.”

 

“Cash Management Accounts” means those bank accounts of each Loan Party
identified as such on Schedule 7.01(u), and any other bank accounts identified
by the Administrative Agent in its Permitted Discretion.

 

- 5 -



--------------------------------------------------------------------------------

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to the Administrative Agent and
the Collateral Agent, each of which is among the applicable Loan Party, the
Administrative Agent and one of the Cash Management Banks.

 

“Cash Management Bank” means each bank listed on Schedule 7.01(u) at which a
Cash Management Account is maintained.

 

“Change of Control” means each occurrence after the Effective Date of any of the
following:

 

(a) the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) of beneficial ownership of more
than 33% of the aggregate outstanding voting power and economic rights of the
Capital Stock of the Borrower;

 

(b) the Borrower shall cease to have beneficial ownership (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 100% of the aggregate
voting power and economic rights of the Capital Stock of each other Loan Party
(except for Dispositions permitted pursuant to Section 8.02(c) of this
Agreement), free and clear of all Liens (other than any Liens granted under the
Loan Documents and Permitted Liens); or

 

(c) (i) any Loan Party consolidates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to another Person, or (ii) any entity consolidates or amalgamates with or merges
into any Loan Party in a transaction pursuant to which the outstanding voting
Capital Stock of such Loan Party is reclassified or changed into or exchanged
for cash, securities or other property, other than any such transaction
described in this clause (ii) in which either (A) in the case of any such
transaction involving the Borrower, no person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) has, directly or indirectly, acquired
beneficial ownership of more than 33% of the aggregate outstanding voting
Capital Stock of the Borrower or (B) in the case of any such transaction
involving a Loan Party other than the Borrower, the Borrower has beneficial
ownership, directly or indirectly, of 100% of the aggregate voting power of all
Capital Stock of the resulting, surviving or transferee entity.

 

“Chapter 11 Cases” has the meaning specified therefor in the recitals hereto.

 

“Collateral” has the meaning specified therefor in Section 4.01(a).

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Loan Parties.

 

“Concentration Account” means Account Number 359681132783 maintained by the Loan
Parties at KeyBank National Association or such other bank account(s) as the
Borrower (with the prior written consent of the Administrative Agent) may
designate from time to time,

 

- 6 -



--------------------------------------------------------------------------------

into which cash received in the Cash Management Accounts is wired as provided in
Section 9.01.

 

“Concentration Account Agreement” means a control agreement among any Loan
Party, the Concentration Account Bank and the Administrative Agent, in form and
substance satisfactory to the Collateral Agent and the Administrative Agent,
applicable to the Concentration Account.

 

“Concentration Account Bank” means KeyBank National Association, or such other
Person or Persons as the Borrower (with the prior written consent of the
Administrative Agent) may designate from time to time.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
of (a) the net income (loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis and in accordance with GAAP, but
excluding from the determination thereof (without duplication) (i) any
extraordinary or non-recurring gains or non-cash losses or gains or losses from
Dispositions, (ii) non-cash restructuring charges and cash restructuring charges
related to professional and advisory fees in respect of the Chapter 11 Cases,
the transactions contemplated by this Agreement and the other transactions
contemplated by the Outline of Terms and Conditions contained in Exhibit H
hereto, and (iii) effects of discontinued operations and (b) without
duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period to the extent deducted in clause (a) above with
respect to such Person and its Subsidiaries for such period: (i) interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) non-cash depletion, and (vi) non-cash accretion, in the case of
(a)(ii) through (a)(vi) above, as determined on a consolidated basis.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (i) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (ii) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include (x)
customary indemnification obligations which are (I) provided in the ordinary
course to the directors, officers, employees, agents, independent contractors or
service providers of the Borrower or any of its Subsidiaries or (II) in
connection with the sale or disposition of property, and (y) any product
warranties extended in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount

 

- 7 -



--------------------------------------------------------------------------------

equal to the stated or determinable amount of the primary obligation with
respect to which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto, as determined by such Person in good faith.

 

“Current Value” has the meaning specified therefor in Section 8.01(m).

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Designated Entity” has the meaning specified therefor in Section 11.11.

 

“Designated Loan Party” means Michigan Limestone Operations, Inc., Oglebay
Norton Terminals, Inc., Global Stone James River, Inc., Global Stone Filler
Products, Inc., Global Stone PenRoc, LP, Global Stone Chemstone Corporation,
Global Stone St. Clair, Inc., Global Stone Tenn Luttrell Company, Global Stone
Portage, LLC, Oglebay Norton Industrial Sands, Inc., Texas Mining, LP, Oglebay
Norton Specialty Minerals, Inc., Erie Sand and Gravel Company, Montfort
Terminal, Ltd. and Oglebay Marine Services.

 

“Designated Vessel Loan Party” means Erie Navigation Company, Erie Sand and
Gravel Company and Oglebay Marine Services.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve-month period, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Accounts during
such period, by (b) the Loan Parties’ gross billings during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5.0%.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.

 

“Documentation Agent” has the meaning specified therefore in the preamble
hereto.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Effective Date” has the meaning specified therefor in Section 6.01.

 

- 8 -



--------------------------------------------------------------------------------

“Eligible Accounts” means the Accounts of a Designated Loan Party which are, and
at all times continue to be, acceptable to the Administrative Agent in the
exercise of its Permitted Discretion. Eligible Accounts shall be calculated net
of customer deposits and unapplied cash remitted to any of the Designated Loan
Parties. In general, an Account may be deemed to be eligible if: (i) delivery of
the merchandise or the rendition of the services has been completed with respect
to such Account; (ii) no return, rejection, repossession or dispute has occurred
with respect to such Account, the Account Debtor has not asserted any setoff,
defense or counterclaim with respect to such Account, and there has not occurred
any extension of the time for payment with respect to such Account without the
consent of the Administrative Agent, provided that, in the case of any dispute,
setoff, defense or counterclaim with respect to an Account, the portion of such
Account not subject to such dispute, setoff, defense or counterclaim will not,
in the Administrative Agent’s Permitted Discretion, be ineligible solely by
reason of this clause (ii); (iii) such Account is lawfully owned by a Designated
Loan Party free and clear of any Lien other than in favor of the Collateral
Agent for the benefit of the Agents and the Lenders and in favor of the Senior
Secured Noteholders and otherwise continues to be in full conformity with all
representations and warranties made by a Designated Loan Party to the Agents and
the Lenders with respect thereto in the Loan Documents; (iv) such Account is
unconditionally payable in Dollars within 90 days from the original invoice date
and is not evidenced by a promissory note, chattel paper or any other instrument
or other document; (v) no more than 60 days have elapsed from the original
invoice due date and no more than 90 days have elapsed from the original invoice
date with respect to such Account; (vi) such Account is not due from an
Affiliate of a Loan Party; (vii) such Account does not arise from a sale to any
director, officer, other employee or Affiliate of any Loan Party, or to any
entity that has any common officer with any Loan Party and otherwise does not
constitute an obligation of the United States or any other Governmental
Authority (unless all steps required by the Administrative Agent in connection
therewith, including notice to the United States Government under the Federal
Assignment of Claims Act or any action under any state statute comparable to the
Federal Assignment of Claims Act, have been duly taken in a manner satisfactory
to the Administrative Agent); (viii) the Account Debtor (or the applicable
office of the Account Debtor) with respect to such Account is located in the
United States, unless (x) such Account is supported by a letter of credit or
other similar obligation satisfactory to the Administrative Agent, (y) the
original of such letter of credit has been delivered to the Administrative Agent
and (z) the proceeds of such letter of credit have been assigned to the
Administrative Agent, for the benefit of the Agents and the Lenders, or naming
the Administrative Agent, for the benefit of the Agents and the Lenders, as
transferee beneficiary thereunder; (ix) the Account Debtor with respect to such
Account is not also a supplier to or creditor of a Loan Party, unless such
Account Debtor has executed a no-offset letter satisfactory to the
Administrative Agent; (x) not more than 50% of the aggregate amount of all
Accounts of the Account Debtor with respect to such Account have remained unpaid
60 days past the original invoice due date or 90 days past the original invoice
date or are otherwise not Eligible Accounts; (xi) such Account is not a
pre-petition Account from an Account Debtor that (A) has filed a petition for
bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors, made an
assignment for the benefit of creditors, had filed against it any petition or
other application for relief under the Bankruptcy Code or any such other law,
(B) has failed, suspended business operations, become insolvent or called a
meeting of its creditors for the purpose of obtaining any financial concession
or accommodation or (C) has had or suffered to be appointed

 

- 9 -



--------------------------------------------------------------------------------

a receiver or a trustee for all or a significant portion of its assets or
affairs; (xii) such Accounts are not subject to collection by an outside claims
processor; (xiii) the otherwise Eligible Accounts of any Account Debtor and its
Affiliates do not exceed 10% of all Eligible Accounts, provided, that such
percentage as applied to a particular Account Debtor and its Affiliates are
subject to change by the Administrative Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates in any material respect;
(xiv) such Account does not arise in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional; (xv) such Account is not from an
Account Debtor that is located in a state or jurisdiction (e.g. New Jersey,
Minnesota and West Virginia) that requires, as a condition to access to the
courts of such jurisdiction, that a creditor qualify to transact business, file
a business activities report or other report or form, or take one or more other
actions, unless the applicable Designated Loan Party has so qualified, filed
such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent such Designated Loan Party
may qualify subsequently as a foreign entity authorized to transact business in
such state or jurisdiction and gain access to such courts, without incurring any
cost or penalty viewed by the Administrative Agent to be significant in amount,
and such later qualification cures any inability to access such courts to
enforce payment of such Account; (xvi) such Accounts arise from the sale of
goods or the performance of services by a Designated Loan Party in the ordinary
course of its business and with respect to which (A) the goods giving rise to
such Accounts have been shipped and billed to the Account Debtor or (B) the
services giving rise to such Account have been performed and billed to the
Account Debtor; (xvii) such Accounts do not represent a right to receive
progress payments and other advance billings that are due prior to the
completion of performance by the applicable Designated Loan Party of the subject
contract for goods or services; (xviii) if such Accounts are subject to the Pool
Agreement, the Administrative Agent is satisfied, in its Permitted Discretion,
that the requirements set forth in Section 8.01(q)(ii) herein have been
satisfied, provided, that in no event shall the amount of Accounts subject to
the Pool Agreement included in Eligible Accounts exceed $10,000,000; (xix)
Accounts that are not otherwise unacceptable to the Administrative Agent in its
Permitted Discretion; (xx) the Administrative Agent is, and continues to be,
satisfied with the credit standing of the Account Debtor in relation to the
amount of credit extended and the Administrative Agent believes, in its
Permitted Discretion, that the prospect of collection of such Account is not
impaired by reason of such Account Debtor’s financial condition; and (xxi) such
Accounts are payable in Dollars.

 

“Eligible Inventory” means all finished goods, work-in-process and raw materials
constituting As-Extracted Collateral of a Designated Loan Party that meets all
of the following specifications, provided that such specifications may be fixed
and revised from time to time by the Administrative Agent in the exercise of its
Permitted Discretion: (i) such Inventory is lawfully owned by a Designated Loan
Party free and clear of any existing Lien other than in favor of the Collateral
Agent for the benefit of the Agents and the Lenders and in favor of the Senior
Secured Noteholders and otherwise continues to be in full conformity with all
representations and warranties made by a Designated Loan Party to the Agents and
the Lenders with respect thereto in the Loan Documents; (ii) such Inventory is
not held on consignment and may be lawfully sold; (iii) a Designated Loan Party
has the right to grant Liens on such Inventory; (iv) such Inventory arose or was
acquired in the ordinary course of the business of a Designated Loan Party and
does not represent damaged, obsolete or unsaleable goods; (v) no

 

- 10 -



--------------------------------------------------------------------------------

Account or document of title has been created or issued with respect to such
Inventory; (vi) such Inventory is located in one of the locations in one of the
continental United States that is either owned by a Designated Loan Party or
listed on Schedule 7.01(bb) or such other locations in the continental United
States as the Agents may approve in writing from time to time (A) unless it is
subject to a landlord waiver or collateral access agreement, each in form and
substance satisfactory to the Agents, executed by the lessor, or other third
party, as the case may be, or access has been provided to the Agents by the
Bankruptcy Court pursuant to the Bankruptcy Court Order, and (B) unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises; (vii) such Inventory does not consist of goods returned
or rejected by a Loan Party’s customers (other than goods that are undamaged and
resalable in the normal course of business); (viii) such Inventory is not
in-transit (except between locations specified on Schedule 7.01(bb)); (ix) such
Inventory does not consist of goods that are slow moving, work-in-process,
supplies or goods that constitute spare parts, packaging and shipping materials,
bill and hold goods or defective goods; (x) such Inventory does not consist of
Hazardous Materials or goods that can be transported or sold only with licenses
that are not readily available; (xi) such Inventory is covered by casualty
insurance reasonably acceptable to the Administrative Agent; (xii) such
Inventory is not excess, obsolete, shopworn, seconds, damaged or unfit for sale;
(xiii) such Inventory is located at a site with an aggregate Book Value of
Eligible Inventory in excess of $100,000 at such site; (xiv) such Inventory is
of a type held for sale in the ordinary course of business of the Designated
Loan Party; and (xv) if such Inventory was previously included in Eligible
Inventory, such Inventory is not otherwise unacceptable to the Administrative
Agent in the exercise of its Permitted Discretion as a result of a change in the
nature or quality of such Inventory, including the results of any audit or
appraisal.

 

“Eligible Vessels” means each of the Vessels other than the Vessels known as
“David Z. Norton” and “Wolverine”.

 

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates or was
contributed to or was required to be contributed to by a Loan Party or any of
its ERISA Affiliates.

 

“Environmental Actions” means any complaint, summons, citation, notice of
violation, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other written communication from
any Person or Governmental Authority involving violations of Environmental Laws
or Releases of Hazardous Materials (i) from any assets, properties or businesses
owned or operated by any Loan Party or any of its Subsidiaries or any corporate
predecessor; or (ii) onto any facilities which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any corporate
predecessor.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. 9601 et seq., as amended;
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. 6901 et seq., as
amended; the Clean Air Act (“CAA”), 42 U.S.C. 7401 et seq., as amended; the
Clean Water Act (“CWA”), 33 U.S.C. 1251 et seq., as amended; the Occupational
Safety and Health Act (“OSHA”), 29 U.S.C. 655 et seq., as amended; the Federal
Mine Safety & Health Act of 1977 (“MSHA”), 30 U.S.C. 801 et

 

- 11 -



--------------------------------------------------------------------------------

seq., as amended; Toxic Substances Control Act (“TSCA”), 15 U.S.C. 2601 et seq.,
as amended; Hazardous Materials Transportation Act, 49 U.S.C. 5101 et seq., as
amended; the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7
U.S.C. 136-136y et seq., as amended; the Emergency Planning and Community
Right-to-Know Act of 1986 (Title III of SARA or “EPCRA”); 42 U.S.C. 11001, et
seq., as amended, and any other foreign, federal, state, local or municipal
laws, statutes, regulations, guidance documents, rules having the force of law
or ordinances imposing liability or establishing standards of conduct for the
Release or Handling of Hazardous Materials and the protection of the health,
safety and the environment.

 

“Environmental Liabilities and Costs” means any monetary obligations, losses,
liabilities (including strict liability), damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable out-of-pocket fees, disbursements and expenses of counsel,
out-of-pocket expert and consulting fees and out-of-pocket costs for
environmental site assessments, remedial investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any
Environmental Action brought by any Governmental Authority, Person or any third
party which relate to any violations of Environmental Laws, Handling of
Hazardous Materials, Remedial Actions, Releases or threatened Releases of
Hazardous Materials from or onto (i) any property presently or formerly owned by
any Loan Party or any of its Subsidiaries or a corporate predecessor, or (ii)
any facility that received Hazardous Materials that were generated or Handled by
any Loan Party or any of its Subsidiaries or a corporate predecessor.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Environmental Permits” means any permits, licenses, certificates, exemptions,
authorizations, registrations or approvals required by any Governmental
Authority or under Environmental Laws.

 

“Equipment” means all of each Loan Party’s now owned or hereafter acquired
right, title, and interest with respect to equipment, machinery, machine tools,
motors, furniture, furnishings, fixtures, vehicles (including motor vehicles),
tools, parts, goods (other than consumer goods, farm products, or Inventory),
wherever located, including all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

“Event of Default” means any of the events set forth in Section 10.01.

 

- 12 -



--------------------------------------------------------------------------------

“Excess Amount” has the meaning specified therefor in Section 8.02(g).

 

“Excess Availability” means, at any time, the difference between (i)
Availability and (ii) the sum of (A) the aggregate outstanding principal amount
of all Revolving Loans, (B) the then outstanding Letter of Credit Obligations,
(C) the aggregate amount, if any, of all post-petition trade payables of the
Borrower and its Subsidiaries aged in excess of 70 days past the original
invoice due date of such post-petition trade payables, and (D) all held checks,
provided that, the amounts for clauses (C) and (D) hereof shall be determined on
Tuesday of each week and measured as of the Friday of the immediately preceding
week.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing DIP Agents” means General Electric Capital Corporation, a Delaware
corporation, in its capacity as the administrative agent to the Existing DIP
Lenders, and Silver Point, in its capacity as the collateral agent and
syndication agent to the Existing DIP Lenders.

 

“Existing DIP Credit Agreement” means the Financing Agreement, dated as of
February 25, 2004, among the Borrower, as the borrower, certain of the Existing
DIP Lenders and the Existing DIP Agents, as the same has been amended prior to
the date hereof.

 

“Existing DIP Credit Facility” means the facility provided pursuant to the
Existing DIP Credit Agreement.

 

“Existing DIP Lenders” means the lenders party to the Existing DIP Credit
Agreement.

 

“Existing Pre-Petition Agents” means KeyBank National Association, or its
successor, in its capacity as the administrative agent to the Existing
Pre-Petition Lenders, Bank One, N.A., in its capacity as the syndication agent
to the Existing Pre-Petition Lenders, and The Bank of Nova Scotia, in its
capacity as the documentation agent to the Existing Pre-Petition Lenders.

 

“Existing Pre-Petition Credit Agreement” means the Credit Agreement, dated as of
May 15, 1998, and as amended and restated as of April 3, 2000, among the
Borrower, as the borrower, certain of the Existing Pre-Petition Lenders and the
Existing Pre-Petition Agents, as the same has been amended prior to the date
hereof.

 

“Existing Pre-Petition Credit Facility” means, collectively, the facility
provided pursuant to the Existing Pre-Petition Credit Agreement and facility
provided pursuant to the Existing Pre-Petition Loan Agreement.

 

“Existing Pre-Petition Lenders” means the lenders party to the Existing
Pre-Petition Credit Agreement and the Existing Pre-Petition Loan Agreement.

 

“Existing Pre-Petition Loan Agreement” means the Loan Agreement, dated as of
April 3, 2000, among the Borrower, as the borrower, the Existing Pre-Petition
Lenders and the Existing Pre-Petition Agents, as the same has been amended prior
to the date hereof.

 

- 13 -



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash received by the Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(v)), including, without limitation, (i)
foreign, United States, state or local tax refunds, (ii) pension plan
reversions, (iii) proceeds of insurance but excluding insurance proceeds (A)
designated for payments of claims and defense costs arising from personal injury
claims, (B) received from run-off estates or (C) received in exchange for policy
limits for the purpose of providing liquidation, (iv) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (v) condemnation awards (and payments in lieu thereof), (vi) indemnity
payments and (vii) any purchase price adjustment received in connection with any
purchase agreement.

 

“Facility” means each parcel of real property identified as a “Facility” on
Schedule 7.01(o) that is owned by a Loan Party on the Effective Date, including,
without limitation, the land on which such facility is located, all buildings
and other improvements thereon, and all fixtures located at or used in
connection with such facility, all whether now or hereafter existing.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Fee Letter, dated as of the Effective Date, addressed to
the Collateral Agent.

 

“Filing Date” means February 23, 2004.

 

“Financial Statements” means (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2003, and
the related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended and (ii) the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries for the period ended March 31, 2004,
and the related consolidated statement of operations and cash flow for the
period then ended.

 

“First Preferred Ship Mortgages” means the first preferred ship mortgages, in
form and substance reasonably satisfactory to the Agents, executed and delivered
by a Designated Vessel Loan Party to the Collateral Agent with respect to each
of the Eligible Vessels.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each year.

 

“Foothill” has the meaning specified therefor in the preamble hereto.

 

- 14 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a basis consistent with that used by the
Borrower in the Financial Statements, provided that for the purpose of Section
8.03 hereof and the definitions used therein, “GAAP” shall mean generally
accepted accounting principles in effect on the date hereof and consistent with
those used in the preparation of the Financial Statements.

 

“Governmental Authority” means any nation or government, any federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
applicable to the assets or operations of any Loan Party.

 

“Guaranteed Obligations” has the meaning specified therefor in Section 12.01.

 

“Guarantor” means (i) each Subsidiary of the Borrower listed as a “Guarantor” on
the signature pages hereto, and (ii) each other Person which guarantees,
pursuant to Section 8.01(b) or otherwise, all or any part of the Obligations.

 

“Guaranty” means (i) the guaranty of each Guarantor party hereto contained in
ARTICLE XII hereof, and (ii) each guaranty substantially in the form of Exhibit
A, made by any other Guarantor in favor of the Agents and the Lenders pursuant
to Section 8.01(b) or otherwise.

 

“Handle” means any manner of generating, accumulating, storing, treating,
disposing of, transporting, transferring, labeling, handling, manufacturing or
using, as any of such terms may further be defined in any Environmental Law, any
Hazardous Materials.

 

“Hazardous Material” means (a) any element, compound or chemical that is defined
or regulated as a contaminant, pollutant, toxic pollutant, toxic or hazardous
substance, extremely hazardous substance or hazardous waste or special waste
under Environmental Laws or which is present in the environment in such quantity
or state that it contravenes any Environmental Law; (b) petroleum and its
refined products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any asbestos containing materials.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

- 15 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (v)
all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all net obligations and
liabilities, calculated in accordance with accepted practice, of such Person
under Hedging Agreements; (viii) all Contingent Obligations; and (ix) all
obligations referred to in clauses (i) through (viii) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any partnership of or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable for such Indebtedness.

 

“Indemnified Matters” has the meaning specified therefor in Section 13.15.

 

“Indemnitees” has the meaning specified therefor in Section 13.15.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Obligations” has the meaning specified therefor in Section 12.06.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the borrowing date or the date of any continuation of such LIBOR
Rate Loan, as the case may be, and ending one, two or three months thereafter,
in each case as selected by the Borrower in the applicable notice given to the
Administrative Agent pursuant to Sections 2.02 or 2.11 hereof, provided that (i)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) no Interest Period for any LIBOR Rate
Loan shall end after the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, (or
any successor statute thereto) and the regulations thereunder.

 

- 16 -



--------------------------------------------------------------------------------

“Inventory” means “inventory” (as such term is defined in Article 9 of the
Uniform Commercial Code).

 

“L/C Issuer” means Wells Fargo Bank, National Association, or such bank as the
Administrative Agent may select in its sole and absolute discretion.

 

“L/C Subfacility” means that portion of the Total Revolving Credit Commitment
equal to $20,000,000.

 

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

 

“Lender” and “Lenders” have the respective meanings specified therefor in the
preamble hereto.

 

“Letter of Credit Accommodations” has the meaning specified therefor in Section
3.01(a).

 

“Letter of Credit Application” has the meaning specified therefor in Section
3.01(a).

 

“Letter of Credit Collateral Account” means a deposit account (which may be
non-interest bearing and may contain funds of the Administrative Agent) with a
bank acceptable to the Administrative Agent, which account shall be under the
sole dominion and control of the Collateral Agent or the Administrative Agent
and subject to a perfected, first priority security interest in favor of the
Collateral Agent or the Administrative Agent, for the benefit of the Agents and
the Lenders.

 

“Letter of Credit Fees” have the meaning specified therefor in Section
3.03(b)(i).

 

“Letter of Credit Guaranty” means one or more guaranties, indemnities,
participations or arrangements by the Administrative Agent in favor of the L/C
Issuer pursuant to which the Administrative Agent guarantees or otherwise is
liable for the Borrower’s obligations to the L/C Issuer or guarantees or relates
to the Borrower’s obligations to the L/C Issuer under a reimbursement agreement,
Letter of Credit Application or other document in respect of any Letter of
Credit Accommodation.

 

“Letter of Credit Obligations” means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) all amounts for
which the Administrative Agent may be liable with respect to Letter of Credit
Accommodations outstanding at such time, plus (iii) all amounts for which the
Administrative Agent may be liable to the L/C Issuer pursuant to any Letter of
Credit Guaranty.

 

“Liabilities” has the meaning specified therefor in Section 2.07.

 

“LIBOR” with respect to any Interest Period, the offered rate for deposits in
United States Dollars for the applicable Interest Period that appears on
Telerate Page 3750 as of 11:00 a.m. (London time) 2 Business Days prior to the
commencement of the applicable Interest

 

- 17 -



--------------------------------------------------------------------------------

Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Loan requested by the Borrower in accordance with this
Agreement, or, if the foregoing rate is unavailable, the rate per annum
determined by the Administrative Agent in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate, in each case rounded upwards to, if necessary to the next
1/16% which determination shall be conclusive in the absence of manifest error.

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards if necessary,
to the next 1/16%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means a Loan bearing interest calculated based upon the LIBOR
Rate.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.02,
and includes, without limitation, the Revolving Loans, the Term Loan A, the Term
Loan A-1 and the Term Loan B.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Loans made to, and all other
Obligations incurred by, the Borrower, and may include sub-accounts for each of
the Revolving Loans, the Term Loan A, the Term Loan A-1 and the Term Loan B.

 

“Loan Document” means this Agreement, any Guaranty, any Pledge Agreement, the
Bankruptcy Court Order, any Mortgage, any First Preferred Ship Mortgage, any
Cash Management Agreement, any Concentration Account Agreement, the Fee Letter,
any promissory notes made by the Borrower in favor of any Lender, any Letter of
Credit Application and any other agreement, instrument, and other document
executed and delivered pursuant hereto or thereto or otherwise evidencing or
securing any Loan, any Letter of Credit Obligation or any other Obligation.

 

“Loan Party” means any of the Borrower and any Guarantor.

 

“Local Bank Accounts” means each bank account of each Loan Party identified
under the heading “Local Bank Account” on Schedule 7.01(u) hereto.

 

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or condition (financial or otherwise)
of the Loan Parties taken as a whole, except for the commencement of the Chapter
11 Cases and events that

 

- 18 -



--------------------------------------------------------------------------------

typically result from the commencement of a chapter 11 case, (ii) the ability of
any Loan Party to perform any of its material obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any other Loan Document, (iv) the rights and remedies of
any Agent or any Lender under any Loan Document, or (v) the validity, perfection
or priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any of the Collateral with an aggregate fair market
value in excess of $1,000,000.

 

“Material Contract” means, (i) with respect to any Loan Party, (A) each contract
or agreement to which such Loan Party is a party involving aggregate
consideration payable to or by such Loan Party of $5,000,000 or more in any
calendar year (other than purchase orders in the ordinary course of the business
of such Loan Party and other than contracts that by their terms may be
terminated by such Loan Party in the ordinary course of its business upon less
than 60 days’ notice without penalty or premium) and (B) all other contracts or
agreements material to the business, operations, condition (financial or
otherwise), performance or properties of the Loan Parties taken as a whole,
provided that the term “Material Contract” shall not include any Benefit Plan.

 

“Maturity Date” means the date which is the earliest of (i) June 30, 2005, (ii)
the effective date of a plan of reorganization in the Chapter 11 Cases that has
been confirmed by an order of the Bankruptcy Court, (iii) the day on which the
Loan Parties incur any debtor-in-possession super-priority Indebtedness other
than pursuant to this Agreement, and (iv) such earlier date on which all Loans
shall become due and payable in accordance with the terms of this Agreement and
the other Loan Documents.

 

“Mica Business” means the Loan Parties’ mica mining and processing business.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to the Agents, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent pursuant to Section
6.01(e)(ii), Section 8.01(b), Section 8.01(m) or otherwise.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.

 

“Net Amount of Eligible Accounts” means the aggregate unpaid invoice amount of
Eligible Accounts less, without duplication, sales, excise or similar taxes,
returns, discounts, chargebacks, claims, advance payments, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect to such Eligible Accounts.

 

“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
amount of any Indebtedness secured by any Lien permitted by Section

 

- 19 -



--------------------------------------------------------------------------------

8.02(a) on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (B) expenses related
thereto incurred by such Person or such Subsidiary in connection therewith, (C)
transfer taxes paid to any taxing authorities by such Person or such Subsidiary
in connection therewith, (D) net income taxes to be paid or reasonably expected
to be paid in connection with such Disposition (after taking into account any
tax credits or deductions directly arising from or as a result of such
Disposition and any tax sharing arrangements), and (E) any reserves for
adjustments in respect of the sale price of such assets and for future
liabilities established in accordance with GAAP and (ii) with respect to the
issuance or incurrence of any Indebtedness by any Person or any of its
Subsidiaries, or the sale or issuance by any Person or any of its Subsidiaries
of any shares of its Capital Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary in connection therewith, after deducting
therefrom only (A) expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in the case of each of clauses (i) and (ii)
above, to the extent, but only to the extent, that the amounts so deducted are
(x) actually paid to a Person that, except in the case of out-of-pocket
expenses, is not an Affiliate of such Person or any of its Subsidiaries and (y)
properly attributable to such transaction or to the asset that is the subject
thereof.

 

“Net Orderly Liquidation Percentage” means the percentage of the Book Value of
the Designated Loan Parties’ Eligible Inventory that is estimated to be
recoverable by the Administrative Agent in an orderly liquidation of such
Eligible Inventory, net of all of the expenses of such liquidation, such
percentage to be as determined from time to time by a qualified appraisal
company selected by the Administrative Agent in its reasonable credit judgment.

 

“New Lending Office” has the meaning specified therefor in Section 2.08(d).

 

“Non-U.S. Lender” has the meaning specified therefor in Section 2.08(d).

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 10.01,
which arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letter of Credit Accommodations, or any other document made,
delivered or given in connection herewith or therewith. Without limiting the
generality of the foregoing, the Obligations of each Loan Party under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
reasonable expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Person under the Loan Documents, (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole

 

- 20 -



--------------------------------------------------------------------------------

discretion) may, in accordance with the terms of this Agreement, elect to pay or
advance on behalf of such Person and (c) all Banking Services Obligations.

 

“Oglebay Marine Services” means Oglebay Norton Marine Services Company, L.L.C.,
a Delaware limited liability company.

 

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.

 

“Other Taxes” has the meaning specified therefor in Section 2.08(b).

 

“Paid in Full” means (i) the Total Commitments shall have been terminated, (ii)
all principal of the Loans, interest thereon and all other Obligations shall
have been paid in full in cash (other than contingent obligations or
indemnification obligations for which no claim has been asserted), and (iii) the
Administrative Agent shall have received cash collateral (or, at the
Administrative Agent’s option, a letter of credit issued for the account of the
Borrower and at the Borrower’s expense in form and substance reasonably
satisfactory to the Administrative Agent, by an issuer reasonably acceptable to
the Administrative Agent and payable to the Administrative Agent as beneficiary)
in such amounts as the Administrative Agent determines are reasonably necessary
to secure the Administrative Agent and the Lenders from loss, cost, damage or
expense, including reasonable attorneys’ fees and expenses, in connection with
outstanding Letter of Credit Accommodations and checks, remittances or other
similar payments provisionally credited to the Obligations and/or as to which
the Administrative Agent or any Lender has not yet received final payment in
full and in cash. All Letter of Credit Accommodations shall be cash
collateralized (or supported by a letter of credit as described in the preceding
sentence) by an amount equal to one hundred five percent (105%) of the face
amount of the Letter of Credit Accommodations then existing.

 

“Participant Register” has the meaning specified therefor in Section
13.07(b)(v).

 

“Payment Office” means the Administrative Agent’s office located at 2450
Colorado Avenue, Suite 3000 West, Santa Monica, California 90404, or at such
other office or offices of the Administrative Agent as may be designated in
writing from time to time by the Administrative Agent to the other Agents and
the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of its reasonable (from the perspective of a secured asset-based
lender) credit judgment.

 

“Permitted Dispositions” means the asset sales described on Schedule 8.02(c).

 

“Permitted Indebtedness” means:

 

(a) any Indebtedness owing to any Agent and any Lender under this Agreement
and/or the other Loan Documents;

 

- 21 -



--------------------------------------------------------------------------------

(b) any Indebtedness existing on the Filing Date;

 

(c) Indebtedness evidenced by Capitalized Lease Obligations entered into after
the Filing Date in order to finance Capital Expenditures made by the Loan
Parties in accordance with the provisions of Section 8.02(g), which
Indebtedness, when aggregated with the principal amount of all Indebtedness
incurred under this clause (c) and clause (d) of this definition, does not
exceed $5,000,000 at any time outstanding;

 

(d) Indebtedness secured by a Lien permitted by clause (e) of the definition of
“Permitted Lien”;

 

(e) Indebtedness permitted under Section 8.02(e);

 

(f) Indebtedness of any Loan Party to another Loan Party;

 

(g) unsecured Indebtedness under any Hedging Agreement of any Loan Party entered
into in the ordinary course of business and not for speculative purposes;

 

(h) Indebtedness of any Loan Party in connection with the financing of insurance
premiums incurred in the ordinary course of business;

 

(i) other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount outstanding at any time not exceeding $1,000,000; and

 

(j) Indebtedness (excluding Indebtedness for borrowed money) not to exceed
$6,000,000 in the aggregate outstanding at any time incurred in connection with
the maintenance of deposit accounts with, and the provision of cash management
services by, KeyBank National Association in the ordinary course of business.

 

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (ii)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or better by Moody’s or
A+ or better by Standard & Poor’s.

 

“Permitted Liens” means:

 

(a) Liens securing the Obligations;

 

- 22 -



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under Section 8.01(c);

 

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, or as to
which payment and enforcement is stayed under the Bankruptcy Code or pursuant to
orders of the Bankruptcy Court, and a reserve or other appropriate provision, if
any, as shall be required by GAAP shall have been made therefor;

 

(d) Liens existing on the Filing Date, (i) as described on Schedule 8.02(a)
(other than the Liens described in clause (i) below), but not the extension of
coverage thereof to other property or the extension of maturity (other than as a
result of the filing of the Chapter 11 Cases), refinancing or other modification
of the terms thereof or the increase of the Indebtedness secured thereby and
(ii) securing indebtedness in an amount not in excess of $1,000,000 in the
aggregate;

 

(e) (i) purchase money Liens on equipment acquired or held by any Loan Party or
any of its Subsidiaries after the Filing Date in the ordinary course of its
business to secure the purchase price of such equipment or Indebtedness incurred
solely for the purpose of financing the acquisition of such equipment or (ii)
Liens existing on such equipment at the time of its acquisition; provided,
however, that (A) no such Lien shall extend to or cover any other property of
any Loan Party or any of its Subsidiaries and (B) the aggregate principal amount
of Indebtedness secured by any or all such Liens shall not exceed at any one
time outstanding $5,000,000;

 

(f) deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations, (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are incurred or otherwise arise in the ordinary course of business and
secure obligations not past due or as to which payment and enforcement is stayed
under the Bankruptcy Code as pursuant to orders of the Bankruptcy Code, or (iv)
obligations to any utility company or other Person in a similar line of business
made in the ordinary course of business and securing obligations not past due;

 

(g) (i) easements, zoning restrictions and similar encumbrances on real
property, irregularities in the title thereto and other matters of record or
revealed in the commitments for title insurance provided to the Collateral Agent
or its counsel prior to the Effective Date, so long as the foregoing do not (x)
secure obligations for the payment of money or (y) materially impair the value
of such property or its use by any Loan Party or any of its Subsidiaries in the
normal conduct of such Person’s business, (ii) Liens of landlords arising under
real property leases of any Loan Party or any of its Subsidiaries to the extent
such Liens arise in the ordinary course of business and do not secure any past
due obligation for the payment of money, or (iii) with respect to Leases where
any Loan Party or any of its Subsidiaries is a tenant, any Liens on the
landlords’ interests in the real property or such Leases;

 

- 23 -



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness permitted by subsection (c) of the definition of
Permitted Indebtedness;

 

(i) Liens on the Collateral granted in favor of the Senior Secured Noteholders
to secure the Indebtedness evidenced by the Senior Secured Notes (A) to the
extent such Liens are perfected on the Filing Date and (B) including any
replacement liens granted to such Persons pursuant to the Bankruptcy Court;

 

(j) Liens existing on the Filing Date on the Vessels known as “David Z. Norton”
and “Wolverine”;

 

(k) Liens on unearned insurance premiums and returned insurance premiums
securing the Indebtedness incurred in connection with the financing of insurance
premiums permitted by clause (h) of the definition of “Permitted Indebtedness;

 

(l) to the extent and as permitted by the Bankruptcy Court Order, Liens in favor
of KeyBank National Association securing Indebtedness permitted by clause (j) of
the definition of “Permitted Indebtedness” in an aggregate amount not exceeding
$2,000,000 at any time outstanding;

 

(m) to the extent and as permitted by the Bankruptcy Court Order, Liens in favor
of KeyBank National Association on the investments permitted under Section
8.02(e)(xi), provided that such Liens are on investments in an aggregate amount
not exceeding $1,000,000 at any time outstanding; and

 

(n) to the extent and as permitted by the Bankruptcy Court Order, Liens in favor
of KeyBank National Association securing Indebtedness permitted by clause (j) of
the definition of “Permitted Indebtedness” in an aggregate amount not exceeding
$3,000,000 at any time outstanding.

 

“Permitted Priority Liens” means (i) in the case of Liens that are senior to the
Liens granted in favor of the Agents and the Lenders by the Bankruptcy Court
Order and this Agreement, all Permitted Liens other than the Liens permitted
under clauses (b), (c), (i) and (n) of the definition of the term “Permitted
Lien” and (ii) in the case of Liens that are pari passu with the Liens granted
in favor of the Agents and the Lenders by the Bankruptcy Court Order and this
Agreement, the Lien permitted under clause (l) of the definition of the term
“Permitted Liens”.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Plan” means any Employee Plan or Multiemployer Plan.

 

“Pledge Agreement” means a Pledge and Security Agreement made by a Loan Party in
favor of the Collateral Agent for the benefit of the Agents and the Lenders,
substantially in the form of Exhibit G, securing the Obligations and delivered
to the Collateral Agent.

 

- 24 -



--------------------------------------------------------------------------------

“Pool Agreement” means the Pool Agreement, dated as of January 3, 2002, and
amended and restated on April 1, 2002, by and among Oglebay Marine Services,
American Steamship Company and United Shipping Alliance, LLC.

 

“Post-Default As-Extracted Collateral” shall mean, all As-Extracted Collateral
which is extracted on and after the date which is five (5) Business Days after
the Agents have received a written notice from the Required Term Loan A Lenders
that (A) an Event of Default has occurred and is continuing and (B) the Term
Loan A and the Term Loan A-1 have been accelerated or are otherwise due.

 

“Post-Default Collateral” shall mean (i) all Post-Default As-Extracted
Collateral and (ii) all Accounts, Inventory and Revolving Loan Intangibles
evidencing or arising from Post-Default As-Extracted Collateral and all Proceeds
of each of the foregoing.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect, the
greater of (i) Reference Rate plus 11.25% and (ii) 15.75%.

 

“Priority Professional Expenses” means those expenses entitled to a priority as
set forth in sub-clause (ii) of the clause “first” of the definition of the term
“Agreed Administrative Expense Priorities”.

 

“Proceeds” means (a) all “proceeds” (as defined in Article 9 of the Uniform
Commercial Code) with respect to the Collateral and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

“Professional Expense Cap” has the meaning specified in subclause (ii) of clause
“first” of the definition of the term “Agreed Administrative Expense
Priorities”.

 

“Pro Rata Share” means:

 

(a) with respect to a Lender’s obligation to make Revolving Loans and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the
Total Revolving Credit Commitment, provided, that, if the Total Revolving Credit
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s Loans and its interest in the Letter of Credit
Obligations and the denominator shall be the aggregate unpaid principal amount
of all Revolving Loans and Letter of Credit Obligations,

 

(b) with respect to a Lender’s obligation to make a Term Loan A and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan A Commitment, by (ii) the Total
Term Loan A Commitment, provided, that, if the Total Term Loan A Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender’s Term Loan A and the denominator shall be the aggregate
unpaid principal amount of the Term Loan A,

 

- 25 -



--------------------------------------------------------------------------------

(c) with respect to a Lender’s obligation to make a Term Loan A-1 and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan A-1 Commitment, by (ii) the
Total Term Loan A-1 Commitment, provided, that, if the Total Term Loan A-1
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender’s Term Loan A-1 and the denominator shall be the
aggregate unpaid principal amount of the Term Loan A-1,

 

(d) with respect to a Lender’s obligation to make a Term Loan B and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan B Commitment, by (ii) the Total
Term Loan B Commitment, provided, that, if the Total Term Loan B Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender’s Term Loan B and the denominator shall be the aggregate
unpaid principal amount of the Term Loan B, and

 

(e) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 11.05), the percentage
obtained by dividing (i) the sum of such Lender’s Revolving Credit Commitment,
Term Loan A Commitment, Term Loan A-1 Commitment and Term Loan B Commitment, by
(ii) the sum of the Total Revolving Credit Commitment, the Total Term Loan A
Commitment, the Total Term Loan A-1 Commitment and the Total Term Loan B
Commitment, provided, that, if any of such Lender’s Revolving Credit Commitment,
Term Loan A Commitment, Term Loan A-1 Commitment and Term Loan B Commitment
shall have been reduced to zero, such Lender’s Revolving Credit Commitment, Term
Loan A Commitment, Term Loan A-1 Commitment and Term Loan B Commitment, as the
case may be, shall be deemed to be the aggregate unpaid principal amount of such
Lender’s Revolving Loans (including Agent Advances), Term Loan A, Term Loan A-1
or Term Loan B, as the case may be, and its interest in the Letter of Credit
Obligations, and if any of the Total Revolving Credit Commitment, the Total Term
Loan A Commitment, the Total Term Loan A-1 Commitment or the Total Term Loan B
Commitment shall have been reduced to zero, the Total Revolving Credit
Commitment, the Total Term Loan A Commitment, the Total Term Loan A-1 Commitment
or the Total Term Loan B Commitment, as the case may be, shall be deemed to be
the aggregate unpaid principal amount of all Revolving Loans (including Agent
Advances), the Term Loan A, the Term Loan A-1 and the Term Loan B and Letter of
Credit Obligations.

 

“Rating Agencies” has the meaning specified therefor in Section 2.07.

 

“Receivables” means all of the following now owned or hereafter arising or
acquired property of each Loan Party: (i) all Accounts; (ii) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (iii) all payment
intangibles of such Loan Party; (iv) letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to any Loan Party
or otherwise in favor of or delivered to any Loan Party in connection with any
Account; or (v) all other accounts, contract rights, chattel paper, instruments,
notes, general intangibles and other forms of obligations owing to any Loan
Party, whether from the sale and lease of goods or other property, licensing of
any property (including intellectual property or other general intangibles),
rendition of services or from loans or advances by any Loan Party or to or for
the benefit of any third person (including loans or advances to any Affiliates
or Subsidiaries of any Loan Party) or otherwise associated with any Accounts,
Inventory or general

 

- 26 -



--------------------------------------------------------------------------------

intangibles of any Loan Party (including, without limitation, choses in action,
causes of action, tax refunds, tax refund claims, any funds which may become
payable to any Loan Party in connection with the termination of any Plan or
other employee benefit plan and any other amounts payable to any Loan Party from
any Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Loan Party is a beneficiary).

 

“Reference Rate” means the rate publicly quoted from time to time by The Wall
Street Journal as the “prime rate”(or, if The Wall Street Journal ceases quoting
a prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan or its equivalent).

 

“Reference Rate Loan” means a Loan bearing interest calculated based upon the
Reference Rate.

 

“Register” has the meaning specified therefor in Section 13.07(b)(ii).

 

“Registered Loan” has the meaning specified therefor in Section 13.07(b)(ii).

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Reimbursement Obligations” means the obligation of the Borrower to reimburse
the Administrative Agent or any Lender for amounts payable by the Administrative
Agent or any Lender under a Letter of Credit Guaranty in respect of any drawing
made under any letter of credit issued in connection therewith, together with
interest thereon as provided in Section 2.04.

 

“Related Fund” means, with respect to any Lender, any Affiliate (other than
individuals) of such Lender, including, without limitation, a fund or account
managed by such Lender or an Affiliate of such Lender or its investment manager.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.

 

- 27 -



--------------------------------------------------------------------------------

“Reportable Event” means an event described in Section 4043 of ERISA (other than
the commencement of the Chapter 11 Cases and any event for which the provision
for 30-days’ notice to the PBGC is waived under the regulations promulgated
under such Section).

 

“Required Lenders” means, at any time, the Required Revolving Loan Lenders, the
Required Term A Lenders and the Required Term B Lenders.

 

“Required Revolving Loan Lenders” means the Revolving Loan Lenders whose
aggregate Pro Rata Shares (calculated under clause (a) of such definition) equal
or exceed 50.1%.

 

“Required Term A Lenders” means the Term Loan A Lenders and the Term Loan A-1
Lenders whose aggregate Pro Rata Shares (calculated under clauses (b) and (c) of
such definition) equal or exceed 50.1%.

 

“Required Term B Lenders” means the Term Loan B Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of such definition) equal or exceed 50.1%.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Revolver Priority Collateral” means (a) Inventory, (b) As-Extracted Collateral,
(c) Accounts that arise from the sale, leasing, licensing, assignment or other
disposition of Inventory or As-Extracted Collateral or the rendition of
services, (d) Revolving Loan Intangibles, (e) Revolving Loan Records, and (f)
all Proceeds and products (whether tangible or intangible) of the foregoing,
including Proceeds of insurance covering any or all of the foregoing, in each
case to the extent they relate to clauses (a) through (e) above, provided, that,
Revolver Priority Collateral shall not include Post-Default Collateral.

 

“Revolver Priority Collateral Proceeds” means the Proceeds of Revolver Priority
Collateral.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender’s name in Schedule 1.01(A) hereto, as such amount may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a)(i).

 

“Revolving Loan Intangibles” means all of Borrower’s or any of any Loan Party’s
now owned or hereafter acquired contracts, contract rights, licenses, customer
lists and other general intangibles relating to the Accounts, the Inventory and
As-Extracted Collateral, including, without limitation, contract rights which
evidence or support Accounts, choses in

 

- 28 -



--------------------------------------------------------------------------------

action or causes of actions or claims arising out of Accounts or with respect to
Inventory or As-Extracted Collateral, federal, state, provincial and local sales
or value added tax (including, without limitation, goods and service tax) refund
claims of any kind, agreements or arrangements with sales agents, distributors
or the like and/or consignees, warehouses or other third persons in possession
of any of the Inventory, As-Extracted Collateral, the Cash Management Accounts
and Concentration Accounts (except to the extent of identifiable Term Priority
Collateral Proceeds), letters of credit and letter of credit rights supporting
payment of any Accounts or other obligations included within the Revolver
Priority Collateral, documents which evidence rights to Inventory, instruments
evidencing payment of any Accounts or other obligation included in the other
Revolver Priority Collateral and guaranty or warranty claims with respect to
Accounts or Inventory.

 

“Revolving Loan Lender” means a Lender with a Revolving Credit Commitment, a
Revolving Loan or a Letter of Credit Obligation.

 

“Revolving Loan Records” means, to the extent relating to the other Revolver
Priority Collateral or any account debtor or other person obligated on or in
connection with any of the Accounts, all of Borrower’s and all of each other
Loan Party’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower and the other Loan
Parties with respect to the foregoing maintained with or by any other person).

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in Section 2.07.

 

“Securitization Parties” has the meaning specified therefor in Section 2.07.

 

“Senior Secured Noteholders” means the Persons from time to time holding the
Senior Secured Notes.

 

“Senior Secured Note Indenture” means the Senior Secured Note Purchase
Agreement, dated as of October 25, 2002, by and between the Borrower, as the
issuer, certain of the Borrower’s subsidiaries, as guarantors, and the Senior
Secured Noteholders, as purchasers, as the same has been amended prior to the
date hereof and as it may from time to time be amended, restated or otherwise
modified in accordance with the terms hereof.

 

“Senior Secured Notes” means the Senior Secured Notes, due October 25, 2008,
issued by the Borrower to the Senior Secured Noteholders, in the aggregate
original principal amount of $75,000,000.

 

- 29 -



--------------------------------------------------------------------------------

“Settlement Period” has the meaning specified therefor in Section 2.02(d)(i).

 

“Significant Subsidiary” means each Subsidiary of the Borrower (other than ON
Marine Services Company) that:

 

(a) accounted for at least 5% of consolidated revenues of the Borrower and its
Subsidiaries or 5% of consolidated earnings of the Borrower and its Subsidiaries
before interest and taxes, in each case for the fiscal quarter of the Borrower
ending on the last day of the last fiscal quarter of the Borrower immediately
preceding the date as of which any such determination is made; or

 

(b) has assets which represent at least 5% of the consolidated assets of the
Borrower and its Subsidiaries as at the last day of the last fiscal quarter of
the Borrower immediately preceding the date as of which any such determination
is made.

 

“Silver Point” has the meaning specified therefor in the preamble hereto.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

 

“Term Loan A” means, collectively, the loans made by the Term Loan A Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(a)(ii).

 

“Term Loan A Commitment” means with respect to each Term Loan A Lender, the
commitment of such Lender to make a Term Loan A to the Borrower in the amount
set forth in Schedule 1.01(A) hereto, as such amount may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

 

“Term Loan A Lender” means a Lender with a Term Loan A Commitment (or a Lender
that holds all or any portion of the unpaid principal amount of the Term Loan
A).

 

“Term Loan A-1” means, collectively, the loans made by the Term Loan A-1 Lenders
to the Borrower on the Effective Date pursuant to Section 2.01(a)(iii).

 

- 30 -



--------------------------------------------------------------------------------

“Term Loan A-1 Commitment” means with respect to each Term Loan A-1 Lender, the
commitment of such Lender to make a Term Loan A-1 to the Borrower in the amount
set forth in Schedule 1.01(A) hereto, as such amount may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

 

“Term Loan A-1 Lender” means a Lender with a Term Loan A-1 Commitment (or a
Lender that holds all or any portion of the unpaid principal amount of the Term
Loan A-1).

 

“Term Loan B” means, collectively, the loans made by the Term Loan B Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(a)(iv).

 

“Term Loan B Commitment” means with respect to each Term Loan B Lender, the
commitment of such Lender to make a Term Loan B to the Borrower in the amount
set forth opposite such Lender’s name in Schedule 1.01(A) hereto, as such amount
may be terminated or reduced from time to time in accordance with the terms of
this Agreement.

 

“Term Loan B Lender” means a Lender with a Term Loan B Commitment (or a Lender
that holds all or any portion of the unpaid principal amount of the Term Loan
B).

 

“Term Loans” means, collectively, the Term Loan A, the Term Loan A-1 and the
Term Loan B.

 

“Term Priority Collateral” means all Collateral other than Revolver Priority
Collateral.

 

“Term Priority Collateral Proceeds” means the Proceeds of Term Priority
Collateral.

 

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Employee Plan; provided,
however, that no Termination Event shall be deemed to have occurred as a result
of the commencement of the Chapter 11 Cases.

 

“Total Commitment” means the sum of the Total Revolving Credit Commitment, the
Total Term Loan A Commitment, the Total Term Loan A-1 Commitment and the Total
Term Loan B Commitment.

 

“Total Revolving Credit Commitment” means the sum of the amounts of the Lenders’
Revolving Credit Commitments.

 

“Total Term Loan A Commitment” means the sum of the amounts of the Lenders’ Term
Loan A Commitments.

 

- 31 -



--------------------------------------------------------------------------------

“Total Term Loan A-1 Commitment” means the sum of the amounts of the Lenders’
Term Loan A-1 Commitments.

 

“Total Term Loan B Commitment” means the sum of the amounts of the Lenders’ Term
Loan B Commitments.

 

“Transferee” has the meaning specified therefor in Section 2.08(a).

 

“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.06(a).

 

“Vessels” means each of the vessels listed on Schedule V-1 hereto and each other
Vessel owned by any Designated Vessel Loan Party, in each case together with all
engines, boilers, machinery, masts, anchors, cables, rigging, tackle, apparel,
furniture, boats, chains, equipment and all other appurtenances to such vessels
whether aboard or removed from such vessels, together with any and all
additions, improvements and/or replacements which may hereafter be made to, on
or in such vessels or any part thereof.

 

“WARN” has the meaning specified therefor in Section 7.01(y).

 

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by any Agent (unless the
standard is otherwise expressly specified in this Agreement) include good faith
estimates by such Agent (in the case of quantitative determinations) and good
faith beliefs by such Agent (in the case of qualitative determinations).

 

Section 1.03 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code”) and which

 

- 32 -



--------------------------------------------------------------------------------

are not otherwise defined herein shall have the same meanings herein as set
forth therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

 

Section 1.04 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to any Agent, any Lender or the L/C Issuer, such period shall
in any event consist of at least one full day.

 

ARTICLE II

 

THE LOANS

 

Section 2.01 Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(i) each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrower at any time and from time to time from the Effective Date to the
Maturity Date, or until the earlier reduction of its Revolving Credit Commitment
to zero in accordance with the terms hereof, in an aggregate principal amount of
Revolving Loans at any time outstanding not to exceed the amount of such
Lender’s Revolving Credit Commitment;

 

(ii) each Term Loan A Lender severally agrees to make a Term Loan A to the
Borrower on the Effective Date in an aggregate principal amount not to exceed
the amount of such Lender’s Term Loan A Commitment;

 

(iii) each Term Loan A-1 Lender severally agrees to make a Term Loan A-1 to the
Borrower on the Effective Date in an aggregate principal amount not to exceed
the amount of such Lender’s Term Loan A-1 Commitment; and

 

(iv) each Term Loan B Lender severally agrees to make a Term Loan B to the
Borrower on the Effective Date in an aggregate principal amount not to exceed
the amount of such Lender’s Term Loan B Commitment.

 

(b) Notwithstanding the foregoing,

 

(i) the aggregate principal amount of Revolving Loans outstanding at any time to
the Borrower shall not exceed the difference between (A) the then current
Availability, and (B) the aggregate Letter of Credit Obligations;

 

(ii) the Total Revolving Credit Commitment and the Revolving Credit Commitment
of each Lender shall automatically and permanently be reduced to zero on the
Maturity Date;

 

- 33 -



--------------------------------------------------------------------------------

(iii) within the foregoing limits, the Borrower may borrow, repay and reborrow
Revolving Loans, on or after the Effective Date and prior to the Maturity Date,
subject to the terms, provisions and limitations set forth herein; and

 

(iv) any principal amount of the Term Loan A, the Term Loan A-1 or the Term Loan
B which is repaid or prepaid may not be reborrowed.

 

Section 2.02 Making the Loans. (a) The Borrower shall give the Administrative
Agent prior written notice in substantially the form of Exhibit B hereto (a
“Notice of Borrowing”)), not later than 12:00 noon (New York City time) on the
date of the proposed Loan (or such shorter period as the Administrative Agent is
willing to accommodate from time to time, provided, that such Notice of
Borrowing shall be received by the Administrative Agent, (x) in the case of a
borrowing consisting of a Reference Rate Loan, not later than 12:00 noon (New
York City time) on the borrowing date of the proposed Reference Rate Loan, and
(y) in the case of a borrowing consisting of LIBOR Rate Loans, not later than
12:00 noon (New York City time) on a date that is two (2) Business Days prior to
the proposed borrowing). Such Notice of Borrowing shall be irrevocable and shall
specify (i) the principal amount of the proposed Loan, which, in the case of the
Term Loan A, shall fully utilize the Total Term Loan A Commitment on the
Effective Date, in the case of the Term Loan A-1, shall fully utilize the Total
Term Loan A-1 Commitment on the Effective Date, and in the case of the Term Loan
B, shall fully utilize the Total Term Loan B Commitment on the Effective Date,
(ii) whether such Loan is requested to be a Reference Rate Loan or a LIBOR Rate
Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period with
respect thereto, (iii) the use of the proceeds of such proposed Loan, (iv) the
proposed borrowing date, which must be a Business Day, and with respect to the
Term Loan A, the Term Loan A-1 and the Term Loan B, must be the Effective Date,
and (v) whether the Loan is a Revolving Loan, Term Loan A, Term Loan A-1 or Term
Loan B. The Administrative Agent and the Lenders may act without liability upon
the basis of written or telecopied notice believed by the Administrative Agent
in good faith to be from the Borrower (or from any Authorized Officer, the
Assistant Treasurer or the Vice President of Finance and Accounting thereof
designated in writing purportedly from the Borrower to the Administrative
Agent). The Administrative Agent and each Lender shall be entitled to rely
conclusively on any Authorized Officer’s authority to request a Loan on behalf
of the Borrower until the Administrative Agent receives written notice to the
contrary. The Administrative Agent and the Lenders shall have no duty to verify
the authenticity of the signature appearing on any written Notice of Borrowing.

 

(b) Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrower shall be bound to make a borrowing in accordance therewith. In
the case of the Revolving Loans, (i) each Reference Rate Loan shall be made in a
minimum amount of $200,000 and shall be in an integral multiple of $100,000 and
(ii) each LIBOR Rate Loan shall be made in a minimum amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof. In the case of the Term Loan
A, the Term Loan A-1 and the Term Loan B, (i) each Reference Rate Loan shall be
made in a minimum amount of $1,000,000 and shall be in an integral multiple of
$500,000 and (ii) each LIBOR Rate Loan shall be made in a minimum amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof. No more than
ten (10) Interest Periods in the aggregate for the Borrower may exist at any one
time.

 

- 34 -



--------------------------------------------------------------------------------

(c) (i) Except as otherwise provided in this subsection 2.02(c), all Loans under
this Agreement shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Revolving Credit Commitment, the Total
Term Loan A Commitment, the Total Term Loan A-1 Commitment or the Total Term
Loan B Commitment, as the case may be, it being understood that no Lender shall
be responsible for any default by any other Lender in that other Lender’s
obligations to make a Loan requested hereunder, nor shall the commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

 

(ii) Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrower, the Agents and the
Lenders, the Borrower, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrower and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in subsection 2.02(d); provided, however,
that (a) the Administrative Agent shall in no event fund any such Revolving
Loans if the Administrative Agent shall have received written notice from the
Collateral Agent or the Required Revolving Loan Lenders on the Business Day
prior to the date of the proposed Revolving Loan that one or more of the
conditions precedent contained in Section 6.02 will not be satisfied at the time
of the proposed Revolving Loan, and (b) the Administrative Agent shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent in Section 6.02 have been satisfied. If either (x) the Borrower gives
a Notice of Borrowing requesting a Revolving Loan that is a LIBOR Rate Loan or
(y) the Administrative Agent elects not to fund a requested Revolving Loan that
is a Reference Rate Loan on behalf of the Revolving Loan Lenders, then promptly
after receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders. If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the Revolving Loan available to the Administrative
Agent, in immediately available funds, in the Administrative Agent’s Account no
later than 2:00 p.m. (New York City time) (provided that the Administrative
Agent requests payment from such Revolving Loan Lender not later than 1:00 p.m.
(New York City time)) (1) on the date of the proposed Revolving Loan in the case
of a Reference Rate Loan and (2) one day prior to the date of the proposed
Revolving Loan, in the case of a LIBOR Rate Loan. The Administrative Agent will
make the proceeds of such Revolving Loans available to the Borrower on the day
of the proposed Revolving Loan by causing an amount, in immediately available
funds, equal to the proceeds of all such Revolving Loans received by the
Administrative Agent in the Administrative Agent’s Account or the amount funded
by the Administrative Agent on behalf of the Revolving Loan Lenders to be
deposited in an account designated by the Borrower.

 

(iii) If the Administrative Agent has notified the Revolving Loan Lenders that
the Administrative Agent, on behalf of such Revolving Loan Lenders, will not
fund a particular Revolving Loan pursuant to subsection 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the

 

- 35 -



--------------------------------------------------------------------------------

Administrative Agent on such day and the Administrative Agent, in its sole
discretion, may, but shall not be obligated to, cause a corresponding amount to
be made available to the Borrower on such day. If the Administrative Agent makes
such corresponding amount available to the Borrower and such corresponding
amount is not in fact made available to the Administrative Agent by any such
Revolving Loan Lender, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Revolving Loan Lender together
with interest thereon, for each day from the date such payment was due until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for three Business Days and thereafter at the Reference Rate. During the period
in which such Revolving Loan Lender has not paid such corresponding amount to
the Administrative Agent, notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, the amount so advanced by the
Administrative Agent to the Borrower shall, for all purposes hereof, be a
Revolving Loan made by the Administrative Agent for its own account. Upon any
such failure, the Borrower shall, upon demand by the Administrative Agent, repay
such amount to the Administrative Agent for its own account.

 

(iv) Nothing in this subsection 2.02(c) shall be deemed to relieve any Lender
from its obligations to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Agents or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(d) (i) With respect to each Revolving Loan that is a LIBOR Rate Loan, on the
first and the last date of each Interest Period, and with respect to all periods
for which the Administrative Agent, on behalf of the Lenders, has funded
Revolving Loans that are Reference Rate Loans pursuant to subsection 2.02(c), on
Friday of each week, or if the applicable Friday is not a Business Day, then on
the following Business Day, or such shorter period as the Administrative Agent
may from time to time select (any such Interest Period, week or shorter period
being herein called a “Settlement Period”), the Administrative Agent shall
notify each Revolving Loan Lender of the unpaid principal amount of the Loans
outstanding as of the last day of each such Settlement Period. In the event that
such amount is greater than the unpaid principal amount of the Revolving Loans
outstanding on the last day of the Settlement Period immediately preceding such
Settlement Period (or, if there has been no preceding Settlement Period, the
amount of the Revolving Loans made on the date of such Revolving Loan Lender’s
initial funding), each Revolving Loan Lender shall promptly (and in any event
not later than 3:00 p.m. (New York City time) if the Administrative Agent
requests payment from such Lender not later than 12:00 noon (New York City time)
on such day) make available to the Administrative Agent its Pro Rata Share of
the difference in immediately available funds. In the event that such amount is
less than such unpaid principal amount, the Administrative Agent shall promptly
pay over to each Revolving Loan Lender its Pro Rata Share of the difference in
immediately available funds. In addition, if the Administrative Agent shall so
request at any time when a Default or an Event of Default shall have occurred
and be continuing, or any other event shall have occurred as a result of which
the Administrative Agent shall determine that it is desirable to present claims
against the Borrower for repayment, each Revolving Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving Loan Lender’s interest in the then outstanding Revolving
Loans will be equal to its Pro

 

- 36 -



--------------------------------------------------------------------------------

Rata Share thereof. The obligations of the Administrative Agent and each
Revolving Loan Lender under this subsection 2.02(d) shall be absolute and
unconditional. Each Revolving Loan Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Loans which have been funded by
such Revolving Loan Lender.

 

(ii) In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to subsection 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for three Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Borrower shall, upon demand by the Administrative
Agent, repay such amount to the Administrative Agent for its own account.
Nothing in this subsection 2.02(d)(ii) shall be deemed to relieve any Revolving
Loan Lender from its obligation to fulfill its Revolving Credit Commitment
hereunder or to prejudice any rights that the Administrative Agent or the
Borrower may have against any Revolving Loan Lender as a result of any default
by such Revolving Loan Lender hereunder.

 

Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
of all Loans shall be due and payable on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably

 

- 37 -



--------------------------------------------------------------------------------

acceptable to the Borrower. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 13.07) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.04 Interest. (a) Revolving Loans. Subject to the terms of this
Agreement, at the option of the Borrower, each Revolving Loan shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each Revolving Loan that is a (i)
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding at a rate per annum equal to the greater of (A) the
Reference Rate plus 1.00% and (B) 5.50% and (ii) LIBOR Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until such principal amount becomes due, at a rate per annum
equal to the greater of (A) the LIBOR Rate for the Interest Period in effect for
such Revolving Loan plus 3.50% and (B) 5.50%.

 

(b) Term Loan A and Term Loan A-1. Subject to the terms of this Agreement, at
the option of the Borrower, the Term Loan A and Term Loan A-1 shall be either a
Reference Rate Loan or a LIBOR Rate Loan. The Term Loan A and Term Loan A-1
shall bear interest on the principal amount thereof from time to time
outstanding at a rate per annum equal to (A) in the case of a Reference Rate
Loan, the greater of (x) the Reference Rate plus 1.50% and (y) 6.00% and (B) in
the case of a LIBOR Rate Loan, the greater of (x) the LIBOR Rate for the
Interest Period in effect for the Term Loan A plus 4.00% and (y) 6.00%.

 

(c) Term Loan B. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan B shall be either a Reference Rate Loan or a LIBOR Rate
Loan. The Term Loan B shall bear interest on the principal amount thereof from
time to time outstanding, from the date the Term Loan B is made until and
including the date that is 30 days after the Effective Date, at a rate per annum
equal to (A) in the case of a Reference Rate Loan, the greater of (x) the
Reference Rate plus 6.00% and (y) 10.50% and (B) in the case of a LIBOR Rate
Loan, the greater of (x) the LIBOR Rate for the Interest Period in effect for
the Term Loan B plus 6.50% and (y) 8.50%, provided that, commencing on the date
that is 31 days after the Effective Date, the Term Loan B shall bear interest on
the principal amount thereof from time to time outstanding at a rate per annum
equal to (1) in the case of a Reference Rate Loan, the greater of (AA) the
Reference Rate plus 9.25% and (BB) 13.75% and (2) in the case of a LIBOR Rate
Loan, the greater of (AA) the LIBOR Rate for the Interest Period in effect for
the Term Loan B plus 9.75% and (BB) 11.75%.

 

(d) Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default and, at the request of the
Required Revolving Loan Lenders with respect to the Revolving Loans and
Reimbursement Obligations, at the request of the Required Term A Lenders with
respect to the Term Loan A and the Term Loan A-1 and at the request of the
Required Term B Lenders with respect to the Term Loan B, the principal of, and
all accrued and unpaid interest on, the applicable Loans (and, if applicable,
outstanding Reimbursement Obligations), fees, indemnities or any other
Obligations with respect to the applicable Loans of the Loan Parties under this
Agreement and the other Loan Documents, shall bear interest, from the date such
Event of Default occurred until the date such Event of

 

- 38 -



--------------------------------------------------------------------------------

Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

 

(e) Interest Payment. Interest on each Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise). Interest at the Post-Default Rate
shall be payable on demand. The Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account pursuant to Section 5.02 with the amount of any interest payment due
hereunder.

 

(f) General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.

 

Section 2.05 Reduction of Commitment; Prepayment of Loans.

 

(a) Reduction of Commitments.

 

(i) (A) The Total Revolving Credit Commitment and the Revolving Credit
Commitment of each Lender shall terminate on the Maturity Date. The Borrower
may, without premium or penalty, reduce the Total Revolving Credit Commitment to
an amount (which may be zero) not less than the sum of (A) the aggregate unpaid
principal amount of all Revolving Loans then outstanding, (B) the aggregate
principal amount of all Revolving Loans not yet made as to which a Notice of
Borrowing has been given by the Borrower under Section 2.02, (C) the Letter of
Credit Obligations at such time, (D) the stated amount of all Letter of Credit
Accommodations not yet issued as to which a request has been made and not
withdrawn, and (E) any reserves established pursuant to clause (ii) of the
definition of “Availability” and pursuant to the definition of “Borrowing Base”.

 

(B) The Total Term Loan A Commitment, the Total Term Loan A-1 Commitment and the
Total Term Loan B Commitment shall each terminate after the Term Loan A, the
Term Loan A-1 and the Term Loan B have been made to the Borrower, which shall
not be later than the close of business on the Effective Date.

 

(ii) Each such voluntary reduction of the Total Revolving Credit Commitment
pursuant to Section 2.05(a)(i)(A) shall be in an amount which is an integral
multiple of $2,500,000 (unless the Total Revolving Credit Commitment in effect
immediately prior to such reduction is less than $2,500,000), shall be made by
providing not less than five (5) Business Days’ prior written notice to the
Administrative Agent and the Collateral Agent and shall be irrevocable. Once
reduced, the Total Revolving Credit Commitment may not be increased. Each such
reduction of the Total Revolving Credit Commitment shall reduce the applicable
Commitment of each Revolving Loan Lender holding such commitment proportionately
in accordance with its Pro Rata Share thereof.

 

(b) Optional Prepayment.

 

(i) Revolving Loans. The Borrower may, at any time, prepay without penalty or
premium the principal of any Revolving Loan, in whole or in part.

 

- 39 -



--------------------------------------------------------------------------------

(ii) Term Loans. The Borrower may, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent and the Collateral Agent, prepay,
without premium or penalty, the principal of any Term Loan A, the Term Loan A-1
or Term Loan B, in whole or in part; provided, that, notwithstanding the
foregoing, except in connection with the repayment in full of all of the
Obligations, the Borrowers may not voluntarily prepay all or any portion of (A)
the Term Loan A or the Term Loan A-1 if immediately after giving effect to such
prepayment, Excess Availability would be less than $30,000,000 and (B) the Term
Loan B if (x) immediately after giving effect to such prepayment, Excess
Availability would be less than $30,000,000, (y) immediately before or
immediately after giving effect to such prepayment, an Event of Default shall
have occurred and be continuing, or (z) after giving effect to any payment of
the Term Loan A and/or the Term Loan A-1 made at the time of such prepayment,
the aggregate principal amount outstanding under the Term Loan A and the Term
Loan A-1 is in excess of $75,000,000.

 

(iii) Prepayment In Full. The Borrower may, upon at least five (5) Business Days
prior written notice to the Administrative Agent and the Collateral Agent,
terminate this Agreement by paying to the Administrative Agent, in cash, the
Obligations (including either (A) providing cash collateral to be held by the
Administrative Agent in an amount equal to 105% of the aggregate undrawn amount
of all outstanding Letter of Credit Accommodations or (B) causing the original
Letter of Credit Accommodations to be returned to the Administrative Agent), in
full. If the Borrower has sent a notice of termination pursuant to this clause
(iii), then the Lenders’ obligations to extend credit hereunder shall terminate
and the Borrower shall be obligated to repay the Obligations (including either
(A) providing cash collateral to be held by the Administrative Agent in an
amount equal to 105% of the aggregate undrawn amount of all outstanding Letter
of Credit Accommodations or (B) causing the original Letter of Credit
Accommodations to be returned to the Administrative Agent), in full, on the date
set forth as the date of termination of this Agreement in such notice.

 

(c) Mandatory Prepayment.

 

(i) (A) The Borrower will, at any time, immediately prepay the Revolving Loans
when the aggregate principal amount of all Revolving Loans plus the outstanding
amount of all Letter of Credit Obligations exceeds the Availability, to the full
extent of any such excess. On each day that any Revolving Loans or Letter of
Credit Obligations are outstanding, the Borrower shall hereby be deemed to
represent and warrant to the Agents and the Lenders that the Borrowing Base
calculated as of such day equals or exceeds the aggregate principal amount of
all Revolving Loans and Letter of Credit Obligations outstanding on such day.

 

(B) If at any time after the Borrower has complied with the first sentence of
paragraph (A) of this Section 2.05(c)(i), the aggregate Letter of Credit
Obligations is greater than the then current Availability, the Borrower shall
provide cash collateral to the Administrative Agent in an amount equal to 105%
of such excess, which cash collateral shall be deposited in the Letter of Credit
Collateral Account and, provided that no Event of Default shall have occurred
and be continuing, returned to the Borrower, at such time as the aggregate
Letter of Credit Obligations plus the aggregate principal amount of all
outstanding Revolving Loans no longer exceeds the then current Availability.

 

- 40 -



--------------------------------------------------------------------------------

(ii) [Intentionally Omitted.]

 

(iii) The Borrower will immediately prepay the outstanding principal amount of
the Term Loan A, the Term Loan A-1 and the Term Loan B in the event that the
Total Revolving Credit Commitment is terminated for any reason, provided that,
if there are insufficient funds to make all payments required to be made under
this Section 2.05(c)(iii) in full, any payments required to be made under this
Section 2.05(c)(iii) shall be applied in accordance with Section 5.04(b).

 

(iv) The Administrative Agent shall on each Business Day apply all funds
transferred to or deposited in the Administrative Agent’s Account, to the
payment, in whole or in part, of the outstanding principal amount of the
Revolving Loans; provided, that, such funds shall be applied to the outstanding
principal amount of the Term Loan A and/or the Term Loan A-1 and/or the Term
Loan B (A) in the absence of a continuing Event of Default, to the extent such
application is specifically provided for in Section 2.05(d), and (B) during the
existence of an Event of Default, in accordance with Section 5.04(b).

 

(v) Subject to the provisions of clause (viii) below, no later than the third
Business Day after any such Net Cash Proceeds are received, upon any Disposition
by any Loan Party or its Subsidiaries, the Borrower shall prepay the Loans in an
amount equal to 100% (or 50% in the case of a Disposition of the Mica Business)
of the Net Cash Proceeds received by such Person in connection with such
Disposition, to the extent such Net Cash Proceeds together with the aggregate
amount of all Net Cash Proceeds received in such Fiscal Year in connection with
all other Dispositions and the aggregate amount of all Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts, consisting of insurance proceeds and condemnation awards received in
such Fiscal Year exceed $500,000 in the aggregate. Nothing contained in this
subsection (v) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 8.02(c). Any
payments required to be made under this subsection (v) shall be applied (A) in
the absence of a continuing Event of Default, as provided for in Section 2.05(d)
and (B) during the existence of an Event of Default, in accordance with Section
5.04(b).

 

(vi) Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrower shall prepay the outstanding amount of the Loans in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection therewith.
The provisions of this subsection (vi) shall not be deemed to be implied consent
to any such issuance, incurrence or sale otherwise prohibited by the terms and
conditions of this Agreement. Any payments required to be made under this
subsection (vi) shall be applied (A) in the absence of a continuing Event of
Default, as provided for in Section 2.05(d) and (B) during the existence of an
Event of Default, in accordance with Section 5.04(b).

 

(vii) Subject to the provisions of clause (viii) below, no later than the third
Business Day after the receipt by any Loan Party or any of its Subsidiaries of
any Extraordinary Receipts, the Borrower shall prepay the outstanding principal
of the Loans in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts, to
the extent such Extraordinary Receipts together

 

- 41 -



--------------------------------------------------------------------------------

with the aggregate amount of all other Extraordinary Receipts (net of any
reasonable expenses incurred in collecting such Extraordinary Receipts) received
in such Fiscal Year and the aggregate amount of all Net Cash Proceeds received
in such Fiscal Year in connection with Dispositions exceeds $500,000 in the
aggregate in such Fiscal Year. Any payments required to be made under this
subsection (vii) shall be applied (A) in the absence of a continuing Event of
Default, as provided for in Section 2.05(d) and (B) during the existence of an
Event of Default, in accordance with Section 5.04(b).

 

(viii) Notwithstanding the foregoing, with respect to Net Cash Proceeds that the
Borrower is required to prepay in connection with a Disposition under Section
2.05(c)(v) or with respect to Extraordinary Receipts, net of any reasonable
expenses incurred in collecting such Extraordinary Receipts, that the Borrower
is required to prepay in connection with the receipt of Extraordinary Receipts
consisting of insurance proceeds or condemnation awards pursuant to Section
2.05(c)(vii), up to $10,000,000 in the aggregate of the Net Cash Proceeds from
such Disposition and such Extraordinary Receipts, as the case may be, received
by any Loan Party or any of its Subsidiaries in connection therewith shall not
be required to be applied to the prepayment of the Loans on such date to the
extent such proceeds are reinvested in or otherwise used to replace, repair or
restore the properties or assets used in such Loan Party’s business, provided
that, (w) such proceeds shall be used by a Loan Party to reinvest in, or
otherwise replace, repair or restore, properties or assets constituting the same
type of Collateral, either Revolver Priority Collateral or Term Priority
Collateral, as the property or assets disposed of or subject to casualty or
condemnation, (x) no Default or Event of Default has occurred and is continuing
on the date such Person receives such Net Cash Proceeds or such Extraordinary
Receipts, (y) the Borrower delivers a certificate to the Agents within 5 days
after such Disposition or 10 days after the date of such loss, destruction or
taking, as the case may be, stating that such proceeds shall be used to reinvest
in, or otherwise replace, repair or restore any such properties or assets to be
used in such Loan Party’s or any of its Subsidiaries’ business within a period
specified in such certificate not to exceed 120 days after the receipt of such
proceeds (which certificate shall set forth estimates of the proceeds to be so
expended) and (z) such proceeds are deposited in an account subject to the sole
dominion and control of the Administrative Agent; and if all or any portion of
such proceeds not so applied to the prepayment of the Loans are not used in
accordance with the preceding sentence within the period specified in the
relevant certificate furnished pursuant hereto or there shall occur a Default or
Event of Default, such remaining portion shall be applied to the Loans as
required by Section 2.05(c)(v) or Section 2.05(c)(vii), as applicable, on the
last day of such specified period or immediately, in the case of a Default or
Event of Default.

 

(d) Application of Payments. At any time in the absence of a continuing Event of
Default, the prepayments required under Section 2.05(c) shall be applied as
follows:

 

(i) the proceeds from any prepayment pursuant to any Disposition of any Revolver
Priority Collateral or any Extraordinary Receipts consisting of insurance policy
or condemnation award with respect to Revolver Priority Collateral shall be
applied (A) first, to the Revolving Loans until paid in full, (B) second, to the
Term Loan A until paid in full, (C) third, to the Term Loan A-1 until paid in
full, and (D) fourth, to the Term Loan B until paid in full;

 

- 42 -



--------------------------------------------------------------------------------

(ii) the proceeds from any prepayment pursuant to any Disposition of any Term
Priority Collateral or any Extraordinary Receipts consisting of insurance policy
or condemnation award with respect to Term Priority Collateral shall be applied
(A) first, to the Term Loan A until paid in full, (B) second, to the Term Loan
A-1 until paid in full, (C) third, to the Term Loan B until paid in full, and
(D) fourth, to the Revolving Loans until paid in full;

 

(iii) the proceeds from any prepayment pursuant to a Disposition of all or
substantially all of the assets or Capital Stock of any Person or any insurance
which Disposition or proceeds of insurance includes both (x) Revolver Priority
Collateral and (y) Term Priority Collateral, shall be applied as follows: (A) an
amount equal to the book value of Accounts and Inventory constituting Revolver
Priority Collateral (determined at the time of such Disposition or event
resulting in such insurance proceeds) shall be applied to the Revolving Loans
until paid in full, and (B) the remaining proceeds shall be applied (1) first,
to the Term Loan A until paid in full, (2) second, to the Term Loan A-1 until
paid in full, (3) third, to the Term Loan B until paid in full, and (4) fourth,
to the Revolving Loans until paid in full; and

 

(iv) the proceeds from any prepayment event set forth in Section 2.05(c)(vi) or
Section 2.05(c)(vii) (other than proceeds from any Extraordinary Receipts
consisting of insurance policy or condemnation award with respect to Revolver
Priority Collateral) shall be applied, (A) first, to the Term Loan A until paid
in full, (B) second, to the Term Loan A-1 until paid in full, (C) third, to the
Term Loan B until paid in full, and (D) fourth, to the Revolving Loans until
paid in full.

 

Notwithstanding the foregoing, (x) after the occurrence and during the
continuance of an Event of Default, prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 5.04(b), unless the
Administrative Agent has not elected to, or has not been directed to, apply
payments and other Proceeds of Collateral in accordance with Section 5.04(b) and
no acceleration of the Loans has occurred, in which case prepayments required
under Section 2.05(c) shall be applied in the manner set forth in this Section
2.05(d), and (y) after the application of proceeds to the Term Loan A and the
Term Loan A-1 as set forth in this Section, except in connection with the
repayment in full of all of the Obligations, the Borrowers may not prepay all or
any portion of the Term Loan B if immediately after giving effect to such
prepayment, Excess Availability would be less than $20,000,000, such remaining
proceeds shall be applied to the Revolving Loans, provided, that, (1)
concurrently with the application of proceeds to the Revolving Loans in
accordance with clause (y) above, the Administrative Agent shall establish and
maintain a corresponding reserve against the Availability in an amount equal to
the amount that would have otherwise been applied to the prepayment of the Term
Loan B, and (2) the amount that is so applied to the Revolving Loans shall be
applied to the prepayment of the Term Loan B, and the corresponding reserve
against the Availability shall be released, at such time as Excess Availability
is greater than or equal to $20,000,000 both immediately before and immediately
after giving effect to such prepayment of the Term Loan B.

 

(e) Interest, Fees and Expenses. Any prepayment made pursuant to this Section
2.05 (other than prepayments made pursuant to paragraphs (c)(i) and (c)(iv) of
this Section 2.05) shall be accompanied by (i) accrued interest on the principal
amount being prepaid to the

 

- 43 -



--------------------------------------------------------------------------------

date of prepayment, and (ii) if such prepayment would reduce the outstanding
principal amount of the Revolving Loans, the Term Loan A, the Term Loan A-1 or
the Term Loan B to zero (in the case of the Revolving Loans, at a time when the
Total Revolving Credit Commitment has been terminated), such prepayment shall be
accompanied by the payment of (A) all fees accrued on the Loans that have been
reduced to zero to such date pursuant to Section 2.06 and (B) all costs and
expenses payable pursuant to the terms of Section 13.04 of this Agreement by the
Borrower to the Lender that held the Loans that have been reduced to zero for
which an invoice has been presented to the Administrative Borrower and the
Administrative Agent.

 

(f) Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

 

Section 2.06 Fees.

 

(a) Unused Line Fee. From and after the Effective Date and until the Maturity
Date, the Borrower shall pay to the Administrative Agent for the account of the
Lenders that have a Revolving Credit Commitment, in accordance with their Pro
Rata Shares, an unused line fee (the “Unused Line Fee”), which shall accrue at
the rate per annum of 0.50% on the excess, if any, of the Total Revolving Credit
Commitment over the sum of the average principal amount of all Revolving Loans
and Letter of Credit Obligations outstanding from time to time and shall be
payable monthly in arrears on the first day of the month immediately following
the Effective Date.

 

(b) Fee Letter. From and after the Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of the Agents and the Lenders, in
accordance with a written agreement among the Agents and the Lenders, the fees
specified in the Fee Letter, at the times specified for payment therein.

 

Section 2.07 Securitization. The Loan Parties hereby acknowledge that the
Lenders and their Affiliates may sell or securitize the Loans (a
“Securitization”) through the pledge of the Loans as collateral security for
loans to the Lenders or their Affiliates or through the sale of the Loans or the
issuance of direct or indirect interests in the Loans, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, Standard & Poor’s or one or more other rating agencies (the “Rating
Agencies”). The Loan Parties shall cooperate with the Lenders and their
Affiliates to effect the Securitization including, without limitation, by (a)
amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization, provided that (i) any such amendment or additional
documentation does not impose material additional costs on the Loan Parties and
(ii) any such amendment or additional documentation does not materially
adversely affect the rights, or materially increase the obligations, of the Loan
Parties under the Loan Documents or change or affect in a manner adverse to the
Loan Parties the financial terms of the Loans, (b) providing such information as
may be reasonably requested by the Lenders in connection with the rating of the
Loans or the Securitization, and (c) providing in connection with any rating of
the Loans a certificate (i) agreeing to indemnify the Lenders and their
Affiliates, any of the Rating Agencies, or any party providing credit support or
otherwise participating in the Securitization (collectively, the “Securitization
Parties”) for any losses, claims, damages or liabilities (the “Liabilities”) to
which

 

- 44 -



--------------------------------------------------------------------------------

the Lenders, their Affiliates or such Securitization Parties may become subject
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Loan Document
or in any writing delivered by or on behalf of any Loan Party to the Lenders in
connection with any Loan Document or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and such indemnity
shall survive any transfer by the Lenders or their successors or assigns of the
Loans and (ii) agreeing to reimburse the Lenders and their Affiliates for any
legal or other expenses reasonably incurred by such Persons in connection with
defending the Liabilities.

 

Section 2.08 Taxes. (a) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
taxes imposed on (or measured by) the net income of any Lender, any Agent or the
L/C Issuer (or any transferee or assignee thereof, including a participation
holder (any such entity, a “Transferee”)) by the United States of America or by
the jurisdiction in which such Lender, such Agent or the L/C Issuer is organized
or has its principal lending office or (ii) any branch profits taxes imposed by
the United States of America (all such nonexcluded taxes, levies, imposts,
deductions, charges withholdings and liabilities, collectively or individually,
“Taxes”). If any Loan Party shall be required to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, any Agent or the L/C Issuer
(or any Transferee), (A) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.08) such Lender, such Agent or the L/C Issuer (or such Transferee) shall
receive an amount equal to the sum it would have received had no such deductions
been made, (B) such Loan Party shall make such deductions and (C) such Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Letter of Credit Accommodations or any other Loan Document (“Other Taxes”). Each
Loan Party shall deliver to each Lender, each Agent and the L/C Issuer official
receipts in respect of any Taxes or Other Taxes payable hereunder promptly after
payment of such Taxes or Other Taxes.

 

(c) The Loan Parties hereby, jointly and severally, indemnify and agree to hold
each Lender, each Agent and the L/C Issuer harmless from and against Taxes and
Other Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Lender, such Agent or the
L/C Issuer (or such Transferee), whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be paid within 10 days
from the date on which any such Lender, any such Agent or the L/C Issuer makes
written demand therefor specifying in reasonable detail the nature and amount of
such Taxes or Other Taxes.

 

- 45 -



--------------------------------------------------------------------------------

(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to the Borrower and the Agents two
properly completed and duly executed copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Lender delivers a Form W-8, a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the Borrower
and is not a controlled foreign corporation related to the Borrower (within the
meaning of Section 864(d)(4) of the Internal Revenue Code)), in each case
claiming complete exemption from U.S. Federal withholding tax on payments by the
Loan Parties under this Agreement. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from the Borrower or any Agent. Notwithstanding any
other provision of this Section 2.08, a Non-U.S. Lender shall not be required to
deliver after the date hereof any form pursuant to this Section 2.08 that such
Non-U.S. Lender is not legally able to deliver.

 

(e) The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Agreement to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Transferee, or any Lender (or Transferee) through a New Lending Office,
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the Person making the
assignment, participation or transfer to such Transferee, or such Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of paragraph (d) above or (iii) the obligation to pay such additional
amounts does not result from a change in applicable tax law (including, without
limitation, applicable judicial decisions, statutes, regulations or other
administrative interpretations) occurring after the date hereof.

 

(f) Any Lender, any Agent or the L/C Issuer (or Transferee) claiming any
indemnity payment or additional payment amounts payable pursuant to this Section
2.08 shall (subject to legal and regulatory restrictions) file any certificate
or document reasonably requested in writing by the Borrower or change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity

 

- 46 -



--------------------------------------------------------------------------------

payment or additional amount which may thereafter accrue, would not require such
Lender, such Agent or the L/C Issuer (or Transferee) to disclose any information
such Lender, such Agent or the L/C Issuer (or Transferee) deems confidential and
would not, in the sole determination of such Lender, such Agent or the L/C
Issuer (or Transferee), be otherwise disadvantageous to such Lender, such Agent
or the L/C Issuer (or Transferee).

 

(g) If any Lender, any Agent or the L/C Issuer (or a Transferee) shall become
aware that it is entitled to claim a refund from a Governmental Authority in
respect of Taxes or Other Taxes with respect to which any Loan Party has paid
additional amounts, pursuant to this Section 2.08, it shall promptly notify the
Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by the Borrower, make a claim to such Governmental
Authority for such refund at the Loan Parties’ expense. If any Lender, any Agent
or the L/C Issuer (or Transferee) receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) in respect of any
Taxes or Other Taxes with respect to which any Loan Party has paid additional
amounts pursuant to this Section 2.08, it shall within 30 days from the date of
such receipt pay over such refund to the Borrower, net of all out-of-pocket
expenses of such Lender, such Agent or the L/C Issuer (or Transferee).

 

(h) The obligations of the Loan Parties and Lenders under this Section 2.08
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

Section 2.09 LIBOR Not Determinable; Illegality or Impropriety. (a) In the
event, and on each occasion, that on or before the day on which LIBOR is to be
determined for a borrowing that is to include LIBOR Rate Loans, the
Administrative Agent has determined in good faith that, or has been advised by
the Collateral Agent or the Required Lenders that, (i) LIBOR cannot be
reasonably determined for any reason, (ii) LIBOR will not adequately and fairly
reflect the cost of maintaining LIBOR Rate Loans or (iii) Dollar deposits in the
principal amount of the applicable LIBOR Rate Loans are not available in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of the Lenders’ LIBOR Rate Loans are then being
conducted, the Administrative Agent shall, as soon as practicable thereafter,
give written notice of such determination to the Borrower and the other Lenders.
In the event of any such determination, any request by the Borrower for a LIBOR
Rate Loan pursuant to Section 2.02 shall, until, (i) in the case of such a
determination by the Collateral Agent or the Required Lenders, the
Administrative Agent has been advised by the Collateral Agent or the Required
Lenders and the Administrative Agent has so advised the Borrower that, or (ii)
in the case of a determination by the Administrative Agent, the Administrative
Agent has advised the Borrower and the other Lenders that, the circumstances
giving rise to such notice no longer exist, be deemed to be a request for a
Reference Rate Loan. Each determination by the Administrative Agent, the
Collateral Agent and/or the Required Lenders hereunder shall be conclusive and
binding absent manifest error.

 

(b) In the event that it shall be unlawful or improper for any Lender to make,
maintain or fund any LIBOR Rate Loan as contemplated by this Agreement, then
such Lender shall forthwith give notice thereof to the Administrative Agent and
the Borrower describing such illegality or impropriety in reasonable detail.
Effective immediately upon the giving of such notice, the obligation of such
Lender to make LIBOR Rate Loans shall be suspended for the

 

- 47 -



--------------------------------------------------------------------------------

duration of such illegality or impropriety and, if and when such illegality or
impropriety ceases to exist, such suspension shall cease, and such Lender shall
notify the Administrative Agent and the Borrower. If any such change shall make
it unlawful or improper for any Lender to maintain any outstanding LIBOR Rate
Loan as a LIBOR Rate Loan, such Lender shall, upon the happening of such event,
notify the Administrative Agent and the Borrower, and the Borrower shall
immediately, or if permitted by applicable law, rule, regulation, order, decree,
interpretation, request or directive, at the end of the then current Interest
Period for such LIBOR Rate Loan, convert each such LIBOR Rate Loan into a
Reference Rate Loan.

 

Section 2.10 Indemnity. (a) The Loan Parties hereby jointly and severally
indemnify each Lender against any loss or expense that such Lender actually
sustains or incurs (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain any LIBOR Rate Loan, and including loss of
anticipated profits) as a consequence of (i) any failure by the Loan Parties to
fulfill on the date of any borrowing hereunder the applicable conditions set
forth in Article VI, (ii) any failure by the Borrower to borrow any LIBOR Rate
Loan hereunder, to convert any Reference Rate Loan into a LIBOR Rate Loan or to
continue a LIBOR Rate Loan as such after notice of such borrowing, conversion or
continuation has been given pursuant to Section 2.02 or 2.11 hereof, (iii) any
payment, prepayment (mandatory or optional) or conversion of a LIBOR Rate Loan
required by any provision of this Agreement or otherwise made on a date other
than the last day of the Interest Period applicable thereto, (iv) any default in
payment or prepayment of the principal amount of any LIBOR Rate Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, by notice of prepayment or otherwise), or (v) the occurrence of
any Event of Default, including, in each such case, any loss (including, without
limitation, loss of anticipated profits) or reasonable expense sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a LIBOR Rate Loan. Such loss
or reasonable expense shall include but not be limited to an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid or prepaid or converted or continued
or not borrowed or converted or continued (based on LIBOR applicable thereto)
for the period from the date of such payment, prepayment, conversion,
continuation or failure to borrow, convert or continue on the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the last day of the Interest Period for such Loan that would have
commenced on the date of such failure to borrow, convert or continue) over (ii)
the amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in re-employing the funds so paid, prepaid, converted or
continued or not borrowed, converted or continued for such Interest Period. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.10
and the basis for the determination of such amount or amounts shall be delivered
to the Borrower and shall be conclusive and binding absent manifest error.

 

(b) Notwithstanding paragraph (a) of this Section 2.10, the Administrative Agent
will use reasonable efforts to minimize or reduce any such loss or expense
resulting from the mandatory prepayments required by Section 2.05(c) of this
Agreement by applying all payments and prepayments to Reference Rate Loans prior
to any application of

 

- 48 -



--------------------------------------------------------------------------------

payments to LIBOR Rate Loans, provided that nothing in this Section 2.10(b)
shall affect the order of application of payments as set forth in Section
2.05(d) or Section 5.04(b), as applicable.

 

Section 2.11 Continuation and Conversion of Loans. Subject to Section 2.09
hereof, the Borrower shall have the right, at any time, on two (2) Business Days
prior irrevocable written notice to the Administrative Agent, to continue any
LIBOR Rate Loan, or any portion thereof, into a subsequent Interest Period or to
convert any Reference Rate Loan or portion thereof into a LIBOR Rate Loan, or on
one (1) Business Day prior irrevocable written notice to the Administrative
Agent, to convert any LIBOR Rate Loan or portion thereof into a Reference Rate
Loan, subject to the following:

 

(a) no LIBOR Rate Loan may be continued as such and no Reference Rate Loan may
be converted into a LIBOR Rate Loan, when any Event of Default shall have
occurred and be continuing at such time,

 

(b) in the case of a continuation of a LIBOR Rate Loan as such or a conversion
of a Reference Rate Loan into a LIBOR Rate Loan, the aggregate principal amount
of such LIBOR Rate Loan shall not be less than $1,000,000 and in multiples of
$500,000 if in excess thereof;

 

(c) any portion of a Loan maturing or required to be repaid in less than one
month may not be converted into or continued as a LIBOR Rate Loan; and

 

(d) if any conversion of a LIBOR Rate Loan shall be effected on a day other than
the last day of an Interest Period, the Borrower shall reimburse each Lender on
demand for any loss incurred or to be incurred or to be incurred by it in the
reemployment of the funds released by such conversion as provided in Section
2.10 hereof.

 

In the event that the Borrower shall not give notice to continue any LIBOR Rate
Loan into a subsequent Interest Period, such Loan shall automatically become a
Reference Rate Loan at the expiration of the then current Interest Period.

 

ARTICLE III

 

LETTER OF CREDIT ACCOMMODATIONS

 

Section 3.01 Letter of Credit Guaranty.

 

(a) In order to assist the Borrower in establishing or opening letters of credit
(each, a “Letter of Credit Accommodation”), which shall not have expiration
dates later than the date that is five (5) days prior to the Maturity Date (or
such later date as may be agreed to by the Agents, the L/C Issuer and the
Required Lenders), with the L/C Issuer, the Borrower has requested the
Administrative Agent to join in the applications for such Letter of Credit
Accommodations and/or guarantee payment or performance of such Letter of Credit
Accommodations and any drafts thereunder through the issuance of a Letter of
Credit Guaranty, thereby lending the Administrative Agent’s credit to that of
the Borrower, and the Administrative Agent has agreed to do so. These
arrangements shall be coordinated by the Administrative Agent, subject to the
terms and conditions set forth below. The Administrative Agent shall not be

 

- 49 -



--------------------------------------------------------------------------------

required to be the issuer of any Letter of Credit Accommodation. The Borrower
will be the account party for the application of each Letter of Credit
Accommodation, which shall be in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or on a computer transmission system
approved by the Administrative Agent and the L/C Issuer, or such other written
form or computer transmission system as may from time to time be approved by the
Administrative Agent and the L/C Issuer, and shall be duly completed in a manner
and at a time reasonably acceptable to the Administrative Agent, together with
such other certificates, agreements, documents and other papers and information
as the Administrative Agent and the L/C Issuer may reasonably request, which
shall include, without limitation, the requested date of issuance and the name
and address of the beneficiary (the “Letter of Credit Application”). In the
event of any conflict between the terms of any Letter of Credit Application and
this Agreement, for purposes of this Agreement, the terms of this Agreement
shall control.

 

(b) The aggregate Letter of Credit Obligations shall not at any time exceed the
lower of (i) the difference between (A) the Availability and (B) the aggregate
principal amount of all Revolving Loans then outstanding, and (ii) the L/C
Subfacility. In addition, the terms and conditions of all Letter of Credit
Accommodations and all changes or modifications thereof by the Borrower and/or
the L/C Issuer shall in all respects be subject to the prior approval of the
Administrative Agent in its Permitted Discretion; provided, however, that (i)
the expiry date of all Letter of Credit Accommodations shall be no later than
five (5) Business Days prior to the Maturity Date (or such later date as may be
agreed to by the Agents, the L/C Issuer and the Required Lenders), (ii) no more
than thirty (30) Letters of Credit Accommodations may be outstanding at any
time, and (iii) the Letter of Credit Accommodations and all documentation
connection therewith shall be in form and substance reasonably satisfactory to
the Administrative Agent and the L/C Issuer.

 

(c) If the Administrative Agent is obligated to advance funds under a Letter of
Credit Guaranty or in connection with a Letter of Credit Accommodation, the
Administrative Agent may immediately reimburse such disbursement by charging the
Loan Account as set forth below. In the event that the Administrative Agent does
not charge the Loan Account, the Borrower shall, upon demand by the
Administrative Agent, immediately reimburse such disbursement to the
Administrative Agent by paying to it an amount equal to such disbursement not
later than 12:00 noon (New York City time) on the date that such disbursement is
made, if the Borrower shall have received written or telephone notice of such
disbursement prior to 11:00 a.m. (New York City time) on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then no later than 12:00 noon (New York City time) on the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m.
(New York City time) on the date of receipt. In the absence of such
reimbursement, the Administrative Agent shall have the right, without notice to
the Borrower, to charge the Loan Account with the amount of such disbursement
and the Administrative Agent shall have the right, without notice to the
Borrower, to charge the Loan Account with the amount of any and all other
Indebtedness, liabilities and obligations of any kind (including indemnification
for breakage costs, capital adequacy and reserve requirement charges) incurred
by the Administrative Agent or the Revolving Loan Lenders under the Letter of
Credit Guaranty or incurred by the L/C Issuer with respect to a Letter of Credit
Accommodation at the earlier of (i) payment by the Administrative Agent or the
Revolving Loan Lenders under the Letter of Credit Guaranty or (ii) the
occurrence of any Default or Event of Default. Any amount charged to the Loan
Account shall be deemed a

 

- 50 -



--------------------------------------------------------------------------------

Revolving Loan hereunder made by the Revolving Loan Lenders to the Borrower,
funded by the Administrative Agent on behalf of the Revolving Loan Lenders and
subject to Section 2.02. Any charges, fees, commissions, costs and expenses
charged to the Administrative Agent for the Borrower’s account by the L/C Issuer
in connection with or arising out of Letter of Credit Accommodations or
transactions relating thereto will be charged to the Loan Account in full when
charged to or paid by the Administrative Agent and, when charged, shall be
conclusive on the Borrower absent manifest error. Each of the Revolving Loan
Lenders and the Borrower agree that the Administrative Agent shall have the
right to make such charges regardless of whether any Default or Event of Default
shall have occurred and be continuing or whether any of the conditions precedent
in Section 6.01(j) have been satisfied. If any such reimbursement of
disbursements made by the Administrative Agent is not made by the Administrative
Agent by charging the Loan Account and the Borrower requests and is entitled to
obtain a Revolving Loan to reimburse such disbursements on the date such
reimbursement is due, such reimbursement shall be made no later than the time
that the Administrative Agent makes the proceeds of the Revolving Loan available
to the Borrower.

 

(d) Each Loan Party understands that the Letter of Credit Guaranties may require
the Administrative Agent and/or the Lenders to indemnify the L/C Issuer for
certain costs or liabilities arising out of claims by the Borrower against such
L/C Issuer. Each Loan Party unconditionally indemnifies each Agent and each
Lender and holds each Agent and each Lender harmless from any and all loss,
claim or liability incurred by any Agent or any Lender arising from any
transaction or occurrences relating to Letter of Credit Accommodations, any
drafts or acceptances thereunder, the Collateral relating thereof, and all
Obligations in respect thereto, including any such loss or claim due to any
action taken by the L/C Issuer, other than for any such loss, claim or liability
arising out of the gross negligence or willful misconduct of the L/C Issuer, any
Agent or any Lender as determined by a final judgment of a court of competent
jurisdiction. Each Loan Party further agrees to hold each Agent and each Lender
harmless from any errors of omission, negligence, or misconduct (but not gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction) by the L/C Issuer. The Borrower agrees to be bound by the L/C
Issuer’s regulations and interpretations of any Letter of Credit Accommodation
that is the subject of a Letter of Credit Guaranty and opened to or for the
Borrower’s account or by the Administrative Agent’s interpretations of any
Letter of Credit Accommodation issued for the Borrower’s account, even though
such interpretation may be different from the Borrower’s own, and the Borrower
understands and agrees that the Lenders, the Agents and the L/C Issuer shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letter of Credit Accommodation or any modifications, amendments, or supplements
thereto. Each Loan Party’s unconditional obligations to each Agent, each Lender
and the L/C Issuer with respect to Letter of Credit Accommodations hereunder
shall not be modified or diminished for any reason or in any manner whatsoever,
other than as a result of such Agent’s, such Lender’s or the L/C Issuer’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. Each Loan Party agrees that any charges incurred by the
Administrative Agent or the L/C Issuer for such Loan Party’s account hereunder
may be charged to the Loan Account.

 

(e) Upon any payments made to the L/C Issuer under the Letter of Credit
Guaranty, the Administrative Agent or the Revolving Loan Lenders, as the case
may be, shall, without prejudice to their rights under this Agreement (including
that such unreimbursed

 

- 51 -



--------------------------------------------------------------------------------

amounts shall constitute Revolving Loans hereunder), acquire by subrogation, any
rights, remedies, duties or obligations granted or undertaken by the Borrower in
favor of the L/C Issuer in any application for Letter of Credit Accommodations,
any standing agreement relating to Letter of Credit Accommodations or otherwise,
all of which shall be deemed to have been granted to the Administrative Agent
and the Revolving Loan Lenders and apply in all respects to the Administrative
Agent and the Revolving Loan Lenders and shall be in addition to any rights,
remedies, duties or obligations contained herein.

 

Section 3.02 Participations.

 

(a) Immediately upon issuance by the L/C Issuer of any Letter of Credit
Accommodation pursuant to this Agreement, each Revolving Loan Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation, to the extent of such Revolving Loan Lender’s Pro Rata Share, in
all obligations of the Administrative Agent in such Letter of Credit
Accommodation including, without limitation, all Reimbursement Obligations of
the Borrower with respect thereto pursuant to the Letter of Credit Guaranty or
otherwise.

 

(b) In the event that the Administrative Agent makes any payment in respect of
the Letter of Credit Guaranty and the Borrower shall not have repaid such
amounts to the Administrative Agent, the Administrative Agent shall charge the
Loan Account in the amount of the Reimbursement Obligation, in accordance with
Section 3.01(c) and Section 5.02 of this Agreement.

 

(c) The obligations of a Revolving Loan Lender to make payments to the
Administrative Agent for the account of the Administrative Agent, the Revolving
Loan Lenders or the L/C Issuer with respect to a Letter of Credit Accommodation
shall be irrevocable, without any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any other Loan Party may have at any time against a beneficiary
named in such Letter of Credit Accommodation or any transferee of such Letter of
Credit Accommodation (or any Person for whom any such transferee may be acting),
any Agent, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit Accommodation, the transactions contemplated
herein or any unrelated transactions (including any underlying transactions
between the Borrower or any other Loan Party or any other party and the
beneficiary named in such Letter of Credit Accommodation);

 

(iii) any draft, certificate or any other document presented under such Letter
of Credit Accommodation proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

- 52 -



--------------------------------------------------------------------------------

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

 

(v) any failure by any Agent to provide any notices required pursuant to this
Agreement relating to such Letter of Credit Accommodation;

 

(vi) any payment by the L/C Issuer under such Letter of Credit Accommodation
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit Accommodation; or

 

(vii) the occurrence of any Default or Event of Default.

 

Section 3.03 Letter of Credit Accommodations.

 

(a) The Borrower may, upon reasonable notice in advance of such issuance but, in
any event, not later than 12:00 noon, New York City time, at least two (2)
Business Days in advance of the issuance thereof, request the Administrative
Agent to assist the Borrower in establishing or opening a Letter of Credit
Accommodation by delivering to the Administrative Agent, with a copy to the L/C
Issuer, a Letter of Credit Application, together with any necessary related
documents. The Administrative Agent shall not provide support, pursuant to the
Letter of Credit Guaranty, if the Administrative Agent shall have received
written notice from the Collateral Agent or the Required Revolving Lenders on
the Business Day immediately preceding the proposed issuance date for such
Letter of Credit Accommodation that one or more of the conditions precedent in
Section 6.02 will not have been satisfied on such date, and the Administrative
Agent shall not otherwise be required to determine that, or take notice whether,
the conditions precedent set forth in Section 6.02 have been satisfied.

 

(b) (i) The Borrower shall pay to the Administrative Agent for the account of
the Lenders (A) for any Letter of Credit Accommodation issued hereunder, a
non-refundable fee equal to 3.50% per annum of the stated amount of such Letter
of Credit Accommodation, payable monthly in arrears after the date such Letter
of Credit Accommodation is issued and (B) for any amendment to an existing
Letter of Credit Accommodation that increases the stated amount of such Letter
of Credit Accommodation, a non-refundable fee equal to 3.50% per annum of the
increase in the stated amount of such Letter of Credit Accommodation, payable
monthly in arrears after the date of such increase (the “Letter of Credit
Fees”); provided, that, the Administrative Agent may, and upon the written
direction of the Required Revolving Lenders shall, require the Borrower to pay
the Administrative Agent such Letter of Credit Fee, at a rate equal to 2.0% plus
the per annum rate otherwise applicable thereto on such daily outstanding
balance for: (I) the period from and after the date of termination hereof until
all Obligations shall have been Paid in Full (notwithstanding entry of a
judgment against the Borrower) and (II) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by the Collateral Agent and the Administrative Agent.

 

(ii) L/C Issuer Charges. The Borrower shall pay to the Administrative Agent any
and all customary charges assessed by the L/C Issuer in connection with the
issuance, administration, amendment, payment or cancellation of Letter of Credit
Accommodations.

 

- 53 -



--------------------------------------------------------------------------------

(c) Charges to the Loan Account. The Borrower hereby authorizes the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to Section 3.01(c) and Section 5.02 of this
Agreement with the amount of any Letter of Credit Accommodation fees or charges
due under this Section 3.03.

 

ARTICLE IV

 

SECURITY AND ADMINISTRATIVE PRIORITY

 

Section 4.01 Collateral; Grant of Lien and Security Interest.

 

(a) As security for the full and timely payment and performance of all of the
Obligations:

 

(i) each of the Loan Parties hereby, as of the Bankruptcy Court Order Entry
Date, assigns, pledges and grants to the Collateral Agent, for the benefit of
the Lenders, a perfected security interest in and to, and a Lien on, all of the
property, assets or interests in property or assets of such Person, of any kind
or nature whatsoever, real or personal, now existing or hereafter acquired or
created, including, without limitation, all property of the “estate” (within the
meaning of the Bankruptcy Code), and all Accounts, Inventory, goods,
As-Extracted Collateral, contract rights, instruments, documents, chattel paper,
general intangibles, payment intangibles, letters of credit, letter-of-credit
rights, supporting obligations, machinery and equipment, real property, Vessels
and other marine assets, fixtures, leases, all of the Capital Stock (whether
such stock is voting or non-voting stock) in any of its Subsidiaries, money,
investment property, deposit accounts, all commercial tort claims (excluding all
Avoidance Actions and the proceeds thereof), and all cash and non-cash proceeds,
rents, products and profits of any of the foregoing

 

(all property of the Loan Parties subject to the security interest referred to
in this Section 4.01(a) being hereafter collectively referred to as the
“Collateral”).

 

(b) Upon entry of the Bankruptcy Court Order, the Liens and security interests
in favor of the Collateral Agent referred to in Section 4.01(a) hereof shall be
valid and perfected Liens and security interests in the Collateral, prior to all
other Liens and security interests in the Collateral, other than for the
Permitted Priority Liens. Such Liens and security interests and their priority
shall remain in effect until the Total Commitment shall have been terminated and
all Obligations shall have been repaid in cash in full and the outstanding
Letter of Credit Accommodations have been terminated or cash collateralized.

 

(c) Notwithstanding anything herein to the contrary (i) all proceeds received by
the Agents and the Lenders from the Collateral subject to the Liens granted in
this Section 4.01 and in each other Loan Document and by the Bankruptcy Court
Order shall be subject to the prior payment of the Carve-Out Expenses having
priority of payment over the Obligations to the extent set forth in the
definition of Agreed Administrative Expense Priorities, and (ii) no Person
entitled to Carve-Out Expenses shall be entitled to sell or otherwise dispose,
or seek or object to the sale or other disposition, of any Collateral.

 

- 54 -



--------------------------------------------------------------------------------

Section 4.02 Administrative Priority. Each of the Borrower and Guarantors agrees
for itself that the Obligations of such Person shall constitute allowed
administrative expenses in the Chapter 11 Cases, having priority over all
administrative expenses of and unsecured claims against such Person now existing
or hereafter arising, of any kind or nature whatsoever, including, without
limitation, all administrative expenses of the kind specified in, or arising or
ordered under, Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c)
and 1114 of the Bankruptcy Code, subject, as to priority, only to Carve-Out
Expenses having priority of payment over the Obligations to the extent set forth
in the definition of Agreed Administrative Expense Priorities.

 

Section 4.03 Grants, Rights and Remedies. The Liens and security interests
granted pursuant to Section 4.01(a) hereof and the administrative priority
granted pursuant to Section 4.02 hereof may be independently granted by the Loan
Documents and by other Loan Documents hereafter entered into. This Agreement,
the Bankruptcy Court Order and such other Loan Documents supplement each other,
and the grants, priorities, rights and remedies of the Agents and the Lenders
hereunder and thereunder are cumulative.

 

Section 4.04 No Filings Required. The Liens and security interests referred to
herein shall be deemed valid and perfected by entry of the Bankruptcy Court
Order, and entry of the Bankruptcy Court Order shall have occurred on or before
the date of any Loan or the issuance of any Letter of Credit Accommodations. The
Collateral Agent shall not be required to file any financing statements,
mortgages, notices of Lien or similar instruments in any jurisdiction or filing
office or to take any other action in order to validate or perfect the Lien and
security interest granted by or pursuant to this Agreement, the Bankruptcy Court
Order, or any other Loan Document.

 

Section 4.05 Survival. The Liens, lien priority, administrative priorities and
other rights and remedies granted to the Agents and the Lenders pursuant to this
Agreement, the Bankruptcy Court Order and the other Loan Documents (specifically
including, but not limited to, the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
indebtedness by the Borrower or any Guarantor (pursuant to Section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of any of the
Chapter 11 Cases, or by any other act or omission whatsoever. Without
limitation, notwithstanding any such order, financing, extension, incurrence,
dismissal, conversion, act or omission:

 

(a) except for the Carve-Out Expenses having priority of payment over the
Obligations to the extent set forth in the definition of Agreed Administrative
Expense Priorities as set forth in Section 4.02, no costs or expenses of
administration which have been or may be incurred in the Chapter 11 Cases or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on a parity with any claim of the
Agents and the Lenders against the Borrower or any Guarantor in respect of any
Obligation;

 

(b) the Liens in favor of the Agents and the Lenders set forth in Section
4.01(a) hereof shall constitute valid and perfected first priority Liens and
security interests, subject only to Permitted Priority Liens to which such Liens
and security interests may be subordinate and

 

- 55 -



--------------------------------------------------------------------------------

junior, and shall be prior to all other Liens and security interests, now
existing or hereafter arising, in favor of any other creditor or any other
Person whatsoever; and

 

(c) the Liens in favor of the Agents and the Lenders set forth herein and in the
other Loan Documents shall continue to be valid and perfected without the
necessity that the Collateral Agent file financing statements, mortgages or
otherwise perfect its Lien under applicable non-bankruptcy law.

 

ARTICLE V

 

FEES, PAYMENTS AND OTHER COMPENSATION

 

Section 5.01 Audit and Collateral Monitoring Fees. The Borrower acknowledges
that pursuant to Section 8.01(f), representatives of the Agents (accompanied by
representatives of any Lender that wishes to participate) may visit any or all
of the Loan Parties and/or conduct audits, inspections, valuations and/or field
examinations of any or all of the Loan Parties at any time and from time to time
in a manner so as not to unduly disrupt the business of the Loan Parties. The
Borrower agrees to pay (a) $750 per day per examiner plus the examiner’s
out-of-pocket costs and reasonable expenses incurred in connection with all such
visits, audits, inspections, valuations and field examinations and (b) the
out-of-pocket cost of all visits, audits, inspections, valuations and field
examinations conducted by a third party on behalf of the Agents; provided, that,
in the absence of an Event of Default, the Borrower shall not be obligated to
pay for more than four field examinations in any 12 month period; provided,
however, that after the occurrence and during the continuance of an Event of
Default, the Borrower shall pay for all field examinations.

 

Section 5.02 Payments; Computations and Statements. (a) The Borrower will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent’s Account. All payments
received by the Administrative Agent after 12:00 noon (New York City time) on
any Business Day will be credited to the Loan Account on the next succeeding
Business Day. All payments shall be made by the Borrower without set-off,
counterclaim, deduction or other defense to the Agents and the Lenders. Except
as provided in Section 2.02(c), after receipt, the Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent will cause to be distributed
all interest and fees received from or for the account of the Borrower not less
than once each month and in any event promptly after receipt thereof. The
Lenders and the Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrower with any amount due and payable (and unpaid) by the Borrower under any
Loan Document. Each of the Lenders and the Borrower agrees that the
Administrative Agent shall have the right to make such charges whether or not
any Default or Event of Default shall have occurred and be continuing or whether
any of the conditions precedent in Section 6.02 have been satisfied. Any amount
charged to the Loan Account of the Borrower shall be deemed a Revolving Loan
hereunder made by the Revolving Loan Lenders to the Borrower, funded by

 

- 56 -



--------------------------------------------------------------------------------

the Administrative Agent on behalf of the Lenders and subject to Section
2.02(c). The Lenders and the Borrower confirm that any charges which the
Administrative Agent may so make to the Loan Account of the Borrower as herein
provided will be made as an accommodation to the Borrower and solely at the
Administrative Agent’s discretion, provided that the Administrative Agent shall,
from time to time upon the request of the Collateral Agent, charge the Loan
Account of the Borrower with any amount due and payable (and unpaid) under any
Loan Document. Whenever any payment to be made under any such Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be. All computations of fees shall be made by the Administrative Agent on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such fees are
payable. Each determination by the Administrative Agent of an interest rate or
fees hereunder shall be conclusive and binding for all purposes in the absence
of manifest error.

 

(b) The Administrative Agent shall provide the Borrower, promptly after the end
of each calendar month, an accounting (in the form from time to time used by the
Administrative Agent) of the Loan Account of the Borrower during such month,
Account made during such month on account of fees, commissions, expenses and
other Obligations. All entries on any such statement shall be presumed to be
correct and, thirty (30) days after the same is sent, shall be final and
conclusive absent manifest error.

 

Section 5.03 Sharing of Payments, Etc. Except as provided in Section 2.02(c), if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its share of payments in accordance with the terms of this Agreement,
such Lender shall forthwith purchase from the other Lenders such participations
in such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment with the other Lenders in
accordance with and to the extent required by the terms of this Agreement;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered). The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 5.03 may, to the fullest extent permitted by law, exercise all of its
rights (including the Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 5.04 Apportionment of Payments. Subject to Section 2.02(c):

 

(a) All payments of principal and interest in respect of outstanding Loans, all
payments in respect of the Letter of Credit Obligations, all payments of fees
(other than the fees set forth in Section 2.06 hereof and the Fee Letter, the
Letter of Credit Fees provided for in Section 3.03(b) and the audit and
collateral monitoring fee provided for in Section 5.01) and all other payments
in respect of any other Obligations, shall be allocated by the Administrative
Agent

 

- 57 -



--------------------------------------------------------------------------------

among such of the Lenders as are entitled thereto, in proportion to their
respective Pro Rata Shares or otherwise as provided herein or, in respect of
payments not made on account of Loans or Letter of Credit Obligations, as
designated by the Person making payment when the payment is made.

 

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Required Revolving Loan
Lenders, the Required Term Loan A Lenders or the Required Term Loan B Lenders,
or after an acceleration of all or a portion of the Loans, the Administrative
Agent shall, apply all payments in respect of any Obligations and all proceeds
of the Collateral as follows:

 

(i) except to the extent provided in clause (iii) below, with respect to
Revolver Priority Collateral Proceeds and payments made using Revolver Priority
Collateral Proceeds, (A) first, ratably to pay the Obligations in respect of any
fees (including any fees or charges assessed by the L/C Issuer), expense
reimbursements, indemnities and other amounts then due to the Agents or the L/C
Issuer until paid in full; (B) second, ratably to pay the Obligations in respect
of any fees (including Letter of Credit Fees payable to the Revolving Loan
Lenders), expense reimbursements and indemnities then due to the Revolving Loan
Lenders until paid in full; (C) third, ratably to pay interest due in respect of
the Agent Advances until paid in full; (D) fourth, ratably to pay principal of
the Agent Advances until paid in full; (E) fifth, ratably to pay interest due in
respect of the Revolving Loans and Letter of Credit Obligations until paid in
full; (F) sixth, ratably to pay principal of the Revolving Loans and Letter of
Credit Obligations (or, to the extent such Letter of Credit Obligations are
contingent, to provide cash collateral in an amount equal to 105% of such Letter
of Credit Obligations) until paid in full; (G) seventh, ratably to pay the
Obligations in respect of any fees, expense reimbursements and indemnities then
due to the Term Loan A Lenders until paid in full; (H) eighth, ratably to pay
interest due in respect of the Term Loan A until paid in full; (I) ninth,
ratably to pay principal of the Term Loan A until paid in full; (J) tenth,
ratably to pay the Obligations in respect of any fees, expense reimbursements
and indemnities then due to the Term Loan A-1 Lenders until paid in full; (K)
eleventh, ratably to pay interest due in respect of the Term Loan A-1 until paid
in full; (L) twelfth, ratably to pay principal of the Term Loan A-1 until paid
in full; (M) thirteenth, ratably to pay the Obligations in respect of any fees,
expense reimbursements and indemnities then due to the Term Loan B Lenders until
paid in full; (N) fourteenth, ratably to pay interest due in respect of the Term
Loan B until paid in full; (O) fifteenth, ratably to pay principal of the Term
Loan B until paid in full; and (P) sixteenth, to the ratable payment of all
other Obligations (including, without limitation, Bank Services Obligations)
then due and payable until paid in full; and

 

(ii) except to the extent provided in clause (iii) below, with respect to Term
Priority Collateral Proceeds and payments made using Term Priority Collateral
Proceeds, (A) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due to the Agents
until paid in full; (B) second, ratably to pay the Obligations in respect of any
fees, expense reimbursements and indemnities then due to the Term Loan A Lenders
until paid in full; (C) third, ratably to pay interest due in respect of the
Agent Advances until paid in full; (D) fourth, ratably to pay principal of the
Agent Advances until paid in full; (E) fifth, ratably to pay interest due in
respect of the Term Loan A until paid in full; (F) sixth, ratably to pay
principal of the Term Loan A until paid in full; (G) seventh, ratably to pay the
Obligations in respect of any fees, expense

 

- 58 -



--------------------------------------------------------------------------------

reimbursements and indemnities then due to the Term Loan A-1 Lenders until paid
in full; (H) eighth, ratably to pay interest due in respect of the Term Loan A-1
until paid in full; (I) ninth, ratably to pay principal of the Term Loan A-1
until paid in full; (J) tenth, ratably to pay the Obligations in respect of any
fees (including Letter of Credit Fees and charges assessed in connection with
any Letter of Credit Accommodations) payable to the Revolving Loan Lenders),
expense reimbursements and indemnities then due to the Revolving Loan Lenders
until paid in full; (K) eleventh, ratably to pay interest due in respect of the
Revolving Loans and Letter of Credit Obligations until paid in full; (L)
twelfth, ratably to pay principal of the Revolving Loans and Letter of Credit
Obligations (or, to the extent such Letter of Credit Obligations are contingent,
to provide cash collateral in an amount equal to 105% of such Letter of Credit
Obligations) until paid in full; (M) thirteenth, ratably to pay the Obligations
in respect of any fees, expense reimbursements and indemnities then due to the
Term Loan B Lenders until paid in full; (N) fourteenth, ratably to pay interest
due in respect of the Term Loan B until paid in full; (O) fifteenth, ratably to
pay principal of the Term Loan B until paid in full; and (P) sixteenth, to the
ratable payment of all other Obligations (including, without limitation, Bank
Services Obligations) then due and payable until paid in full.

 

(iii) with respect to the Proceeds of any Disposition of all or substantially
all of the assets or Capital Stock of any Person or any insurance which
Disposition or proceeds of insurance includes both (x) Revolver Priority
Collateral and (y) Term Priority Collateral, such Proceeds and payments using
such Proceeds shall be applied as follows: (A) first, ratably to pay the
Obligations in respect of any fees (including any fees or charges assessed by
the L/C Issuer), expense reimbursements, indemnities and other amounts then due
to the Agents or the L/C Issuer until paid in full; (B) second, ratably to pay
interest due in respect of the Agent Advances until paid in full; (C) third,
ratably to pay principal of the Agent Advances until paid in full; (D) fourth,
an amount equal to the book value of Accounts and Inventory constituting
Revolver Priority Collateral (determined at the time of such Disposition or
event resulting in such insurance proceeds) shall be applied ratably in
accordance with (1) first, clause (B) of Section 5.04(b)(i) until paid in full
and (2) second, clauses (E) through (P) of Section 5.04(b)(i) until paid in
full; and (E) fifth, the remaining Proceeds shall be applied ratably in
accordance with (1) first, clause (B) of Section 5.04(b)(ii) until paid in full
and (2) second, clauses (E) through (P) of Section 5.04(b)(ii) until paid in
full.

 

(c) In each instance, so long as no Event of Default has occurred and is
continuing and the Administrative Agent has not elected to or has not been
directed to apply payments and other Proceeds of Collateral in accordance with
Section 5.04(b) and no acceleration of all or a portion of the Loans has
occurred, Section 5.04(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Administrative Agent to be for the
payment of the principal of or interest on the Term Loan A, the Term Loan A-1 or
the Term Loan B or other related Obligations then due and payable under any
provision of this Agreement or the payment of all or part of the principal of
the Term Loan A, the Term Loan A-1 or the Term Loan B in accordance with the
terms and conditions of Section 2.05(d).

 

(d) For the purposes of (i) Section 5.04(b) (other than clauses (P) of Sections
5.04(b)(i) and 5.04(b)(ii) and clause (P) of those sections as incorporated into
Section 5.04(b)(iii)), “paid in full” means payment in cash of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees,

 

- 59 -



--------------------------------------------------------------------------------

interest, default interest, interest on interest, expense reimbursements and
indemnity payments then due and payable, whether or not any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding, provided, that, “paid in full” shall exclude default or overdue
interest (but not any other interest), loan fees, service fees, professional
fees, expense reimbursements, or other fees and expenses, each arising from or
related to a default to the extent disallowed in any Insolvency Proceeding, and
(ii) clauses (P) of Sections 5.04(b)(i) and 5.04(b)(ii) and clause (P) of those
sections as incorporated in Section 5.04(b)(iii), “paid in full” means payment
in cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest, default
interest, interest on interest, expense reimbursements and indemnity payments
then due and payable whether or not any of the foregoing would be or is allowed
or disallowed in whole or in part in any Insolvency Proceeding.

 

Section 5.05 Increased Costs and Reduced Return. (a) If any Lender, any Agent or
the L/C Issuer shall have determined that the adoption or implementation of, or
any change in, any law, rule, treaty or regulation, or any policy, guideline or
directive of, or any change in, the interpretation or administration thereof by,
any court, central bank or other administrative or Governmental Authority, or
compliance by any Lender, any Agent or the L/C Issuer or any Person controlling
any such Lender, any such Agent or the L/C Issuer with any directive of, or
guideline from, any central bank or other Governmental Authority or the
introduction of, or change in, any accounting principles applicable to any
Lender, any Agent or the L/C Issuer or any Person controlling any such Lender,
any such Agent or the L/C Issuer (in each case, whether or not having the force
of law), shall (i) subject any Lender, any Agent or the L/C Issuer, or any
Person controlling any such Lender, any such Agent or the L/C Issuer to any tax,
duty or other charge with respect to this Agreement or any Loan made by such
Lender or such Agent or any Letter of Credit Accommodation issued by the L/C
Issuer, or change the basis of taxation of payments to any Lender, any Agent or
the L/C Issuer or any Person controlling any such Lender, any such Agent or the
L/C Issuer of any amounts payable hereunder (except for taxes on the overall net
income of any Lender, any Agent or the L/C Issuer or any Person controlling any
such Lender, any such Agent or the L/C Issuer), (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any Loan,
any Letter of Credit Accommodation or against assets of or held by, or deposits
with or for the account of, or credit extended by, any Lender, any Agent or the
L/C Issuer or any Person controlling any such Lender, any such Agent or the L/C
Issuer or (iii) impose on any Lender, any Agent or the L/C Issuer or any Person
controlling any such Lender, any such Agent or the L/C Issuer any other
condition regarding this Agreement or any Loan or Letter of Credit
Accommodation, and the result of any event referred to in clauses (i), (ii) or
(iii) above shall be to increase the cost to any Lender, any Agent or the L/C
Issuer of making any Loan, issuing, guaranteeing or participating in any Letter
of Credit Accommodation, or agreeing to make any Loan or issue, guaranty or
participate in any Letter of Credit Accommodation, or to reduce any amount
received or receivable by any Lender, any Agent or the L/C Issuer hereunder,
then, upon demand by any such Lender, any such Agent or the L/C Issuer, the
Borrower shall pay to such Lender, such Agent or the L/C Issuer such additional
amounts as will compensate such Lender, such Agent or the L/C Issuer for such
increased costs or reductions in amount; provided, that the Borrower shall not
be required to compensate any Lender, any Agent or the L/C Issuer for any
amounts incurred more than 180 days prior to the date such Person notifies the
Borrower that it intends to claim such compensation therefor.

 

- 60 -



--------------------------------------------------------------------------------

(b) If any Lender, any Agent or the L/C Issuer shall have determined that any
Capital Guideline or the adoption or implementation of, or any change in, any
Capital Guideline by the Governmental Authority charged with the interpretation
or administration thereof, or compliance by any Lender, any Agent or the L/C
Issuer or any Person controlling such Lender, such Agent or the L/C Issuer with
any Capital Guideline or with any request or directive of any such Governmental
Authority with respect to any Capital Guideline, or the implementation of, or
any change in, any applicable accounting principles (in each case, whether or
not having the force of law), either (i) affects or would affect the amount of
capital required or expected to be maintained by any Lender, any Agent or the
L/C Issuer or any Person controlling such Lender, such Agent or the L/C Issuer,
and any Lender, any Agent or the L/C Issuer determines that the amount of such
capital is increased as a direct or indirect consequence of any Loans made or
maintained, Letter of Credit Accommodations issued or any guaranty or
participation with respect thereto, any Lender’s, any Agent’s or the L/C
Issuer’s or any such other controlling Person’s other obligations hereunder, or
(ii) has or would have the effect of reducing the rate of return on any
Lender’s, any Agent’s or the L/C Issuer’s any such other controlling Person’s
capital to a level below that which such Lender, such Agent or the L/C Issuer or
such controlling Person could have achieved but for such circumstances as a
consequence of any Loans made or maintained, Letter of Credit Accommodations
issued, or any guaranty or participation with respect thereto or any agreement
to make Loans, to issue Letter of Credit Accommodations or such Lender’s, such
Agent’s or the L/C Issuer’s or such other controlling Person’s other obligations
hereunder (in each case, taking into consideration, such Lender’s, such Agent’s
or the L/C Issuer’s or such other controlling Person’s policies with respect to
capital adequacy), then, upon demand by any Lender, any Agent or the L/C Issuer,
the Borrower shall pay to such Lender, such Agent or the L/C Issuer from time to
time such additional amounts as will compensate such Lender, such Agent or the
L/C Issuer for such cost of maintaining such increased capital or such reduction
in the rate of return on such Lender’s, such Agent’s or the L/C Issuer’s or such
other controlling Person’s capital; provided, that the Borrower shall not be
required to compensate any Lender, any Agent or the L/C Issuer for any amounts
incurred more than 180 days prior to the date such Person notifies the Borrower
that it intends to claim such compensation therefor.

 

(c) All amounts payable under this Section 5.05 shall bear interest from the
date that is ten (10) Business Days after the date of demand by any Lender, any
Agent or the L/C Issuer until payment in full to such Lender, such Agent or the
L/C Issuer at the Reference Rate. A certificate of such Lender, such Agent or
the L/C Issuer claiming compensation under this Section 5.05, specifying the
event herein above described and the nature of such event shall be submitted by
such Lender, such Agent or the L/C Issuer to the Borrower, setting forth the
additional amount due and an explanation of the calculation thereof, and such
Lender’s, such Agent’s or the L/C Issuer’s reasons for invoking the provisions
of this Section 5.05, and shall be final and conclusive absent manifest error.

 

ARTICLE VI

 

CONDITIONS TO LOANS

 

Section 6.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the “Effective Date”) when each of the
following

 

- 61 -



--------------------------------------------------------------------------------

conditions precedent shall have been satisfied in a manner satisfactory to the
Administrative Agent and the Collateral Agent:

 

(a) Bankruptcy Court Order. The Bankruptcy Court Order shall have been entered
by the Bankruptcy Court and the Administrative Agent and the Collateral Agent
shall have received a true and complete copy of such order, and such order shall
be in full force and effect and shall not have been reversed, modified, amended,
stayed, vacated or subject to appeal absent prior written consent of the Agents,
the Lenders and the Borrower. The Bankruptcy Court Order may contain provisions
granting the Senior Secured Noteholders adequate protection liens, on terms
acceptable to the Agents.

 

(b) Payment of Fees, Etc. The Borrower shall have paid on or before the date of
this Agreement all fees, costs, expenses and taxes then payable pursuant to
Section 2.06, the Fee Letter and Section 13.04.

 

(c) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE VII and in each other Loan Document, certificate or other
writing delivered to any Agent, any Lender or the L/C Issuer pursuant hereto or
thereto on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.

 

(d) Legality. The making of the initial Loans or the issuance of any Letter of
Credit Accommodations shall not contravene any law, rule or regulation
applicable to any Agent, any Lender or the L/C Issuer.

 

(e) Delivery of Documents. The Agents shall have received on or before the
Effective Date the following, each in form and substance satisfactory to the
Agents and, unless indicated otherwise, dated the Effective Date:

 

(i) a Pledge Agreement, duly executed by each Loan Party, together with the
original stock certificates representing all of the common stock of the
Borrower’s Subsidiaries and all intercompany promissory notes of the Borrower,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer;

 

(ii) a Mortgage, duly executed by the applicable Loan Party, with respect to
each of the Facilities; provided, however, that Mortgages shall only be executed
and delivered to the Collateral Agent if execution, delivery and recordation of
such Mortgages would not (x) trigger a mortgage recording, stamp or similar tax
in the applicable jurisdiction of recordation or (y) create a default under any
Lease with respect to any such Facility;

 

(iii) the Fee Letter, duly executed by the Borrower;

 

(iv) a copy of the resolutions of each Loan Party, certified as of the Effective
Date by a Secretary or an Assistant Secretary thereof, authorizing (A) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such

 

- 62 -



--------------------------------------------------------------------------------

Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith;

 

(v) a certificate of a Secretary or an Assistant Secretary of each Loan Party,
certifying the names and true signatures of the representatives of such Loan
Party authorized to sign each Loan Document to which such Loan Party is or will
be a party and the other documents to be executed and delivered by such Loan
Party in connection herewith and therewith, together with evidence of the
incumbency of such authorized officers;

 

(vi) to the extent required by any Agent, a certificate of the appropriate
official(s) of the state or other applicable jurisdiction of organization and
each state of foreign qualification of each Loan Party certifying as to the
subsistence in good standing of, and the payment of taxes by, such Loan Party in
such states or other applicable jurisdiction and certified as of a recent date
not more than 30 days prior to the Effective Date, together, if requested by any
Agent, with confirmation by telephone or telecopy (where available) on the
Effective Date from such official(s) as to such matters;

 

(vii) to the extent required by any Agent, a true and complete copy of the
charter, certificate of formation, certificate of limited partnership or other
publicly filed organizational document of each Loan Party certified as of a
recent date by an appropriate official of the state of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction certified as of the
Effective Date by a Secretary or an Assistant Secretary of such Loan Party or a
certificate of a secretary or an Assistant Secretary of such Loan Party
certifying that such documents delivered pursuant to the Existing DIP Credit
Agreement remain in full force and effect and have not been amended or otherwise
modified;

 

(viii) to the extent required by any Agent, a copy of the charter and by-laws,
limited liability company agreement, operating agreement, agreement of limited
partnership or other organizational document of each Loan Party, together with
all amendments thereto, certified as of the Effective Date by a Secretary or an
Assistant Secretary of such Loan Party or a certificate of a secretary or an
Assistant Secretary of such Loan Party certifying that such documents delivered
pursuant to the Existing DIP Credit Agreement remain in full force and effect
and have not been amended or otherwise modified;

 

(ix) an opinion of (A) Jones Day, counsel to the Loan Parties, and (B) Jaffe
Rait Heuer & Weiss, P.C., Michigan counsel to the Loan Parties, in each case as
to such matters as the Agents may reasonably request;

 

(x) a certificate of an Authorized Officer of each Loan Party, certifying as to
the matters set forth in subsection (c) of this Section 6.01;

 

(xi) a copy of (x) the Financial Statements and the financial projections
described in Section 7.01(g)(i) and 7.01(g)(ii) hereof, certified as of the
Effective

 

- 63 -



--------------------------------------------------------------------------------

Date as true and correct by an Authorized Officer of the Borrower, which
certification, in the case of the financial projections, shall certify that such
projections have been prepared on a reasonable basis and in good faith and are
based on assumptions believed by the Borrower to be reasonable at the time
prepared and from the best information available to the Borrower at the time
prepared; and (y) a 13 week cash flow budget, which shall show detailed cash
receipts and disbursements on a weekly basis and shall be in form and substance
satisfactory to the Agents, together with appropriate supporting details and a
statement of underlying assumptions, in each case certified as of the Effective
Date as true and correct by an Authorized Officer of the Borrower, which
certification, in the case of the cash flow budget, shall certify that such cash
flow budget has been prepared on a reasonable basis and in good faith and are
based on assumptions believed by the Borrower to be reasonable at the time
furnished to the Agents and from the best information available to the Borrower
at the time furnished to the Agents;

 

(xii) evidence of the insurance coverage required by Section 7.01(h), with such
endorsements as to the additional insureds or loss payees thereunder as the
Agents may request and providing that such policy may be terminated or canceled
(by the insurer or the insured thereunder) only upon 30 days’ prior written
notice to the Collateral Agent and each such named insured or loss payee,
together with evidence of the payment of all premiums due in respect thereof for
such period as the Agents may request;

 

(xiii) a certificate of a Secretary or an Assistant Secretary of the Borrower,
certifying the names and true signatures of the persons that are authorized to
provide Notices of Borrowing and all other notices under this Agreement and the
other Loan Documents;

 

(xiv) a Borrowing Base Certificate, dated as of July 9, 2004, supported by
schedules showing the derivation thereof and containing such detail and other
information as any Agent may request;

 

(xv) with respect to each Facility, a title report for such Facility;

 

(xvi) Phase I Environmental Site Assessment and limited compliance review
conducted by a third party environmental engineer acceptable to the Collateral
Agent for the Facilities located at (A) Erie, Pennsylvania, (B) York,
Pennsylvania, (C) James River, Virginia and (D) King’s Mountain, North Carolina,
in each case, the results of which shall be in form and substance satisfactory
to the Collateral Agent;

 

(xvii) a duly executed Cash Management Agreement and Concentration Account
Agreement, as the case may be, with respect to (x) account number 101080630
maintained by the Borrower at Keybank National Association, (y) account number
359681132783 maintained by the Borrower at Keybank National Association and (z)
lockbox account numbers 5987,74135, 74747, 74435,74715, 74518, 71001, 74755,
74598, 74754, 74764, 74772, 74762, 74746, 901920, 711398, 711427, 711415,
711537, 711417, 711541, 711419, 711739, and 711423;

 

(xviii) the First Preferred Ship Mortgages, dated as of the Effective Date,
together with U.S. Coast Guard documentation, records and abstracts showing

 

- 64 -



--------------------------------------------------------------------------------

that the Vessels are free and clear of all Liens other than Permitted Liens as
well as current U.S. Coast Guard certification for each Vessel;

 

(xix) copies of each written Material Contract, certified as true, complete and
correct copies thereof by an Authorized Officer of the Borrower;

 

(xx) a termination and release agreement with respect to each of the Existing
DIP Credit Facility and the Existing Pre-Petition Credit Facility and all
related documents, duly executed by the Loan Parties and the Existing DIP
Agents, the Existing DIP Lenders, the Existing Pre-Petition Agents and the
Existing Pre-Petition Lenders, as applicable, together with evidence of payment
in full of the Loan Parties’ obligations under the Existing Pre-Petition Credit
Facility and the Existing DIP Credit Facility, including, without limitation, a
satisfaction or registrable discharge of mortgage for each mortgage filed by the
Existing Pre-Petition Agents with respect to the Facilities, satisfaction or
registrable discharge of ship mortgages filed by the Existing Pre-Petition
Agents with respect to the Vessels, satisfactory arrangements with respect to
the release of Lien by the Existing DIP Agents, the Existing DIP Lenders, the
Existing Pre-Petition Agents and the Existing Pre-Petition Lenders and UCC-3
termination statements for all UCC-1 financing statements filed by the Existing
Pre-Petition Agents and covering any portion of the Collateral; and

 

(xxi) such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request a reasonable time prior to the Effective Date.

 

(f) Material Adverse Effect. The Agents shall have determined, in their sole
judgment, that no event or development shall have occurred since December 31,
2003 which could reasonably be expected to have a Material Adverse Effect.

 

(g) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans
shall have been obtained and shall be in full force and effect.

 

(h) Excess Availability. After giving effect to the Loans to be made on the
Effective Date and the Letters of Credit to be issued on the Effective Date, the
repayment of the Indebtedness under each of the Existing DIP Credit Facility and
the Existing Pre-Petition Credit Facility and the payment of all fees and
expenses related thereto, Excess Availability shall not be less than
$15,000,000. The Borrower shall deliver to the Agents a certificate of the chief
financial officer of the Borrower certifying as to the matters set forth above
and containing the calculation of Excess Availability.

 

(i) Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loans or the issuance of the initial Letter of Credit
Accommodations and the other transactions contemplated by this Agreement and the
other Loan Documents, and all documents incidental hereto and thereto, shall be
satisfactory to each Agent and its counsel, and each Agent and such counsel
shall have received all such information and such counterpart

 

- 65 -



--------------------------------------------------------------------------------

originals or certified or other copies of such documents as each Agent or such
counsel may reasonably request.

 

(j) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Lenders, a perfected, first
priority Lien on and security interest in all of the Collateral, subject only to
Permitted Priority Liens. The Agents shall receive UCC, tax and judgment Lien
searches, searches and title abstracts with respect to the Vessels, and title
reports with respect to all real property of the Loan Parties and other
appropriate evidence, evidencing the absence of any Liens or mortgages on the
Collateral, except Permitted Liens.

 

(k) Appraisals. The Agents shall have received appraisals as to all Equipment,
Inventory and Vessels and as to certain parcels of real estate owned by each
Loan Party which are specified by the Agents, each of which shall be in form and
substance reasonably satisfactory to the Agents.

 

Section 6.02 Conditions Precedent to All Loans and Letter of Credit
Accommodations. The obligation of any Agent or any Lender to make any Loan or of
the Administrative Agent to assist the Borrower in establishing or opening any
Letter of Credit Accommodation on or after the Effective Date is subject to the
fulfillment, in a manner satisfactory to the Administrative Agent, of each of
the following conditions precedent:

 

(a) Payment of Fees, Etc. The Borrower shall have paid all fees, costs, expenses
and taxes then payable by the Borrower pursuant to this Agreement and the other
Loan Documents, including, without limitation, Section 2.06 and Section 13.04
hereof.

 

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Administrative Agent of a Notice of Borrowing with respect to each such Loan,
and the Borrower’s acceptance of the proceeds of such Loan, and the issuance of
each Letter of Credit Accommodation, shall each be deemed to be a representation
and warranty by each Loan Party on the date of such Loan or the date of issuance
of such Letter of Credit Accommodation that: (i) the representations and
warranties contained in ARTICLE VII and in each other Loan Document, certificate
or other writing delivered to any Agent or any Lender pursuant hereto or thereto
on or prior to the date of such Loan or such Letter of Credit Accommodation are
true and correct on and as of such date as though made on and as of such date,
(ii) at the time of and after giving effect to the making of such Loan and the
application of the proceeds thereof or at the time of issuance of such Letter of
Credit Accommodation, no Default or Event of Default has occurred and is
continuing or would result from the making of the Loan to be made, or the
issuance of such Letter of Credit Accommodation to be issued, on such date and
(iii) the conditions set forth in this Section 6.03 have been satisfied as of
the date of such request.

 

(c) Legality. The making of such Loan or the issuance of such Letter of Credit
Accommodation shall not contravene any law, rule or regulation applicable to any
Agent, any Lender or the L/C Issuer.

 

- 66 -



--------------------------------------------------------------------------------

(d) Notices. The Administrative Agent shall have received a Notice of Borrowing
pursuant to Section 2.02 hereof and a signed Borrowing Base Certificate dated as
of the most recent date required for delivery.

 

(e) Delivery of Documents. The Administrative Agent and the Collateral Agent
shall have received such other agreements, instruments, approvals, opinions and
other documents, each in form and substance satisfactory to such Agents, as any
such Agent may reasonably request.

 

(f) Proceedings; Receipt of Documents. All proceedings in connection with the
making of such Loan or the issuance of such Letter of Credit Accommodation and
the other transactions contemplated by this Agreement and the other Loan
Documents, and all documents incidental hereto and thereto, shall be
satisfactory to the Administrative Agent and the Collateral Agent and their
counsel, and the Administrative Agent and the Collateral Agent and such counsel
shall have received all such information and such counterpart originals or
certified or other copies of such documents, in form and substance satisfactory
to the Administrative Agent and the Collateral Agent, as such Agents or such
counsel may reasonably request.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Section 7.01 Representations and Warranties. Each Loan Party hereby represents
and warrants to the Agents, the Lenders and the L/C Issuer as follows:

 

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state, province or other
applicable jurisdiction of its organization, (ii) subject to the entry and the
terms of the Bankruptcy Court Order, has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (x) to the extent that the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect or (y) where the failure to be so qualified is the result of the status
of the Loan Parties as debtors-in-possession under the Chapter 11 Cases.

 

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary corporate, limited liability company or limited
partnership action, (ii) do not and will not contravene its charter or by-laws,
its limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on or otherwise affecting it or any of its
properties (other than conflicts, breaches and defaults the enforcement of which
will be stayed by virtue of the filing of the Chapter 11 Cases), or any order or
decree of any court or Governmental Authority (including, without limitation,
any order entered in the Chapter 11 Cases), (iii) do not and will not

 

- 67 -



--------------------------------------------------------------------------------

result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its material properties, and (iv) do
not and will not result in any material default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to its operations or any of its
properties.

 

(c) Governmental Approvals. Except for the entry of the Bankruptcy Court Order,
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of any Loan Document to
which it is or will be a party.

 

(d) Execution and Binding Effect. Subject to the entry of, and the terms of the
Bankruptcy Court Order, this Agreement and each of the other Loan Documents,
when delivered hereunder, is or will be, duly and validly executed and delivered
by each of the Loan Parties which is a party hereto or thereto and constitutes
(or will constitute, in the case of such documents executed and delivered after
the Effective Date) the legal, valid and binding obligations of each of the Loan
Parties which is a party hereto or thereto, enforceable in accordance with the
terms hereof or thereof.

 

(e) Subsidiaries. Schedule 7.01(e) is a complete and correct description of the
name, jurisdiction of incorporation and ownership of the outstanding Capital
Stock of the Subsidiaries of the Borrower in existence on the date hereof. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries have
been validly issued and are fully paid and nonassessable, and the holders
thereof are not entitled to any preemptive, first refusal or other similar
rights. Except as indicated on such Schedule, on the Effective Date all such
Capital Stock is owned by the Borrower or one or more of its wholly-owned
Subsidiaries, free and clear of all Liens. Except as set forth on Schedule
7.01(e), as of the Effective Date, there are no outstanding debt or equity
securities of the Borrower or any of its Subsidiaries and no outstanding
obligations of the Borrower or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Borrower or any of its Subsidiaries, or other obligations
of any Subsidiary to issue, directly or indirectly, any shares of Capital Stock
of any Subsidiary of the Borrower.

 

(f) Litigation; Commercial Tort Claims. There is no pending or, to the best
knowledge of any Loan Party, threatened action, suit or proceeding affecting any
Loan Party or its properties before any court or other Governmental Authority or
any arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby.

 

(g) Financial Condition.

 

(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present, in all material respects, the consolidated
financial condition of the Borrower and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Borrower and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP, other than with respect to interim

 

- 68 -



--------------------------------------------------------------------------------

Financial Statements, year end audit adjustments and the absence of footnotes,
and since December 31, 2003, no event or development has occurred that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(ii) The Borrower has, on or before the Effective Date, furnished to each Agent
and each Lender projected monthly balance sheets, income statements and
statements of cash flows of the Borrower and its Subsidiaries for the period
from the Effective Date through December 31, 2004, which projected financial
statements shall be updated from time to time pursuant Section 8.01(a)(vii).
Such projections, as so updated, shall have been prepared on a reasonable basis
and in good faith by the Borrower, and shall have been based on assumptions
believed by the Borrower to be reasonable at the time prepared, and the Borrower
shall not be aware, at the time prepared, of any facts or information that would
lead it to believe that such projections, as so updated, are incorrect or
misleading in any material respect unless such information is disclosed in
writing to the Agents.

 

(h) Compliance with Law, Etc. No Loan Party is in violation of its
organizational documents, any law, rule, regulation, judgment or order of any
Governmental Authority applicable to it or any of its property or assets, or any
material term of any material agreement or instrument (including, without
limitation, any Material Contract) binding on or otherwise affecting it or any
of its properties, except to the extent that any such violation of law, rule,
regulation, judgment, order or agreement or instrument would not be reasonably
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

 

(i) ERISA. (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of ERISA) maintained (or that was maintained at any time during the six (6)
calendar years preceding the date of any borrowing hereunder) for employees of
any Loan Party or any of its ERISA Affiliates or was contributed to or was
required to be contributed to by a Loan Party or any of its ERISA Affiliates
(“Benefit Plan”) is in compliance in all material respects with ERISA and the
Internal Revenue Code; provided, however, that no Loan Party represents or
warrants that any Multiemployer Plan is in compliance with ERISA and the
Internal Revenue Code, (ii) no Termination Event has occurred nor is reasonably
expected to occur with respect to any Employee Plan, (iii) the most recent
annual report (Form 5500 Series) with respect to each Employee Plan, including
any required Schedule B (Actuarial Information) thereto, copies of which have
been filed with the Internal Revenue Service and delivered to the Agents, is
complete and correct in all material respects and fairly presents the funding
status of such Employee Plan, and since the date of such report there has been
no material adverse change in such funding status, (iv) copies of each agreement
entered into with the PBGC, the U.S. Department of Labor or the Internal Revenue
Service with respect to any Employee Plan have been delivered to the Agents, (v)
no Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous 60
months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA exists
or is reasonably likely to arise on account of any Employee Plan within the
meaning of Section 412 of the Internal Revenue Code or Section 4068 of ERISA.
Each Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service or an application for such a letter is currently being
processed by the Internal Revenue Service with respect thereto and, to the best
knowledge of any

 

- 69 -



--------------------------------------------------------------------------------

Loan Party, nothing has occurred which would prevent, or cause the loss of, such
qualification. No Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability with respect to any Multiemployer Plan which could
reasonably be expected to result in a Material Adverse Effect, or has knowledge
of any facts indicating that it or any of its ERISA Affiliates is reasonably
likely in the future to incur any such withdrawal liability. No Loan Party or
any of its ERISA Affiliates or any fiduciary of any Benefit Plan has (without
curing such defect prior to the Effective Date) (A) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (B) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (C) engaged in a transaction
within the meaning of Section 4069 of ERISA or (D) incurred any liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which have become due which are unpaid. Except as set forth
on Schedule 7.01(i), there are no pending or, to the best knowledge of any Loan
Party, threatened claims, actions, proceedings or lawsuits (other than claims
for benefits in the normal course) asserted or instituted against (x) any
Benefit Plan or its assets, (y) any fiduciary with respect to any Benefit Plan,
or (z) any Loan Party or any of its ERISA Affiliates with respect to any Benefit
Plan. Except as set forth on Schedule 7.01(i) and except as required by Section
4980B of the Internal Revenue Code, no Loan Party or any of its ERISA Affiliates
maintains an employee welfare benefit plan (as defined in Section 3(1) of ERISA)
which provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.

 

(j) Taxes, Etc. All federal and foreign and all material state and local tax
returns and other material reports required by applicable law to be filed by any
Loan Party have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon any Loan Party or any
property of any Loan Party and which have become due and payable on or prior to
the date hereof have been paid, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP or
to the extent that such payment or any enforcement action is stayed as a result
of the Chapter 11 Cases.

 

(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.

 

(l) Nature of Business. No Loan Party is engaged in any business other than as
described in the Borrower’s Form 10-K filed on March 29, 2004 with the SEC.

 

(m) Adverse Agreements, Etc. No Loan Party is a party to any agreement or
instrument, or subject to any charter, limited liability company agreement,
partnership agreement or other corporate, partnership or limited liability
company restriction or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which has, or in the
future could reasonably be expected to have, a Material Adverse Effect.

 

- 70 -



--------------------------------------------------------------------------------

(n) Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person (including, without limitation, any certificates of occupancy for
buildings owned or occupied by any Loan Party, which if not obtained or complied
with, could reasonably be expected to have a Material Adverse Effect. No
condition exists or event has occurred which results in, or with the giving of
notice or lapse of time or both, would result in, the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the extent any such
condition, event or claim could not reasonably be expected to have a Material
Adverse Effect. All Vessel certificates, licenses, permits and/or other
operating documents for the Vessels are up-to-date with compliance for all
contingencies.

 

(o) Properties. (i) Each Loan Party has good and marketable title to, valid and
subsisting leasehold interests in, or valid and subsisting licenses to use, all
property and assets material to its business, free and clear of all Liens,
except Permitted Liens. All such properties and assets are in good working order
and condition, ordinary wear and tear excepted.

 

(ii) All leased or owned Facilities which are material to the business of the
Loan Parties, taken as a whole, are identified as such on Schedule 7.01(o).
Schedule 7.01(o) describes with particularity each of the fee and leasehold
components of each such Facility. As of the Effective Date, each Loan Party has
a valid and subsisting leasehold interest in each Lease described on Schedule
7.01(o) to which it is a party. Schedule 7.01(o) accurately identifies each of
the current lessors and lessees with respect to each Lease listed on such
schedule. Each such Lease is valid, binding and enforceable in accordance with
its terms in all material respects and, to the knowledge of the Borrower, is in
full force and effect. Pursuant to the Bankruptcy Court Order, no consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party. No Loan Party has any knowledge that any other party to any
such Lease is in default of its material obligations thereunder, and no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease,
except any such default the enforcement of which is stayed by virtue of the
filing of the Chapter 11 cases.

 

(p) Full Disclosure. Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it on the Effective Date, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other written reports, financial statements, certificates or other
written information furnished by or on behalf of any Loan Party to the Agents in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was

 

- 71 -



--------------------------------------------------------------------------------

prepared in good faith based upon assumptions believed to be reasonable at the
time prepared. As of the Effective Date, there is no contingent liability or
fact that could reasonably be expected to have a Material Adverse Effect which
has not been set forth in a footnote included in the Financial Statements or a
Schedule hereto.

 

(q) Operating Lease Obligations. On the Effective Date, none of the Loan Parties
has any Operating Lease Obligations with annual payments in excess of
$11,000,000.

 

(r) Environmental Matters. Except as set forth on Schedule 7.01(r), (i) the
operations of each Loan Party are in material compliance with all Environmental
Laws; (ii) there has been no Release at any of the properties owned or operated
by any Loan Party or a predecessor in interest, or at any disposal or treatment
facility which received Hazardous Materials generated by any Loan Party or any
predecessor in interest which could have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party or any predecessor
in interest nor does any Loan Party have knowledge or notice of any threatened
or pending Environmental Action against any Loan Party or any predecessor in
interest which could have a Material Adverse Effect; (iv) no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could have a Material Adverse Effect; (v) no property now or formerly
owned or operated by a Loan Party has been used as a treatment or disposal site
for any Hazardous Material; (vi) no Loan Party has failed to report to the
proper Governmental Authority any Release which is required to be so reported by
any Environmental Laws which could have a Material Adverse Effect; (vii) each
Loan Party holds all licenses, permits and approvals required under any
Environmental Laws in connection with the operation of the business carried on
by it, except for such licenses, permits and approvals as to which a Loan
Party’s failure to maintain or comply with could not have a Material Adverse
Effect; and (viii) no Loan Party has received any notification pursuant to any
Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto or (B) any license, permit or approval referred to above
is about to be reviewed, made, subject to limitations or conditions, revoked,
withdrawn or terminated, in each case, except as could not have a Material
Adverse Effect.

 

(s) Insurance. Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary for companies in the same or similar businesses, (ii) workmen’s
compensation insurance in the amount required by applicable law, (iii) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) such other insurance as may be required by law or as may be reasonably
required by any Agent (including, without limitation, against larceny,
embezzlement or other criminal misappropriation). Schedule 7.01(s) sets forth a
list of all insurance maintained by each Loan Party on the Effective Date.

 

(t) Use of Proceeds. The proceeds of the Loans shall be used (i) to repay the
Existing DIP Credit Facility, (ii) to repay the Existing Pre-Petition Credit
Facility, (iii) to pay fees and expenses in connection with the transactions
contemplated hereby, (iv) to fund working capital of the Borrower and the
Guarantors (including, without limitation, payments of

 

- 72 -



--------------------------------------------------------------------------------

fees and expenses to professionals under Sections 328 and 331 of the Bankruptcy
Code and administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code incurred in the ordinary course of business of the Borrower and
the Guarantors or otherwise approved by the Bankruptcy Court (and not otherwise
prohibited under this Agreement), subject to the priorities set forth in the
definition of “Agreed Administrative Expense Priorities” herein), and (v) for
other general corporate purposes. The Letter of Credit Accommodations will be
used for general corporate and working capital purposes.

 

(u) Location of Bank Accounts. Schedule 7.01(u) sets forth a complete and
accurate list, as of the Effective Date, of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

 

(v) Intellectual Property. Except as set forth on Schedule 7.01(v), each Loan
Party owns or licenses or otherwise has the right to use all licenses, service
marks, tradenames, patents, patent applications, trademarks, trademark
applications, copyrights, copyright applications and other intellectual property
rights that are necessary for the operation of its business, without
infringement or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 7.01(v) is a complete and accurate list as of the
Effective Date of all such licenses (other than commercial software licenses
generally available to the public), tradenames, patents, patent applications,
registered trademarks and service marks, trademark and service mark
applications, registered copyrights, copyright applications, internet domain
names and other intellectual property rights of each Loan Party, in each case,
to the extent such intellectual property rights or other rights are necessary
for the operation of its business. No slogan or other advertising device,
product, process, method, substance, part or other material now employed by any
Loan Party infringes upon or conflicts with any rights owned by any other
Person, and no claim or litigation regarding any of the foregoing is pending or
threatened, except for such infringements and conflicts which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(w) Material Contracts. Set forth on Schedule 7.01(w) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party,
showing any material amendments and modifications thereto. As of the Effective
Date, each such Material Contract (i) is in full force and effect and is binding
upon and enforceable against each Loan Party that is a party thereto and, to the
best knowledge of such Loan Party, all other parties thereto in accordance with
its terms, (ii) has not been otherwise amended or modified, and (iii) is not in
default due to the action of any Loan Party or, to the knowledge of any Loan
Party, any other party thereto, except any such default the enforcement of which
is stayed by virtue of the filing of the Chapter 11 Cases.

 

(x) Holding Company and Investment Company Acts. None of the Loan Parties is (i)
a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended, or (ii) an “investment company”
or an “affiliated person” or

 

- 73 -



--------------------------------------------------------------------------------

“promoter” of, or “principal underwriter” of or for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended.

 

(y) Employee and Labor Matters. Except as set forth on Schedule 7.01(y), there
is (i) no unfair labor practice complaint pending or, to the best knowledge of
any Loan Party, threatened against any Loan Party before any Governmental
Authority and no grievance that would be material to the business of any Loan
Party or arbitration proceeding pending or, to the best knowledge of any Loan
Party, threatened against any Loan Party which arises out of or under any
collective bargaining agreement, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or, to the best knowledge of any
Loan Party, threatened against any Loan Party (that would be material to the
business of any Loan Party) and (iii) to the knowledge of any Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing activity taking place with respect to any of the
employees of any Loan Party. Except as set forth on Schedule 7.01(y), no Loan
Party or any of its ERISA Affiliates has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act (“WARN”) or similar
state or foreign law, which remains unpaid or unsatisfied. Except as set forth
on Schedule 7.01(y), the hours worked and payments made to employees of any Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements other than violations of immaterial obligations of
any Loan Party resulting in immaterial liabilities incurred by any Loan Party.
All material payments due from any Loan Party on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of such Loan Party.

 

(z) Customers and Suppliers. There exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any material supplier
thereof, on the other hand, which, in any such case, could reasonably be
expected to have a Material Adverse Effect; and there exists no present state of
facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, modification or change, except any
termination, cancellation, limitation, modification or change which is stayed by
virtue of the filing of the Chapter 11 Cases.

 

(aa) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place
of Business; Chief Executive Office; FEIN. Schedule 7.01(aa) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party, (iii)
the organizational identification number of each Loan Party (or indicates that
such Loan Party has no organizational identification number), (iv) each place of
business of each Loan Party, (v) the chief executive office of each Loan Party
and (vi) the federal employer identification number of each Loan Party.

 

(bb) Locations of Collateral. There is no location at which any Loan Party has
any Collateral (except for Inventory in transit and consignment Inventory in an
aggregate amount not to exceed $6,000,000 at any time) with an aggregate Book
Value in excess of $100,000 other than (i) those locations listed on Schedule
7.01(bb) and (ii) any other locations approved in writing by the Agents from
time to time. Schedule 7.01(bb) hereto contains a true, correct and

 

- 74 -



--------------------------------------------------------------------------------

complete list, as of the Effective Date, of the legal names and addresses of
each warehouse at which Collateral of each Loan Party is stored. None of the
receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns.

 

(cc) Administrative Priority; Lien Priority.

 

(i) The Obligations of the Borrower and the Guarantors constitute allowed
administrative expenses in the Chapter 11 Cases, having priority in payment over
all other administrative expenses and unsecured claims against the Borrower and
the Guarantors now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, all administrative expenses of the
kind specified in, or arising or ordered under, Sections 105, 326, 328, 503(b),
506(c), 507(a), 507(b), 546(c) and 1114 of the Bankruptcy Code, subject, as to
priority, only to Carve-Out Expenses having priority of payment over the
Obligations to the extent set forth in the Agreed Administrative Expense
Priorities.

 

(ii) The Lien and security interest of the Collateral Agent on the Collateral is
a valid and perfected first priority Lien, subject only to Permitted Priority
Liens.

 

(iii) The Bankruptcy Court Order is in full force and effect, and has not been
reversed, modified, amended, stayed, vacated or subject to appeal absent the
written consent of the Agents, the Lenders and the Borrower.

 

(dd) Appointment of Trustee or Examiner; Liquidation. No order has been entered
in any Chapter 11 Case (i) for the appointment of a Chapter 11 trustee, (ii) for
the appointment of an examiner with enlarged powers (beyond those set forth in
Sections 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code or (iii) to convert any Chapter 11 Case to a Chapter 7 case or
to dismiss any Chapter 11 Case.

 

(ee) Schedules. All of the information which is required to be scheduled to this
Agreement is set forth on the Schedules attached hereto (in the manner described
in the Section of this Agreement corresponding to such Schedule), is correct and
accurate and does not omit to state any information material thereto.

 

- 75 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

COVENANTS OF THE LOAN PARTIES

 

Section 8.01 Affirmative Covenants. So long as any principal of or interest on
any Loan, Letter of Credit Obligation or any other Obligation (whether or not
due), other than indemnification obligations for which no claim has been
asserted, shall remain unpaid or any Lender shall have any Revolving Credit
Commitment, Term Loan A Commitment, Term Loan A-1 Commitment or Term Loan B
Commitment hereunder, each Loan Party will, unless the Required Lenders shall
otherwise consent in writing:

 

(a) Reporting Requirements. Furnish to each Agent and each Lender:

 

(i) upon the earlier of (A) the public filing with the SEC of the Borrower’s SEC
Form 10-Q and (B) 45 days after the end of each fiscal quarter of the Borrower
and its Subsidiaries, commencing with the fiscal quarter of the Borrower and its
Subsidiaries ending June 30, 2004, consolidated and consolidating balance
sheets, consolidated and consolidating statements of operations and consolidated
and consolidating statements of cash flows of the Borrower and its Subsidiaries,
as at the end of such quarter, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period of the immediately preceding Fiscal Year, all in reasonable
detail and certified by an Authorized Officer of the Borrower as fairly
presenting, in all material respects, the financial position of the Borrower and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Borrower and its Subsidiaries for such quarter, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Borrower and its Subsidiaries furnished to the
Agents and the Lenders, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(ii) upon the earlier of (A) the public filing with the SEC of the Borrower’s
SEC Form 10-K and (B) 90 days after the end of each Fiscal Year of the Borrower
and its Subsidiaries, consolidated and consolidating balance sheets,
consolidated and consolidating statements of operations and retained earnings
and consolidated and consolidating statements of cash flows of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the immediately preceding
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, and
in the case of the Borrower and its Subsidiaries, accompanied by a report and an
opinion, prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Borrower and satisfactory to the Administrative Agent and the Collateral Agent
(which opinion shall be without (I) any qualification or exception as to the
scope of such audit, or (II) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 8.03),
together with a written statement of such accountants (1) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of the existence of an Event of
Default or a Default and (2) if such accountants shall have obtained any
knowledge of the existence of an Event of Default or such Default, describing
the nature thereof;

 

(iii) as soon as available, and in any event within 30 days after the end of
each fiscal month of the Borrower and its Subsidiaries commencing with the
fiscal month of the Borrower and its Subsidiaries ending June 30, 2004,
internally prepared consolidated and consolidating balance sheets, consolidated
and consolidating statements of operations and consolidated and consolidating
statements of cash flows as at the end of such fiscal month, and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such fiscal month, all in reasonable detail and certified by an
Authorized Officer of the Borrower as fairly presenting, in all material
respects, the financial position of the Borrower and its Subsidiaries, as at the
end of such fiscal month and the results of

 

- 76 -



--------------------------------------------------------------------------------

operations and cash flows of the Borrower and its Subsidiaries, each for such
fiscal month, in accordance with GAAP applied in a manner consistent with that
of the most recent audited financial statements furnished to the Agents and the
Lenders, subject to normal quarterly or year-end adjustments, including audit
adjustments and the absence of footnotes;

 

(iv) simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 8.01(a), a certificate of an Authorized Officer of the Borrower (I)
stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Borrower
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Borrower and its Subsidiaries were in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Authorized Officer has no knowledge of, the
existence during such period of an Event of Default or Default or, if an Event
of Default or Default existed, describing the nature and period of existence
thereof and the action which the Borrower and its Subsidiaries propose to take
or have taken with respect thereto, and (II) commencing on the first date on
which financial covenants are tested under Section 8.03, attaching a schedule
showing the calculations described in Section 8.03;

 

(v) as soon as available and in any event within 15 days after the end of each
fiscal month of the Borrower and its Subsidiaries commencing with the first
fiscal month of the Borrower and its Subsidiaries ending after the Effective
Date, reports as required by Section 9.03(a)(ii), in form and detail
satisfactory to the Agents and certified by an Authorized Officer of the
Borrower as being accurate and complete;

 

(vi) a Borrowing Base Certificate, as soon as available and in any event not
later than the fifteenth calendar day of each fiscal month commencing with July,
2004 (or such shorter period as any Agent may reasonably request), supported by
schedules showing the derivation thereof and containing such detail and other
information as any Agent may request from time to time, provided that (x) the
Borrowing Base set forth in the Borrowing Base Certificate shall be effective
from and including the date such Borrowing Base Certificate is received by the
Agents but not including the date on which a subsequent Borrowing Base
Certificate is received by the Agents, unless the Administrative Agent, in its
Permitted Discretion, disputes the eligibility of any property included in the
calculation of the Borrowing Base or the valuation thereof by notice of such
dispute to the Borrower and (y) in the event of any dispute about the
eligibility of any property included in the calculation of the Borrowing Base or
the valuation thereof, the Administrative Agent’s good faith judgment shall
control;

 

(vii) as soon as available and in any event not later than 45 days after the end
of each Fiscal Year, financial projections, supplementing and superseding the
financial projections referred to in Section 7.01(g)(ii), prepared on a monthly
basis and otherwise in form and substance satisfactory to the Agents, for the
current Fiscal Year for the Borrower and its Subsidiaries, such financial
projections to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by the Borrower to be reasonable at the time
prepared and from the best information available to the Borrower at the time
prepared;

 

- 77 -



--------------------------------------------------------------------------------

(viii) promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party (unless, in the written opinion of counsel of
such Loan Party, such disclosure would be unlawful) other than routine or
non-material inquiries by such Governmental Authority;

 

(ix) as soon as possible, and in any event within (A) 3 Business Days after the
occurrence of an Event of Default or the occurrence of any event or development
that could reasonably be expected to have a Material Adverse Effect and (B) 5
Business Days after the occurrence of a Default, the written statement of an
Authorized Officer of the Borrower setting forth the details of such Event of
Default or Default or such other event or development and the action which the
affected Loan Party proposes to take with respect thereto;

 

(x) (A) as soon as possible and in any event within 15 days after any Loan Party
or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Borrower
setting forth the details of such occurrence and the action, if any, which such
Loan Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within five days after receipt thereof by any Loan
Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

 

(xi) promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which could reasonably be expected to have a Material
Adverse Effect;

 

- 78 -



--------------------------------------------------------------------------------

(xii) as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;

 

(xiii) as soon as possible and in any event within 10 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any sale or other Disposition
of the Capital Stock of, or all or substantially all of the assets of, any Loan
Party;

 

(xiv) promptly, and in any event within 10 Business Days after the sending or
filing thereof, copies of all statements, reports and other information any Loan
Party sends to any holders of its Indebtedness or its securities or files with
the SEC or any national (domestic or foreign) securities exchange;

 

(xv) promptly, and in any event within 10 Business Days upon receipt thereof,
copies of all financial reports (including, without limitation, management
letters), if any, submitted to any Loan Party by its auditors in connection with
any annual or interim audit of the books thereof;

 

(xvi) not later than Friday of every calendar week, an updated 13 week cash flow
projection, which shall show detailed cash receipts, cash disbursements and
Availability on a weekly basis, supplementing and superseding the most recent
cash flow projections delivered hereunder, with a comparison of budget to actual
and an explanation of any changes thereto, together with appropriate supporting
details and a statement of underlying assumptions, such projections to be
prepared on a reasonable basis and in good faith and to be based on assumptions
believed by the Borrower to be reasonable at the time furnished to the Agents
and the Lenders;

 

(xvii) promptly after the filing thereof, copies of all pleadings, motions,
applications, financial information and other papers and documents filed by any
Loan Party in the Chapter 11 Cases, which papers and documents shall also be
given or served on the Collateral Agent’s and the Administrative Agent’s
counsel;

 

(xviii) promptly after the sending thereof, copies of all written reports given
by any Loan Party to any official or unofficial creditors’ committee in the
Chapter 11 Cases, other than any such reports subject to privilege, provided
that such Person may redact any confidential information contained in any such
report if it provides a summary of the nature of the information redacted to the
Collateral Agent and the Administrative Agent; and

 

(xix) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

 

Each Loan Party agrees that their independent certified public accountants are
authorized to communicate with the Agents and to release to the Agents whatever
financial information concerning the Loan Parties that the Agents reasonably may
request, provided, that no Loan Party shall be required to waive the right to
assert a confidential relationship, if any, it may have with any accounting firm
or service bureau in connection with any information requested by any

 

- 79 -



--------------------------------------------------------------------------------

Agent pursuant to or in accordance with this Agreement. Each Loan Party agrees
that any Agent may contact directly any such accounting firm or service bureau
in order to obtain such information.

 

(b) Additional Guaranties and Collateral Security. Cause:

 

(i) each Subsidiary of any Loan Party not in existence on the Effective Date, to
execute and deliver to the Agents promptly and in any event within 10 Business
Days after the formation or acquisition or change in status thereof (A) a
Guaranty guaranteeing the Obligations, (B) a security agreement in form and
substance satisfactory to the Agents, if required by the Agents, (C) if such
Subsidiary has any Subsidiaries, a Pledge Agreement, if required by the Agents,
together with (x) certificates evidencing all of the Capital Stock of any Person
directly owned by such Subsidiary, (y) undated stock powers executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Agents may reasonably request in respect
of complying with any legend on any such certificate or any other matter
relating to such shares, (D) one or more Mortgages creating on the real property
of such Subsidiary a perfected, first priority Lien (except as to priority
solely in respect of any Permitted Priority Lien) on such real property,
together with such other agreements, instruments and documents as the Agents may
require whether comparable to the documents required under Section 8.01(m) or
otherwise, and (E) such other agreements, instruments, approvals, legal opinions
or other documents reasonably requested by the Agents in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such security agreement, pledge agreement, or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 

(ii) each owner of the Capital Stock of any such Subsidiary to execute and
deliver promptly and in any event within 10 Business Days after the formation or
acquisition of such Subsidiary a Pledge Agreement, together with (A)
certificates evidencing, all of the Capital Stock of such Subsidiary, (B)
undated stock powers or other appropriate instruments of assignment executed in
blank with signature guaranteed, (C) such opinion of counsel and such approving
certificate of such Subsidiary as the Agents may reasonably request in respect
of complying with any legend on any such certificate or any other matter
relating to such shares and (D) such other agreements, instruments, approvals,
legal opinions or other documents requested by the Agents.

 

(c) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable material laws, rules,
regulations and orders (including, without limitation, all Environmental Laws),
such compliance to include, without limitation, (i) paying before the same
become delinquent all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any of its properties, and
(ii) paying all lawful claims which if unpaid might become a Lien or charge upon
any of its properties, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP, other than, in
the case of clauses (i) and (ii) above, taxes, assessments and governmental
charges

 

- 80 -



--------------------------------------------------------------------------------

and levies and other claims the aggregate amount of which does not at any time
exceed $250,000, or to the extent that such compliance or payment or any
enforcement action is stayed as a result of the Chapter 11 Cases.

 

(d) Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Significant Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries to become
or remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its material business makes such qualification necessary.

 

(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f) Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent (accompanied by representatives of any
Lender that wishes to participate) at any time and from time to time (but
without undue disruption of the business of the Loan Parties) during normal
business hours and, in the absence of a continuing of an Event of Default, with
prior notice to the Borrower, in each case at the expense of the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals (and, after the occurrence and during
the continuance of an Event of Default, a Phase I Environmental Site Assessment
and, if requested by any Agent based upon the results of any such Phase I
Environmental Site Assessment, a Phase II Environmental Site Assessment) or
examinations and to discuss its affairs, finances and accounts with any of its
Authorized Officers (or, with the consent of any Authorized Officer, such
consent not to be unreasonably withheld or delayed, such other officers or
employees as any Agent may reasonably request) or independent accountants. In
furtherance of the foregoing, each Loan Party hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of such Person (independently or
together with representatives of such Person) with the agents and
representatives of any Agent in accordance with this Section 8.01(f).

 

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or used in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of its
Subsidiaries to comply, at all times with the provisions of all material leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder, except any non-compliance
resulting in a default the enforcement of which is stayed by the Chapter 11
Cases.

 

(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in

 

- 81 -



--------------------------------------------------------------------------------

accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Agents, and shall not be less than the amount, adequacy and
scope than the insurance maintained by the Borrower and its Subsidiaries on the
Effective Date. All policies covering the Collateral are to be made payable to
the Collateral Agent for the benefit of the Agents and the Lenders, as its
interests may appear, in case of loss, under a standard non-contributory
“lender” or “secured party” clause, provided, that, in the absence of a
continuing Event of Default, insurance payments of less than $250,000 in any
Fiscal Year may be paid directly to the Borrower and its Subsidiaries. All
certificates of insurance are to be delivered to the Agents and the policies are
to be premium prepaid, with the loss payable and additional insured endorsement
in favor of the Collateral Agent and such other Persons as the Collateral Agent
may designate from time to time, and shall provide for not less than 30 days’
prior written notice to the Collateral Agent of the exercise of any right of
cancellation. The proceeds of such insurance shall be delivered by the
Collateral Agent to the Administrative Agent to be applied in accordance with
the terms of Sections 2.05 or 5.04 of this Agreement, as applicable. If any Loan
Party or any of its Subsidiaries fails to maintain such insurance, any Agent may
arrange for such insurance, but at the Borrower’s expense and without any
responsibility on Agents’ part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Agents and the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations which are necessary in the proper conduct of its business.

 

(j) Environmental. (i) Keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause each
of its Subsidiaries to comply, in all material respects with Environmental Laws
and provide to the Agents any documentation of such compliance which any Agent
may reasonably request; (iii) provide the Agents written notice within ten (10)
days of any Release of a Hazardous Material in excess of any legal or otherwise
permissible quantity from or onto property owned or operated by it or any of its
Subsidiaries and take any Remedial Actions required under Environmental Laws;
(iv) promptly, and in any event before any Governmental Authority exercises its
statutory right to file an Environmental Lien, pay or reimburse any monetary
obligations, losses, liabilities, damages or costs and expenses incurred by any
Governmental Authority as a result of any Remedial Action performed at the
Facilities operated by any Loan Party; (v) provide the Agents with written
notice within ten (10) days of the receipt of any of the following: (A) notice
that an Environmental Lien has been filed against any property of any Loan Party
or any of its Subsidiaries; (B) commencement of any Environmental Action (other
than notices of violation or citations that are provided for in (C)) or notice
that an Environmental Action (other than notices of violation or citations that
are provided for in (C)) will be filed against any Loan Party or any of its
Subsidiaries; (C) notice of a violation, citation or other administrative order
which could cause any of the Loan

 

- 82 -



--------------------------------------------------------------------------------

Parties to incur more than $1,000,000 individually or $5,000,000 in the
aggregate; and (D) written or oral notification that a Governmental Authority
has incurred over $1,000,000 in monetary obligations, losses, liabilities,
damages or costs and expenses as a result of any Remedial Action performed at
any Facility operated by the Loan Parties; (vi) defend, indemnify and hold
harmless the Agents and the Lenders and their transferees, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses) arising out of (A) the
Handling, presence, disposal, Release or threatened Release of any Hazardous
Materials on, under, in, originating or emanating from any property at any time
owned or operated by any Loan Party or any of its Subsidiaries (or its
predecessors in interest or title), (B) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to the
presence, Handling, or Release of such Hazardous Materials, (C) any request for
information, investigation, lawsuit brought or threatened, settlement reached or
order by a Governmental Authority relating to the presence, Handling, or Release
of such Hazardous Materials, (D) any violation of any Environmental Law and/or
(E) any Environmental Action filed against any Agent or any Lender; (vii)
maintain and preserve all Environmental Permits necessary to operate, use or
occupy each of the Loan Parties’ material businesses, Facilities, operations,
properties and assets; (viii) maintain and comply with all financial assurance
requirements under RCRA and any similar Environmental Law, as specifically set
forth but not limited to 40 C.F.R. 264 and 265, necessary to operate, use or
occupy each of the Loan Parties’ businesses, Facilities, operations, properties
and assets; (ix) comply with all applicable writs, orders, consent decrees,
judgments, injunctions, written communications by any Governmental Authority,
decrees, informational requests or demands issued pursuant to, or arising under,
any Environmental Laws; (x) provide the Agents with prompt written notice in the
event the Loan Parties is required to spend more than $1,000,000 individually or
$5,000,000 in the aggregate to comply with any Environmental Laws that have been
promulgated and enacted by a Governmental Authority throughout the term of this
Agreement; and (xi) file and submit truthful and complete representations,
including, without limitation, applications, warranty statements and
accompanying materials provided in support of such representations, submitted by
the Loan Parties to obtain insurance.

 

Without limiting the generality of the foregoing, whenever the Agents reasonably
determine that there is non-compliance, or any condition which requires any
action by or on behalf of any Loan Party in order to avoid any material
non-compliance, with any Environmental Law which could result in the imposition
of substantial fines or penalties or otherwise materially and adversely affect
the business, assets or prospects of the Loan Parties on a consolidated basis,
the Loan Parties shall, at any Agent’s request and Borrower’s expense: (i) cause
an independent environmental engineer acceptable to such Agent to conduct such
assessments, investigations or tests of the site where any Loan Party’s
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to the Agents a
report as to such non-compliance setting forth the results of such tests, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof and (ii) provide to the Agents a
supplemental report of such engineer whenever the scope of such non-compliance,
or the applicable Loan Party’s response thereto or the estimated costs thereof,
shall change in any material respect.

 

- 83 -



--------------------------------------------------------------------------------

The Loan Parties acknowledge and agree that neither the Loan Documents or the
actions of any Agent or any Lender pursuant thereto shall operate or be deemed
(i) to place upon any Agent or any Lender any responsibility for the operation,
control, care, service, management, maintenance or repair of property or
facilities of the Loan Parties (except in cases where an Agent or Lender has
taken possession or control of any property, either through foreclosure or
alternative legal means) or (ii) to make any Agent or any Lender the “owner” or
“operator” of any property or facilities of the Loan Parties or a “responsible
party” within the meaning of applicable Environmental Laws. The indemnification
provisions of this Section 8.01(j) shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.

 

(k) Further Assurances. Subject to the terms of the Bankruptcy Court Order, take
such action and execute, acknowledge and deliver, and cause each of its
Subsidiaries to take such action and execute, acknowledge and deliver, at its
sole cost and expense, such agreements, instruments or other documents as the
Administrative Agent or the Collateral Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected, first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, (iii) to establish and maintain the validity and effectiveness
of any of the Loan Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Agent, each Lender and the L/C Issuer the
rights now or hereafter intended to be granted to it under this Agreement or any
other Loan Document. In furtherance of the foregoing, to the maximum extent
permitted by applicable law and subject to the Bankruptcy Court Order, each Loan
Party (i) authorizes the Administrative Agent and the Collateral Agent to
execute any such agreements, instruments or other documents in such Loan Party’s
name and to file such agreements, instruments or other documents in any
appropriate filing office, (ii) authorizes the Collateral Agent to file any
financing statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party (including, without
limitation, any such financing statements that indicate the Collateral as “all
assets” or words of similar import), and (iii) ratifies the filing of any
financing statement, and any continuation statement or amendment with respect
thereto, filed without the signature of such Loan Party prior to the date
hereof. The assurances contemplated by this Section 8.01(k) shall be given under
applicable non-bankruptcy law (to the extent not inconsistent with the
Bankruptcy Code and the Bankruptcy Court Order) as well as the Bankruptcy Code,
it being the intention of the parties that the Agents may request assurances
under applicable non-bankruptcy law, and such request shall be complied with (if
otherwise made in good faith by the Agents) whether or not the Bankruptcy Court
Order is in force and whether or not dismissal of the Chapter 11 Cases or any
other action by the Bankruptcy Court is imminent, likely or threatened.

 

(l) Change in Collateral; Collateral Records. (i) Give the Collateral Agent not
less than 10 Business Days’ prior written notice of any change in the location
of any Collateral with a book value in excess of $500,000 (when aggregated with
all other Collateral at the same location), and, in the case of the relocation
of Equipment for purposes of repairs in the ordinary course of business, prompt
(but in any event no more than 5 Business Days’) written notice after such
relocation of Equipment with a Book Value in excess of $500,000 (when aggregated
with all other Collateral at the same location), in each case, other than to
locations set

 

- 84 -



--------------------------------------------------------------------------------

forth on Schedule 7.01(bb) or with respect to which the Collateral Agent has
filed financing statements and otherwise fully perfected its Liens thereon, (ii)
advise the Agents promptly, in sufficient detail, of any material adverse change
relating to the type, quantity or quality of the Collateral or the Lien granted
thereon, and (iii) execute and deliver, and cause each of its Subsidiaries to
execute and deliver, to the Agents for the benefit of the Agents and the Lenders
from time to time, solely for convenience in maintaining a record of Collateral,
such written statements and schedules as the Agents may reasonably require,
designating, identifying or describing the Collateral.

 

(m) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being an “After Acquired Property”) with
a Current Value (as defined below) in excess of $500,000, promptly so notify the
Agents, setting forth with specificity a description of the interest acquired,
the location of the real property, any structures or improvements thereon and
either an appraisal or such Loan Party’s good-faith estimate of the current
value of such real property (the “Current Value”). The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage and the other
documents referred to below. Upon receipt of such notice requesting a Mortgage
and any other documents referred to below, the Person which has acquired such
After Acquired Property shall, to the extent requested by the Collateral Agent,
promptly furnish to the Agents the following, each in form and substance
satisfactory to the Agents: (i) a Mortgage with respect to such real property
and related assets located at the After Acquired Property, each duly executed by
such Person and in recordable form, (ii) evidence of the recording of the
Mortgage referred to in clause (i) above in such office or offices as may be
necessary or, in the opinion of the Agents, desirable to create and perfect a
valid and enforceable first priority lien on the property purported to be
covered thereby or to otherwise protect the rights of the Agents and the Lenders
thereunder, (iii) Phase I Environmental Site Assessments with respect to such
real property, certified to the Collateral Agent by a company reasonably
satisfactory to the Agents, and (iv) such other documents or instruments
(including guarantees and opinions of counsel) as the Agents may reasonably
require. The Borrower shall pay all fees and expenses, including reasonable
attorneys’ fees and expenses, in connection with each Loan Party’s obligations
under this Section 8.01(m).

 

(n) Fiscal Year. Cause the Fiscal Year of the Borrower and its Subsidiaries to
end on December 31 of each calendar year unless the Administrative Agent and the
Collateral Agent consent to a change in such Fiscal Year (and appropriate
related changes to this Agreement).

 

(o) Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
Accommodations in accordance with Section 7.01(t).

 

(p) Vessel Covenants. (i) Maintain a current U.S. Coast Guard certification for
each Vessel (to the extent such Vessel is in active service), (ii) comply with
(A) all U.S. Coast Guard requirements for the type of service the Vessels are
engaged in, (B) all manning requirements, and (C) all requirements of the
protection and indemnity and hull underwriters as is necessary to ensure full
insurance coverage and (iii) promptly, satisfy all maritime Liens, other than
Liens created pursuant to the Bankruptcy Court Order and any other Permitted
Liens.

 

- 85 -



--------------------------------------------------------------------------------

(q) Post-Closing.

 

(i) Within 45 days of the Effective Date, cause to be delivered to the Agents
the duly executed Cash Management Agreements and similar agreements and other
documents, each in form and substance satisfactory to the Agents, as the Agents
may request with respect to the Borrower’s cash management system;

 

(ii) Within 270 days of the Effective Date:

 

(A) cause a first-priority perfected Lien on the assets that are the subject of
the Pool Agreement to be (x) granted in favor of Oglebay Marine Services and (y)
assigned to the Collateral Agent for the benefit of the Lenders; and

 

(B) deliver to the Collateral Agent documentation, duly executed and in form and
substance satisfactory to the Agents, governing allocation of funds and other
intercreditor arrangements between the parties to the Pool Agreement, as the
Agents may require in their Permitted Discretion in connection with clause (A)
above.

 

(r) Leases. Each Loan Party shall exercise each individual option, if any, to
renew or extend the term of any Lease upon demand by any Agent made at any time
within one (1) year prior to the last day upon which any such option may be
exercised, and each individual Loan Party hereby expressly authorizes and
appoints the Collateral Agent its attorney-in-fact to exercise any such option
in the name of and upon behalf of such Loan Party, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an interest; provided,
however, that such Loan Party shall not be obligated to exercise any option to
renew or extend the term of any Lease, and Collateral Agent shall not have any
right to exercise any such option in the name or on behalf of such Loan Party,
unless the failure to do so will have a Material Adverse Effect. If either Agent
shall determine, in its Permitted Discretion, that the failure to exercise any
such renewal or extension option has resulted or will result in a Material
Adverse Effect, the Collateral Agent shall have the right, at its option, to
take any or all of the actions afforded to the Collateral Agent, on behalf of
the Lenders, under this Agreement or under applicable law, including, without
limitation, the right to exercise any such renewal or extension option in the
name and on behalf of the applicable Loan Party. For purposes of this Section
8.01(r), any Loan Party’s failure to renew or extend any Lease shall not be
deemed to result in a Material Adverse Effect solely by virtue of the fact that
such non-renewal or non-extension will, by definition, cause the applicable
Lease to expire, thereby terminating the Mortgage on such Lease and making it
impossible for such Loan Party to continue to perform its obligations with
respect to such Lease under the applicable Loan Documents. Notwithstanding
anything set forth herein to the contrary, each Loan Party shall be obligated to
renew or extend any Lease which is identified as a “material lease” on Schedule
7.01(o), unless such Loan Party obtains the prior written consent of the
Collateral Agent in its Permitted Discretion to such Loan Party’s proposed
non-renewal or non-extension of the Lease in question.

 

Section 8.02 Negative Covenants. So long as any principal of or interest on any
Loan, Letter of Credit Obligation or any other Obligation (whether or not due),
other than indemnification obligations for which no claim has been asserted,
shall remain unpaid or any Lender shall have any Revolving Credit Commitment,
Term Loan A Commitment, Term Loan

 

- 86 -



--------------------------------------------------------------------------------

A-1 Commitment or Term Loan B Commitment hereunder, each Loan Party shall not,
unless the Required Lenders shall otherwise consent in writing:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of Accounts) with recourse
to it or any of its Subsidiaries or assign or otherwise transfer, or permit any
of its Subsidiaries to assign or otherwise transfer, any account or other right
to receive income; other than, as to all of the above, Permitted Liens.

 

(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 

(c) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that:

 

(i) any Loan Party and its Subsidiaries may (A) sell Inventory in the ordinary
course of business, (B) dispose of obsolete or worn-out equipment or equipment
no longer used in the ordinary course of business, (C) sell or otherwise dispose
of other property or assets in an aggregate amount not less than the fair market
value of such property or assets (in each case, for consideration comprised of
at least 75% cash), (D) enter into licensing arrangements entered into in the
ordinary course of business, and (E) sell or otherwise dispose of its properties
or assets to any other Loan Party; provided that the Net Cash Proceeds of such
Dispositions (x) in the case of clauses (B) and (C) above, do not exceed
$1,000,000 in the aggregate in any Fiscal Year, (y) in all cases, are paid to
the Administrative Agent for the benefit of the Lenders pursuant to the terms of
Section 2.05(c), and (z) in the event that any Revolver Priority Collateral
associated with the Mica Business is not sold, such Revolver Priority Collateral
shall be deemed to be ineligible for Availability purposes by the Administrative
Agent in its Permitted Discretion;

 

(ii) any Loan Party may be merged into another Loan Party, or may be
consolidated with another Loan Party, so long as (A) if the Borrower is one of
the parties to any such merger, the Borrower shall be the sole surviving entity
of such merger, (B) no other provision of this Agreement would be violated
thereby, (C) such Guarantor gives the Agents at

 

- 87 -



--------------------------------------------------------------------------------

least 15 days’ prior written notice of such merger or consolidation, (E) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, and (E) the Agents’ and the Lenders’
rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger or consolidation;

 

(iii) any Subsidiary that is not a Significant Subsidiary may wind-up its
business and operations, liquidate or dissolve so long as (A) no other provision
of this Agreement would be violated thereby, and (B) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction; and

 

(iv) the Loan Parties may make asset sales constituting Permitted Dispositions,
provided that (A) except with respect to the sale of the Mica Business of the
Loan Parties as described on Schedule 8.02(c) hereto, no such asset shall be
sold for less than 100% of its appraised value set forth on the most recent
appraisal obtained by the Agents (for consideration comprised of at least 75%
cash), (B) with respect to the sale of the Mica Business as described on
Schedule 8.02(c) hereto, (x) the terms of such sale shall be subject to the
approval of the Bankruptcy Court and the Borrower’s Board of Directors and (y)
such assets shall not be sold for consideration comprised of less than 75% cash,
and (C) the Net Cash Proceeds of the Dispositions described in clauses (A) and
(B) above are paid to the Administrative Agent for the benefit of the Lenders to
the extent required pursuant to the terms of Section 2.05(c).

 

(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 7.01(l).

 

(e) Loans, Advances, Investments, Etc. Make or commit or agree to make any loan,
advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for:

 

(i) investments existing on the date hereof, as set forth on Schedule 8.02(e)
hereto, but not any increase in the amount thereof (other than accretion in
value) as set forth in such Schedule or any other modification of the terms
thereof,

 

(ii) loans and advances to any Loan Party,

 

(iii) Permitted Investments, provided that such Permitted Investments shall not
exceed $500,000 in the aggregate at any time,

 

(iv) Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes,

 

- 88 -



--------------------------------------------------------------------------------

(v) loans and advances to employees of the Loan Parties in the ordinary course
of business and not exceeding in the aggregate amount at any one time
outstanding $500,000,

 

(vi) investments received in connection with an Insolvency Proceeding of any
supplier, customer or other Person having an obligation in favor of any Loan
Party as a result of a settlement of delinquent obligations of, or other
disputes with, such customer, supplier or such other Person arising in the
ordinary course of business,

 

(vii) investments not constituting loans or advances by any Loan Party in any
other Loan Party,

 

(viii) investments permitted under clause (f) of the definition of “Permitted
Indebtedness”,

 

(ix) investments in deposit accounts in the ordinary course of business,

 

(x) security deposits required by utility companies or other Persons in a
similar line of business made in the ordinary course of business, and

 

(xi) investments in an aggregate amount not in excess of $1,000,000 maintained
at Key Bank National Association in connection with the deposit accounts
maintained with, and the cash management services provided by, Key Bank National
Association.

 

(f) Lease Obligations. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee (i)
for the payment of rent for any real or personal property in connection with any
sale and leaseback transaction, or (ii) for the payment of rent for any real or
personal property under leases or agreements to lease other than (A) Capitalized
Lease Obligations which would not cause the aggregate amount of all obligations
under Capitalized Leases entered into after the Effective Date owing by all Loan
Parties and their Subsidiaries in any Fiscal Year to exceed the amounts set
forth in subsection (g) of this Section 8.02, and (B) Operating Lease
Obligations which would not cause the aggregate amount of all Operating Lease
Obligations with respect to leases entered into after Effective Date owing by
all Loan Parties and their Subsidiaries in any Fiscal Year to exceed $5,000,000.

 

- 89 -



--------------------------------------------------------------------------------

(g) Capital Expenditures. For each month set forth below, make or commit or
agree to make, or permit any of its Subsidiaries to make or commit or agree to
make, any Capital Expenditure (by purchase made or Capitalized Lease entered
into after the Filing Date) that would cause the aggregate amount of all such
Capital Expenditures arising from purchases made or Capitalized Leases entered
into by the Loan Parties and their Subsidiaries on a cumulative basis for the
period from January 1, 2004 to the end of such month to exceed the amount set
forth below corresponding to such month (each such period, a “CapEx Period”):

 

Month

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 2004

   $ 17,750,000

July 2004

   $ 20,500,000

August 2004

   $ 21,750,000

September 2004

   $ 23,500,000

October 2004

   $ 24,500,000

November 2004

   $ 25,750,000

December 2004

   $ 26,000,000

January 2005

   $ 28,250,000

February 2005

   $ 31,000,000

March 2005

   $ 36,500,000

April 2005

   $ 39,250,000

May 2005

   $ 42,000,000

 

; provided, that (i) if at the end of any CapEx Period set forth above, the
amount specified above for Capital Expenditures during such CapEx Period exceeds
the aggregate amount of Capital Expenditures made or incurred by the Borrower or
any of its Subsidiaries on a consolidated basis during such CapEx Period (the
amount of such excess being referred to herein as the “Excess Amount”), the Loan
Parties shall be entitled to make additional Capital Expenditures in any
succeeding CapEx Period in an aggregate amount equal to the lesser of (A) 50% of
such Excess Amount and (B) $3,000,000 and (ii) Capital Expenditures made
pursuant to this Section 8.02(g) during any CapEx Period shall be deemed made
first, in respect of amounts permitted for such CapEx Period as provided above
(without giving effect to amounts carried over from any prior CapEx Period
pursuant to clause (i) above) and second, in respect of the Excess Amount
carried over from any prior CapEx Period pursuant to clause (i) above.

 

(h) Restricted Payments. (i) Declare or pay any dividend or other distribution,
direct or indirect, on account of any Capital Stock of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any

 

- 90 -



--------------------------------------------------------------------------------

other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of any Loan Party or any of its Subsidiaries or other
Affiliates, or to any other Subsidiaries or Affiliates of any Loan Party;
provided, however, dividends or other distributions may be made to any Loan
Party by any other Loan Party.

 

(i) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

 

(j) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party, and (iii) transactions permitted by Section 8.02(e).

 

(k) Modifications of Organizational Documents and Certain Other Agreements; Etc.
(i) Except as permitted by Section 8.02(c), amend, modify or otherwise change
its name, jurisdiction of organization, organizational identification number or
FEIN or (ii) amend, modify or otherwise change its certificate of incorporation
or bylaws (or other similar organizational documents), including, without
limitation, by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it, with respect to any of its
Capital Stock (including any shareholders’ agreement), or enter into any new
agreement with respect to any of its Capital Stock, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
this clause (ii) that either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(l) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

 

(m) Compromise of Accounts. Compromise or adjust any Account (or extend the time
of payment thereof) or grant any discounts, allowances or credits or permit any
of its Subsidiaries to do so other than in the ordinary course of its business
consistent with historical practices, provided, however, in no event shall all
such discounts, allowances and credits exceed $500,000 and no such extension of
the time for payment extend beyond 30 days from the original due date thereof,
in each case without the prior written consent of the Administrative Agent.

 

- 91 -



--------------------------------------------------------------------------------

(n) ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment in excess of $1,000,000 to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; or (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment.

 

(o) Environmental. Permit the Handling or Release of Hazardous Materials at any
property owned or leased by it or any of its Subsidiaries, except in compliance
in all material respects with Environmental Laws and so long as such Handling or
Release disposal of Hazardous Materials does not result in a Material Adverse
Effect.

 

(p) Certain Agreements. Agree to any material amendment or other material change
to or material waiver of any of its rights under any Material Contract.

 

(q) Bankruptcy Court Order; Administrative Priority; Lien Priority; Payment of
Claims.

 

(i) At any time, seek, consent to or suffer to exist any reversal, modification,
amendment, stay, vacation or appeal of the Bankruptcy Court Order, except for
modifications and amendments agreed to by the Agents and the Lenders;

 

(ii) at any time, suffer to exist a priority for any administrative expense or
unsecured claim against any of the Borrower or the Guarantors (now existing or
hereafter arising of any kind or nature whatsoever, including without limitation
any administrative expenses of the kind specified in, or arising or ordered
under, Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code) equal or superior to the priority of the Agents and
the Lenders in respect of the Obligations, except as provided in Section 4.02
and for the Carve-Out Expenses having priority of payment over the Obligations
to the extent set forth in the definition of Agreed Administrative Expense
Priorities;

 

(iii) at any time, suffer to exist any Lien on the Collateral having a priority
equal or superior to the Lien in favor of the Collateral Agent for the benefit
of the Agents and the Lenders in respect of the Collateral, except for Permitted
Priority Liens; and

 

(iv) prior to the date on which the Obligations have been Paid in Full, the
Borrower and the Guarantors shall not pay any administrative expense claims
except (i) Priority Professional Expenses and other payments pursuant to
sub-clause (i) of clause “first” of the definition of the term “Agreed
Administrative Expense Priorities”, (ii) Obligations due and payable hereunder,
and (iii) other administrative expense claims incurred in the ordinary

 

- 92 -



--------------------------------------------------------------------------------

course of the business of the Borrower and the Guarantors or their respective
Chapter 11 Cases, in each case to the extent and having the order of priority
set forth in the Agreed Administrative Expense Priorities.

 

(r) Payments. Make any payment of principal or interest or otherwise on account
of any Indebtedness or trade payable incurred prior to the Filing Date, provided
that such payments may be made: (i) to the holders of, or in respect of, wage,
salary, commission, employee benefit and other employee compensation obligations
(including expense reimbursements) which arose prior to the Filing Date; (ii) to
landlords in connection with the assumption of unexpired leases under Section
365 of the Bankruptcy Code; (iii) to lessors and non-debtor parties to executory
contracts in connection with the assumption of such Leases and contracts under
Section 365 of the Bankruptcy Code; (iv) in respect of workers’ compensation
benefits and liability and property insurance policies of the Loan Parties; (v)
in respect of payroll taxes, sales and use taxes, franchise taxes, and other
taxes payable by the Loan Parties in the ordinary course of their businesses,
garnishment payments or other trust fund disbursements in accordance with past
practice of the Loan Parties; (vi) to the holders of Permitted Liens (other than
the Senior Secured Noteholders), the proceeds of the assets subject to such
Permitted Liens in connection with the sale of such assets; (vii) in respect of
claims of the vendors identified by the Loan Parties as being critical to the
continued operation of the Loan Parties’ business in an aggregate amount not to
exceed $2,500,000 in the aggregate since the Filing Date, subject to approval of
the Bankruptcy Court; (viii) in respect of customer freight charges incurred in
the ordinary course of business, in an aggregate amount not to exceed $2,700,000
in the aggregate since the Filing Date; (ix) in respect of ministerial services
and other fees, costs, charges and expense of banks providing cash management
services to the Loan Parties under their contractual arrangements; and (x) in
respect of claims related to the Loan Parties’ customer programs (including
warranty programs and other obligations related to resolving customer disputes
and promotional programs) in the ordinary course of business and consistent with
past practice of the Loan Parties, in the case of each of clauses (i) through
(x) above, after prior written notice of such payment has been given by the
Borrower to the Agents (provided that, for the purpose of this Section 8.02(r),
filings made with the Bankruptcy Court shall be deemed to constitute prior
written notice to the Agents) and subject to approval of the Bankruptcy Court.

 

(s) Maritime Industry Standards. (i) Permit any Vessel to be used for any
illegal purpose or to commence or continue a voyage in unseaworthy condition,
(ii) permit any charterer of any Vessel to operate any Vessel out of a port
other than a United States port, or (iii) remove any Vessel from the United
States.

 

(t) Cancellation of Indebtedness. Cancel any claim or debt owing to it, except
for reasonable consideration negotiated on an arm’s length basis and in the
ordinary course of its business consistent with past practices.

 

(u) No Impairment of Intercompany Transfers. Directly or indirectly enter into
or become bound by any agreement, instrument, indenture or other obligation
(other than this Agreement and the other Loan Documents) that could directly or
indirectly restrict, prohibit or require the consent of any Person with respect
to the payment of dividends or distributions or the making or repayment of
intercompany loans by a Subsidiary of any Loan Party to any Loan Party or
between Loan Parties.

 

- 93 -



--------------------------------------------------------------------------------

(v) Termination of Leases in Bankruptcy. Without the prior written consent of
the Collateral Agent in its Permitted Discretion, elect to treat any Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code or any comparable
federal or state statute or law, if such election could reasonably be expected
to have a Material Adverse Effect on the business of the Loan Parties, taken as
a whole. If the Collateral Agent determines, in its Permitted Discretion, that
the termination of any given Lease has caused or will cause a Material Adverse
Effect, the Collateral Agent shall have the right, at its option, to take any or
all of the actions afforded to the Collateral Agent under this Agreement or
under applicable law; provided, however, that the termination of a Lease
pursuant to Section 365(h) of the Bankruptcy Code or otherwise, shall not be
deemed to cause a Material Adverse Effect solely by virtue of the fact that any
such termination will, by definition, terminate the Mortgage on such Lease and
make it impossible for the applicable Loan Party to continue to perform its
obligations with respect to such Lease under the applicable Loan Documents.
Without limiting the generality of the foregoing, the Loan Parties acknowledge
and agree that, for the purposes of this Section 8.02(v), no Lease which is
identified as a “material” Lease on Schedule 7.01(o) shall be terminated by any
Loan Party, pursuant to Section 365(h) of the Bankruptcy Code or otherwise,
without such prior written consent of the Collateral Agent.

 

Section 8.03 Financial Covenants. So long as any principal of or interest on any
Loan, any reimbursement obligation with respect to any Letter of Credit or any
other Obligation (whether or not due) shall remain unpaid or any Lender shall
have any Revolving Credit Commitment, Term Loan A Commitment, Term Loan A-1
Commitment or Term Loan B Commitment hereunder, each Loan Party shall not,
unless the Required Lenders shall otherwise consent in writing:

 

(a) Consolidated EBITDA. Permit aggregate Consolidated EBITDA of the Borrower
and its Subsidiaries at the end of each month set forth below on a cumulative
basis for the period from February 23, 2004 to the end of such month to be less
than the applicable amount set forth below corresponding to such month:

 

Month

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 2004

   $ 18,000,000

July 2004

   $ 24,500,000

August 2004

   $ 31,000,000

September 2004

   $ 37,000,000

October 2004

   $ 43,000,000

November 2004

   $ 46,500,000

December 2004

   $ 47,750,000

January 2005

   $ 48,000,000

 

- 94 -



--------------------------------------------------------------------------------

Month

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

February 2005

   $ 49,000,000

March 2005

   $ 50,500,000

April 2005

   $ 54,750,000

May 2005

   $ 61,250,000

 

(b) Excess Availability. Permit Excess Availability to be less than $5,000,000
at any time.

 

ARTICLE IX

 

MANAGEMENT, COLLECTION AND STATUS OF

ACCOUNTS AND OTHER COLLATERAL

 

Section 9.01 Cash Management. (a) As of the Effective Date, the Loan Parties
shall (i) cause all cash and all proceeds from accounts receivable and the sale
of Inventory constituting Revolver Priority Collateral Proceeds to be deposited
into the Cash Management Accounts that are deposit accounts in the ordinary
course of business of the Loan Parties consistent with past practice, (ii) cause
all funds in such Cash Management Accounts that are deposit accounts to be
transferred into the Cash Concentration Account in accordance with Section
9.01(g) below, (iii) cause all cash deposited in the Cash Concentration Account
to be sent by wire transfer to the Administrative Agent’s Account on a daily
basis, (iv) instruct the Administrative Agent to cause all funds transferred to
the Administrative Agent’s Account to be credited to the Loan Account and
applied to reduce the Obligations outstanding from time to time, and (v) take
all such actions as the Administrative Agent deems necessary or advisable to
send all remittances with respect to, or other Proceeds of, Revolver Priority
Collateral to the Administrative Agent’s Account to be applied to the
Obligations, and (vi) have executed and delivered to the Administrative Agent
(A) a Cash Management Agreement with respect to each Cash Management Account,
(B) a Concentration Account Agreement with respect to the Cash Concentration
Account, and (C) any similar agreements that may be reasonably required by the
Administrative Agent to establish the full cash dominion described above. Upon
receipt by any Loan Party of collections of cash and any proceeds of Collateral,
the Loan Parties shall immediately deposit all such payments into the Cash
Concentration Account, Cash Management Accounts, or any deposit account or other
bank account under the dominion and control of the Administrative Agent.

 

(b) After the occurrence and during the continuance of an Event of Default, each
Agent may send a notice of assignment and/or notice of the Lenders’ security
interest to any and all Account Debtors or third parties holding or otherwise
concerned with any of the Collateral; provided that such notice shall direct
that any proceeds of such Collateral be paid directly to the Administrative
Agent, for the benefit of Agents and Lenders, and thereafter the Collateral
Agent shall have the sole right to collect the Accounts and cause all payments
to be

 

- 95 -



--------------------------------------------------------------------------------

made to the Administrative Agent to be deposited in the Administrative Agent’s
Account and/or take possession of the Collateral and the books and records
relating thereto. The Loan Parties shall not, without prior written consent of
the Agents, grant any extension of time of payment of any Account, compromise or
settle any Account for less than the full amount thereof, release, in whole or
in part, any Person or property liable for the payment thereof, or allow any
credit or discount whatsoever thereon, except, in the absence of a continuing
Event of Default, as permitted by Section 8.02(m).

 

(c) Each Loan Party hereby appoints each Agent or its designee on behalf of such
Agent as the Loan Parties’ attorney-in-fact with power exercisable during the
continuance of an Event of Default to endorse any Loan Party’s name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Accounts, to sign any Loan Party’s name on any invoice or bill
of lading relating to any of the Accounts, drafts against Account Debtors with
respect to Accounts, assignments and verifications of Accounts and notices to
Account Debtors with respect to Accounts, to send verification of Accounts, and
to notify the Postal Service authorities to change the address for delivery of
mail addressed to any Loan Party to such address as such Agent may designate and
to do all other acts and things necessary to carry out this Agreement. All acts
of said attorney or designee are hereby ratified and approved, and said attorney
or designee shall not be liable for any acts of omission or commission (other
than acts of omission or commission constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction), or for any error of judgment or mistake of fact or law; this
power being coupled with an interest is irrevocable until all of the Loans,
Letter of Credit Obligations and other Obligations under the Loan Documents are
Paid in Full and all of the Loan Documents are terminated.

 

(d) Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agents and the Lenders shall not, under
any circumstance or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Accounts or any instrument received in payment thereof or for any
damage resulting therefrom (other than acts of omission or commission
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction). The Agents, by anything herein
or in any assignment or otherwise, do not assume any of the obligations under
any contract or agreement assigned to any Agent and shall not be responsible in
any way for the performance by any Loan Party of any of the terms and conditions
thereof.

 

(e) If any Account includes a charge for any tax payable to any Governmental
Authority, each Agent is hereby authorized (but in no event obligated) in its
discretion to pay the amount thereof to the proper taxing authority for the Loan
Parties’ account and to charge the Loan Parties therefor. The Borrower shall
notify the Administrative Agent if any Account includes any taxes due to any
such Governmental Authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of such
Account

 

- 96 -



--------------------------------------------------------------------------------

and shall not be liable for any taxes that may be due by reason of the sale and
delivery creating such Account.

 

(f) Notwithstanding any other terms set forth in the Loan Documents, the rights
and remedies of the Agents and the Lenders herein provided, and the obligations
of the Loan Parties set forth herein, are cumulative of, may be exercised singly
or concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.

 

(g) With respect to each Cash Management Account identified as a deposit account
on Schedule 7.01(u), on the last Business Day of each month that the balance in
any such account exceeds $5,000, the applicable Loan Party shall initiate a
federal funds wire transfer of the balance of all available funds on deposit in
such account in excess of $5,000 on such Business Day to the Concentration
Account; provided, however, that any time such transfer would be in an amount of
less than $1,000, such transfer shall be made only upon the written request of
the Administrative Agent. No Loan Party shall at any time maintain a balance in
excess of $50,000 for a period exceeding three consecutive days located in an
account at a bank or financial institution other than a Cash Management Account
or a Concentration Account. Without limiting the foregoing, the aggregate amount
of funds maintained by Loan Parties in Local Bank Accounts shall not exceed
$500,000 at any time.

 

Section 9.02 Collateral Custodian. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may at any time and
from time to time employ and maintain on the premises of any Loan Party a
custodian reasonably acceptable to the Agents who shall have full authority to
do all acts necessary to protect the Agents’ and the Lenders’ interests. Each
Loan Party hereby agrees to, and to cause its Subsidiaries to, cooperate with
any such custodian and to do whatever the Collateral Agent may reasonably
request to preserve the Collateral. All reasonable costs and expenses incurred
by the Collateral Agent by reason of the employment of the custodian shall be
the responsibility of the Borrower and charged to the Loan Account.

 

Section 9.03 Collateral Reporting.

 

(a) The Borrower shall provide the Administrative Agent with the following
documents in a form satisfactory to the Administrative Agent:

 

(i) as reasonably required by the Administrative Agent, schedules of sales made,
credits issued and cash received;

 

(ii) as soon as possible after the end of each fiscal month (but in any event
not later than the fifteenth day of the succeeding fiscal month), on a monthly
basis or more frequently as the Administrative Agent may request: (A) perpetual
inventory reports, (B) inventory reports by location and category (and including
the amounts of Inventory, the value thereof at any leased locations and at
premises of warehouses, processors or other third parties and detail of all
additions and reductions (cash and non-cash) with respect to inventory), (C)
agings of Accounts (together with a reconciliation to the previous month’s aging
and general ledger), (D) agings of accounts payable (and including information
indicating the amounts owing

 

- 97 -



--------------------------------------------------------------------------------

to owners and lessors of leased premises, warehouses, processors and other third
parties from time to time in possession of any Collateral) and (E) a report
setting forth all issued and outstanding letters of credit;

 

(iii) as soon as possible after the end of each fiscal month (but in any event
not later than the fifteenth day of the succeeding fiscal month) or more
frequently as the Administrative Agent may request: (A) a reconciliation of the
aging Accounts trial balance of the Loan Parties to the most recent Borrowing
Base Certificate, general ledger and monthly financial statements delivered
pursuant to Section 8.01(a), in each case accompanied by such supporting detail
and documentation as may be requested by the Administrative Agent, (B) a monthly
reconciliation of the perpetual Inventory by locations of the Loan Parties to
the most recent Borrowing Base Certificate, general ledger and monthly financial
statements delivered pursuant to Section 8.01(a), in each case accompanied by
such supporting detail and documentation as may be requested by the
Administrative Agent, and (C) an aging accounts payable and a reconciliation of
that accounts payable aging to the Borrower’s general ledger and monthly
financial statements delivered pursuant to Section 8.01(a), in each case
accompanied by such supporting detail and documentation as may be requested by
the Administrative Agent;

 

(iv) on Tuesday of each week as of the Friday of the immediately preceding week
(or the first Tuesday following any week that includes the last day of a
calendar month) or at such more frequent intervals as any Agent may reasonably
request from time to time, (i) collateral reports with respect to the Borrower
including all additions (supported by invoice registers and/or debt memo
registers) and reductions (supported by cash receipts journal and credit memo
journal) with respect to Accounts of the Loan Parties and (ii) a Borrowing Base
Certificate referred to in Section 8.01(a)(vi) in each case accompanied by such
supporting detail and documentation as may be requested by any Agent;

 

(v) upon the Administrative Agent’s reasonable request, (A) copies of customer
statements, purchase orders, sales invoices, credit memos, remittance advices
and reports, and copies of deposit slips and bank statements, (B) copies of
shipping and delivery documents, and (C) copies of purchase orders, invoices and
delivery documents for Inventory and Equipment acquired by the Borrower or any
Guarantor; and

 

(vi) such other reports as to the portion of the Collateral comprised of
Inventory and Accounts as the Administrative Agent shall reasonably request from
time to time.

 

(b) If any Loan Party’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent, such
Loan Party hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to the
Administrative Agent and to follow the Administrative Agent’s instructions with
respect to further services at any time that an Event of Default has occurred
and is continuing.

 

- 98 -



--------------------------------------------------------------------------------

Section 9.04 Accounts Covenants.

 

(a) The Borrower shall notify the Administrative Agent promptly of: (i) any
material delay in any Loan Party’s performance of any of its material
obligations to any Account Debtor or the assertion of any material claims,
offsets, defenses or counterclaims by any Account Debtor, or any material
disputes with Account Debtors, or any settlement, adjustment or compromise
thereof, (ii) all material adverse information known to the Borrower or any
Guarantor relating to the financial condition of any Account Debtor to the
extent the aggregate outstanding amount of Accounts of such Account Debtor
exceeds $250,000 and (iii) any event or circumstance which, to the best of any
Loan Party’s knowledge, would cause the Administrative Agent to consider any
then existing Accounts as no longer constituting Eligible Accounts. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor without the Administrative Agent’s consent, except
in the ordinary course of a Loan Party’s business in accordance with past
practices and policies. Subject to Section 8.02(m), as long as no Event of
Default has occurred and is continuing, Loan Parties may settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default has occurred and is continuing, the
Administrative Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors or grant any credits, discounts or allowances.

 

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to the Administrative Agent or schedule thereof delivered to the Administrative
Agent shall be true and complete, (ii) no payments shall be made thereon except
payments immediately delivered to the Administrative Agent pursuant to the terms
of this Agreement, (iii) no credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any Account Debtor except
as reported to the Administrative Agent in accordance with this Agreement and
except for credits, discounts, allowances or extensions made or given in the
ordinary course of each Loan Party’s business in accordance with past practices
and policies previously disclosed to the Administrative Agent, (iv) there shall
be no setoffs, deductions, contras, defenses, counterclaims or disputes existing
or asserted with respect thereto except as reported to the Administrative Agent
in accordance with the terms of this Agreement, and (v) none of the transactions
giving rise thereto will violate any applicable foreign, Federal, state or local
laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.

 

(c) The Administrative Agent shall have the right at any time or times, in the
Administrative Agent’s name or in the name of a nominee of the Administrative
Agent, to verify the validity, amount or any other matter relating to any
Receivables, Inventory or Accounts, by mail, telephone, facsimile transmission
or otherwise.

 

Section 9.05 Inventory Covenants. With respect to the Inventory (other than
consignment Inventory and supplies): (a) each Loan Party shall at all times
maintain inventory records reasonably satisfactory to the Administrative Agent,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, such Loan Party’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Loan Parties shall conduct a
physical count of the Inventory (i) at any time any Agent may request (provided
that any Agent shall make such a request no more frequently than once in any
calendar year) and (ii) at any time

 

- 99 -



--------------------------------------------------------------------------------

any Agent may request on or after an Event of Default, and in each case promptly
following such physical inventory count shall supply any Agent with a report in
the form and with such specificity as may be satisfactory to such Agent
concerning such physical count;(c) the Loan Parties shall not remove any
Inventory from the locations set forth or permitted herein, without the prior
written consent of the Administrative Agent and the Collateral Agent, except (i)
for sales of Inventory in the ordinary course of its business, (ii) to move
Inventory directly from one location set forth on Schedule 7.01(bb) or permitted
herein to another such location, and (iii) for Inventory shipped from the
manufacturer thereof to such Loan Party which is in transit to the locations set
forth or permitted herein; (d) upon the Administrative Agent’s request, the
Borrower shall, at its expense, but at any time or times as the Administrative
Agent may request on or after an Event of Default, deliver or cause to be
delivered to the Administrative Agent written appraisals as to the Inventory in
form, scope and methodology acceptable to the Administrative Agent and by an
appraiser acceptable to the Administrative Agent, addressed to Agents and
Lenders and upon which Agents and Lenders are expressly permitted to rely; (e)
the Loan Parties shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of the Inventory or other
Collateral constitutes farm products or the proceeds thereof; (g) each Loan
Party assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; (h) the Loan
Parties shall not sell Inventory to any customer on approval, or any other basis
which entitles the customer to return or may obligate any Loan Party to
repurchase such Inventory; (i) the Loan Parties shall keep the Inventory in good
and marketable condition; and (j) the Loan Parties shall not, without prior
written notice to the Administrative Agent or the specific identification of
such Inventory in a report with respect thereto provided by the Borrower to the
Administrative Agent pursuant to Section 9.03(a) hereof, acquire or accept any
Inventory on consignment or approval.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

Section 10.01 Events of Default. If any of the following Events of Default shall
occur and be continuing:

 

(a) the Borrower shall fail to pay (i) any principal of or interest on any Loan,
any Reimbursement Obligation, any Agent Advance when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) or (ii) any
fee, indemnity or other amount payable under this Agreement or any other Loan
Document within three (3) days of the due date thereof (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise);

 

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate, or other
document delivered to any Agent, any Lender or the L/C Issuer pursuant to any
Loan Document shall have been incorrect in any material respect when made or
deemed made;

 

- 100 -



--------------------------------------------------------------------------------

(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in (i) Sections 8.01(b), (c), (d), (f), (h), (l), (m), (n),
(o), (p) or (q), Section 8.02 or Section 8.03 or ARTICLE IX, or any Loan Party
shall fail to perform or comply (beyond any applicable grace period) with any
covenant or agreement contained in any security agreement related to this
Agreement to which it is a party, any Pledge Agreement to which it is a party or
any Mortgage to which it is a party, (ii) clauses (e), (g), (i), (j) and (k) of
Section 8.01 and such failure, if capable of being remedied, shall remain
unremedied for 10 days, after the earlier of the date a senior officer of any
Loan Party shall become aware of such failure and the date written notice of
such default shall have been given by any Agent to such Loan Party, (iii)
clauses (a)(i), (a)(ii), (a)(iii), (a)(iv), (a)(vii) or (a)(xix) of Section 8.01
and such failure shall remain unremedied for 5 days, (iv) clauses (a)(v),
(a)(x), (a)(xvii) and (a)(xviii) of Section 8.01 and such failure shall remain
unremedied for 3 days, and (v) clauses (a)(vi), (a)(viii), (a)(ix), (a)(xi),
(a)(xii), (a)(xiii), (a)(xiv), (a)(xv) and (a)(xvi) of Section 8.01 and such
failure shall remain unremedied for 1 day;

 

(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 10.01,
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date a senior officer of any Loan Party becomes aware
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party;

 

(e) an order with respect to any of the Chapter 11 Cases shall be entered by the
Bankruptcy Court appointing, or any Loan Party shall file an application for an
order with respect to any Chapter 11 Case seeking the appointment of, (i) a
trustee under Section 1104 or (ii) an examiner with enlarged powers relating to
the operation of the business (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code;

 

(f) an order with respect to any of the Chapter 11 Cases shall be entered by the
Bankruptcy Court converting such Chapter 11 Case to a Chapter 7 case;

 

(g) an order shall be entered by the Bankruptcy Court confirming a plan of
reorganization in any of the Chapter 11 Cases which does not (i) contain a
provision for termination of the Total Commitment and payment in full in cash of
all Obligations of the Borrower hereunder and under the other Loan Documents and
the termination or cash collateralization of the outstanding Letter of Credit
Accommodations on or before the effective date of such plan or plans upon entry
thereof and (ii) provide for the continuation of the Liens and security
interests granted to the Collateral Agent for the benefit of the Agents and the
Lenders and priorities until such plan effective date;

 

(h) an order shall be entered by the Bankruptcy Court dismissing any of the
Chapter 11 Cases which does not contain a provision for termination of the Total
Commitment, and payment in full in cash of all Obligations (including with the
proceeds of a take-out facility) of the Borrower hereunder and under the other
Loan Documents upon entry thereof and the termination or cash collateralization
of the outstanding Letter of Credit Accommodations;

 

- 101 -



--------------------------------------------------------------------------------

(i) an order with respect to any of the Chapter 11 Cases shall be entered by the
Bankruptcy Court without the express prior written consent of the Agents and the
Lenders, (i) to revoke, reverse, stay, modify, supplement or amend the
Bankruptcy Court Order, (ii) to permit any administrative expense or any claim
(now existing or hereafter arising, of any kind or nature whatsoever) to have
administrative priority as to the Borrower or any Guarantor equal or superior to
the priority of the Agents and the Lenders in respect of the Obligations, except
for allowed administrative expenses having priority over the Obligations to the
extent set forth in the Agreed Administrative Expense Priorities, or (iii) to
grant or permit the grant of a Lien on the Collateral other than a Permitted
Lien;

 

(j) an application for any of the orders described in clauses (e) through (i)
above shall be made by a Person other than the Borrower and such application is
not contested by the Borrower in good faith and the relief requested is granted
in an order that is not stayed pending appeal;

 

(k) an order shall be entered by the Bankruptcy Court that is not stayed pending
appeal granting relief from the automatic stay to any creditor of any Loan Party
with respect to any claim in an amount equal to or exceeding $2,000,000 in the
aggregate;

 

(l) (i) any Loan Party shall attempt to invalidate, reduce or otherwise impair
the Liens or security interests of the Agents and the Lenders, claims or rights
against such Person or to subject any Collateral to assessment pursuant to
Section 506(c) of the Bankruptcy Code, (ii) any Lien or security interest
created by this Agreement or the Bankruptcy Court Order shall, for any reason,
cease to be valid or (iii) any action is commenced by any Loan Party which
contests the validity, perfection or enforceability of any of the Liens and
security interests of the Agents and the Lenders created by this Agreement or
the Bankruptcy Court Order;

 

(m) the determination of any Loan Party, whether by vote of such Person’s board
of directors or otherwise, to suspend the operation of such Person’s business in
the ordinary course, liquidate all or substantially all of such Person’s assets,
or employ an agent or other third party to conduct any sales of all or
substantially all of such Person’s assets, or the filing of a motion or other
application in the Chapter 11 Cases, seeking authority to do any of the
foregoing;

 

(n) any Mortgage, Pledge Agreement or any other security document related to
this Agreement after delivery thereof pursuant hereto, shall for any reason fail
or cease to create a valid and perfected and, except to the extent permitted by
the terms hereof or thereof, first priority Lien in favor of the Collateral
Agent for the benefit of the Lenders on Collateral purported to be covered
thereby with an aggregate value in excess of $1,000,000;

 

(o) one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $5,000,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries and remain unsatisfied and either (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order, award or settlement, or (ii) there shall be a period of 10
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be

 

- 102 -



--------------------------------------------------------------------------------

in effect; provided, however, that any such judgment, order, award or settlement
shall not give rise to an Event of Default under this subsection (o) if and for
so long as (A) the amount of such judgment, award or settlement order is covered
by a valid and binding policy of insurance between the defendant and the insurer
covering full payment thereof and (B) such insurer has been notified, and has
not disputed the claim made for payment, of the amount of such judgment, order,
award or settlement;

 

(p) the Borrower or any of its Significant Subsidiaries is enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting all or any material part of its business for more than fifteen
(15) consecutive days which could reasonably be expected to have a Material
Adverse Effect;

 

(q) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;

 

(r) any cessation of a substantial part of the business of the Borrower or any
of its Significant Subsidiaries for a period which materially and adversely
affects the ability of such Person to continue its business on a profitable
basis which could reasonably be expected to have a Material Adverse Effect;

 

(s) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by the Borrower or any of its Significant
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;

 

(t) the indictment of the Borrower or any of its Significant Subsidiaries under
any criminal statute, or commencement of criminal or civil proceedings against
any Loan Party, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any material portion of the property of such Person;

 

(u) any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $1,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $1,000,000;

 

(v) (i) any Termination Event with respect to any Employee Plan shall have
occurred which results in uninsured or unreimbursed liability, after exhausting
all appeals (but not including payment of benefits by the PBGC) exceeding
$1,000,000 or (ii) any of the events under (iii), (iv) or (v) of the definition
of “Termination Event” which could reasonably be

 

- 103 -



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect; provided that, with respect to
both clause (i) and (ii), such Termination Event (if correctable) shall not have
been corrected;

 

(w) the Borrower or any of its Significant Subsidiaries shall be liable for any
Environmental Liabilities and Costs the payment of which has a Material Adverse
Effect;

 

(x) a Change of Control shall have occurred; or

 

(y) an event or development occurs which has had a Material Adverse Effect; or

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Administrative Agent, the Required Revolving Loan Lenders, the Required
Term A Lenders, or the Required Term B Lenders, by notice to the Borrower, (i)
terminate or reduce all Revolving Credit Commitments, whereupon all Revolving
Credit Commitments shall immediately be so terminated or reduced, (ii) declare
all or any portion of the Loans then outstanding to be due and payable,
whereupon all or such portion of the aggregate principal of all Loans and
Reimbursement Obligations, all accrued and unpaid interest thereon, all fees and
all other amounts payable under this Agreement and the other Loan Documents
shall become due and payable immediately, without further order of, or
application to, the Bankruptcy Court, presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party
and (iii) exercise any and all of its other rights and remedies under applicable
law, (including, but not limited to, the Bankruptcy Code and the Uniform
Commercial Code), hereunder and under the other Loan Documents. Upon demand by
the Administrative Agent after the occurrence and during the continuation of any
Event of Default, the Borrower shall deposit with the Administrative Agent with
respect to each Letter of Credit Accommodation then outstanding cash in an
amount equal to 105% of the greatest amount for which such Letter of Credit
Accommodation may be drawn. Such deposits shall be held by the Administrative
Agent in the Letter of Credit Collateral Account as security for, and to provide
for the payment of, the Letter of Credit Obligations.

 

If during the continuance of an Event of Default the Collateral Agent is
requested to exercise enforcement rights and remedies under clause (iii) of the
preceding paragraph with respect to the Collateral, the Collateral Agent shall
(and is hereby authorized by the Lenders) to commence and diligently pursue in
good faith the exercise of its enforcement rights or remedies against, and take
action to enforce its Liens on, the Collateral so long as Collateral Agent is
permitted to exercise such rights and remedies by the terms of the Loan
Documents and/or under applicable law (including, without limitation, any or all
of the following: solicitation of bids from third parties to conduct the
liquidation of all or a material portion of Collateral, the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting, and selling all or a material portion of the Collateral,
the opposition of the use of cash collateral or sale of assets in the Chapter 11
Cases, the commencement of any action to foreclose on its Lien on all or any
material portion of the Collateral, notification of account debtors to make
payments to the Administrative Agent or its agents, any action to take
possession of all or any material portion of the Collateral or commencement of
any legal proceedings or actions against or with respect to all or any material
portion of the Collateral), provided that (A) such Event of

 

- 104 -



--------------------------------------------------------------------------------

Default has not been waived or cured, (B) in the good faith determination of
Collateral Agent, exercising such enforcement rights and remedies is permitted
under the terms of the Loan Documents and applicable law, (C) exercising such
enforcement rights and remedies will not result in any liability of Collateral
Agent, the Administrative Agent or the Lenders to any Loan Party or any other
Person, (D) the Agents shall be entitled to all of the benefits of Section 11.05
of this Agreement in connection with exercising such enforcement rights and
remedies, and (E) in the case of the Revolver Priority Collateral, the
Collateral Agent shall not be required to exercise such enforcement rights and
remedies so long as the Collateral Agent shall appoint the Administrative Agent
as an agent of the Collateral Agent for purposes of exercising such enforcement
rights and remedies with respect to the Revolver Priority Collateral. Any sale
or other disposition of As-Extracted Collateral of the same type and from the
same location by the Collateral Agent or the Administrative Agent, including
As-Extracted Collateral constituting both Revolver Priority Collateral and Term
Priority Collateral, shall be deemed to be sold or disposed of in the order that
such Collateral was extracted from the ground at such location of the Loan
Parties. All such actions shall be taken by the Collateral Agent or the
Administrative Agent, as applicable, to realize a commercially reasonable value
from the Collateral within a commercially reasonable time.

 

ARTICLE XI

 

AGENTS

 

Section 11.01 Appointment. Each Lender (and each subsequent maker of any Loan by
its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement including: (i) in the case of the
Administrative Agent, to receive on behalf of each Lender any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder for the account of the Lenders and paid to such Agent,
and, subject to Section 2.02(c), to distribute promptly to each Lender its Pro
Rata Share of all payments so received; (ii) to distribute to each Lender copies
of all material notices and agreements received by such Agent and not required
to be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent’s
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) in the case of the Administrative Agent and the Collateral Agent, to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Loans, and related matters
and to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Collateral and related matters; (iv) in
the case of the Administrative Agent and the Collateral Agent, to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Agent Advances, for such Agent or on behalf
of the applicable Lenders as provided in this Agreement or any other Loan
Document; (vi) to perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations, or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii) to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its

 

- 105 -



--------------------------------------------------------------------------------

functions and powers pursuant to this Agreement or any other Loan Document; and
(viii) in the case of the Administrative Agent and the Collateral Agent, subject
to Section 11.03 of this Agreement, to take such action as such Agent deems
appropriate on its behalf to administer the Loans and the Loan Documents and to
exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations) together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof. As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all makers of Loans;
provided, however, that the L/C Issuer shall not be required to refuse to honor
a drawing under any Letter of Credit Accommodation and the Agents shall not be
required to take any action which, in the reasonable opinion of any Agent,
exposes such Agent to liability or which is contrary to this Agreement or any
other Loan Document or applicable law.

 

Section 11.02 Nature of Duties. The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, such Agent shall send notice
thereof to each Lender. Each Agent shall promptly notify each Lender any time
that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.

 

Section 11.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Agents (i)
may treat the payee of any Loan as the owner thereof until the Agents receive
written notice of the assignment or transfer thereof, pursuant to Section 13.07
hereof, signed by such payee and in form satisfactory to the Agents; (ii) may
consult with legal counsel (including, without limitation, counsel to any

 

- 106 -



--------------------------------------------------------------------------------

Agent or counsel to the Loan Parties), independent public accountants, and other
experts selected by any of them and shall not be liable for any action taken or
omitted to be taken in good faith by any of them in accordance with the advice
of such counsel or experts; (iii) make no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
certificates, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including, without limitation,
the books and records) of any Person; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the existence, priority or perfection
of the Collateral Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Agents be responsible or liable to
the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agents shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 5.04, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled. The Agents may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders.

 

Section 11.04 Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

Section 11.05 Indemnification. To the extent that any Agent or the L/C Issuer is
not reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify such Agent and the L/C Issuer from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against such Agent or the L/C
Issuer in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by such Agent or the L/C
Issuer under this Agreement or any of the other Loan Documents, in proportion to
each Lender’s Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 11.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,

 

- 107 -



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final judicial determination that such
liability resulted from such Agent’s or the L/C Issuer’s gross negligence or
willful misconduct. The obligations of the Lenders under this Section 11.05
shall survive the payment in full of the Loans and the termination of this
Agreement.

 

Section 11.06 Agents Individually. With respect to its Pro Rata Share of each of
the Revolving Credit Commitment, Term Loan A Commitment, Term Loan A-1
Commitment and Term Loan B Commitment hereunder and the Loans made by it, each
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or maker of a Loan. The terms “Lenders”, “Required
Revolving Loan Lenders”, “Required Term A Lenders”, “Required Term B Lenders”,
“Required Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity as a Lender
or one of the Required Revolving Loan Lenders, the Required Term A Lenders, the
Required Term B Lenders or the Required Lenders. Each Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Borrower as if it were not acting as
an Agent pursuant hereto without any duty to account to the other Lenders.

 

Section 11.07 Successor Agent. (a) Each Agent may resign from the performance of
all its functions and duties hereunder and under the other Loan Documents at any
time by giving at least thirty (30) Business Days’ prior written notice to the
Borrower and each Lender. Such resignation shall take effect upon the acceptance
by a successor Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b) Upon any such notice of resignation, the Required Lenders with, in the
absence of a continuing Default or Event of Default, the consent of the
Borrower, such consent not to be unreasonably withheld or delayed, shall appoint
a successor Agent. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any Agent’s resignation
hereunder as an Agent, the provisions of this ARTICLE XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.

 

(c) If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent, with the consent of the other
Agents with, in the absence of a continuing Default or Event of Default, the
consent of the Borrower, such consent not to be unreasonably withheld or
delayed, shall then appoint a successor Agent who shall serve as an Agent until
such time, if any, as the Required Lenders, with the consent of the other
Agents, appoint a successor Agent as provided above.

 

Section 11.08 Collateral Matters.

 

(a) Subject to the terms of a separate written agreement among the Agents and
the Lenders, the Administrative Agent and the Collateral Agent may from time to
time make such disbursements and advances (“Agent Advances”) which such Agent,
in its reasonable

 

- 108 -



--------------------------------------------------------------------------------

discretion (or during the continuance of an Event of Default, its sole
discretion), deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrower of the Loans,
Letter of Credit Obligations and other Obligations or to pay any other amount
chargeable to the Borrower pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 13.04. The
Agent Advances shall bear interest at the maximum rate set forth in this
Agreement and shall be repayable on demand and be secured by the Collateral. The
Agent Advances shall constitute Obligations hereunder which may be charged to
the Loan Account in accordance with Section 5.02. Any Agent making an Agent
Advance shall notify each Lender and the Borrower in writing of each such Agent
Advance, which notice shall include a description of the purpose of such Agent
Advance. Without limitation to its obligations pursuant to Section 11.05, each
Lender agrees that it shall make available to the Agent, making the Agent
Advance upon such Agent’s demand, in Dollars in immediately available funds, the
amount equal to such Lender’s Pro Rata Share of each such Agent Advance. If such
funds are not made available to the Agent making an Agent Advance by such
Lender, such Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to such Agent, at the Federal Funds
Rate for three Business Days and thereafter at the Reference Rate.

 

(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Total Commitment and payment
and satisfaction of all Loans, Letter of Credit Obligations, and all other
Obligations which have matured and which the Collateral Agent has been notified
in writing are then due and payable; or constituting property being sold or
disposed of in compliance with the terms of this Agreement and the other Loan
Documents (including, without limitation, the Permitted Dispositions); or
constituting property in which the Loan Parties owned no interest at the time
the Lien was granted or at any time thereafter; or if approved, authorized or
ratified in writing by the Required Lenders. Upon request by the Collateral
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 11.08(b).

 

(c) Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 11.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 11.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

- 109 -



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 11.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

 

Section 11.09 Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 11.10 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement (including exercising any rights of setoff) without first obtaining
the prior written consent of Agents and Required Lenders, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
shall be taken in concert and at the direction or with the consent of Agents or
Required Lenders.

 

Section 11.11 Agents and their Affiliates and their Designated Entities. With
respect to its Revolving Credit Commitment and Loans hereunder Foothill, and
with respect to the Loans of Sea Pines Funding LLC, SPCP Group LLC, SPCP Group
III LLC, Spiret IV Loan Trust 2003-A, TRS THEBE LLC and Bear Sterns Investment
Products, Inc. (each a “Designated Entity” and collectively, the “Designated
Entities”) hereunder, Silver Point, shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though Foothill were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Foothill in its
individual capacity, and each Designated Entity in its individual capacity.
Foothill and its Affiliates, and Silver Point, the

 

- 110 -



--------------------------------------------------------------------------------

Designated Entities and their Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Loan Party, any of their
Affiliates and any Person who may do business with or own securities of any Loan
Party or any such Affiliate, all as if Foothill, and Silver Point were not
Agents and without any duty to account therefor to Lenders. Foothill and its
Affiliates, and Silver Point, the Designated Entities and their Affiliates may
accept fees and other consideration from any Loan Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Silver Point (directly or through its Affiliates or designees)
has also made loans to the Loan Parties under the Existing DIP Credit Facility.
Each Lender acknowledges the potential conflict of interest between (i) Foothill
as a Lender holding interests in the Loans, and Foothill as Administrative Agent
and (ii) a Designated Entity as a Lender holding interests in the Loans, and
Silver Point as Collateral Agent.

 

ARTICLE XII

 

GUARANTY

 

Section 12.01 Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise, of all Obligations of the Borrower now or hereafter existing under
any Loan Document, whether for principal, interest, Letter of Credit
Obligations, fees, commissions, expense reimbursements, indemnifications or
otherwise (such obligations, to the extent not paid by the Borrower, being the
”Guaranteed Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agents, the Lenders and
the L/C Issuer in enforcing any rights under the guaranty set forth in this
ARTICLE XII. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Agents, the Lenders and the
L/C Issuer under any Loan Document but for the fact that they are unenforceable
or not allowable due to the existence of the Chapter 11 Cases.

 

Section 12.02 Guaranty Absolute. Each Guarantor, jointly and severally,
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agents, the Lenders or the L/C Issuer with respect thereto.
Each Guarantor agrees that this ARTICLE XII constitutes a guaranty of payment
when due and not of collection and waives any right to require that any resort
be made by any Agent or any Lender to any Collateral. The obligations of each
Guarantor under this ARTICLE XII are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The liability of each Guarantor under this ARTICLE XII shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

- 111 -



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(d) the existence of any claim, set-off, defense or other right that the
Guarantors may have at any time against any Person, including, without
limitation, any Agent, any Lender or the L/C Issuer.

 

(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

 

(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Agents, the Lenders or the L/C Issuer that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

 

This ARTICLE XII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Agents, the Lenders, the L/C
Issuer or any other Person, all as though such payment had not been made.

 

Section 12.03 Waiver. Each Guarantor hereby waives (i) promptness, diligence,
(ii) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this ARTICLE XII and any requirement that the Agents,
the Lenders or the L/C Issuer exhaust any right or take any action against any
Loan Party or any other Person or any Collateral, (iii) any right to compel or
direct any Agent, any Lender or the L/C Issuer to seek payment or recovery of
any amounts owed under this ARTICLE XII from any one particular fund or source
or to exhaust any right or take any action against any other Loan Party or any
other Person or any Collateral, (iv) any requirement that any Agent, any Lender
or the L/C Issuer protect, secure, perfect or insure any security interest or
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any Collateral, and (v) any other
defense available to the Guarantors. The Guarantors agree that the Agents, the
Lenders and the L/C Issuer shall have no obligation to marshall any assets in
favor of the Guarantors or against, or in payment of, any or all of the
Obligations. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 12.03 is knowingly made in contemplation of
such benefits. Each Guarantor hereby waives any right to revoke this ARTICLE
XII, and acknowledges that this ARTICLE XII is continuing in nature and applies
to all Guaranteed Obligations, whether existing now or in the future.

 

- 112 -



--------------------------------------------------------------------------------

Section 12.04 Continuing Guaranty; Assignments. This ARTICLE XII is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
date on which all of the Guaranteed Obligations and all other amounts payable
under this ARTICLE XII shall have been Paid in Full and the Maturity Date, (b)
be binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents, the Lenders and the L/C Issuer and
their successors, pledgees, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Revolving
Credit Commitments, Term Loan A Commitments, Term Loan B Commitments, its Loans
and the Letter of Credit Obligations owing to it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 13.07.

 

Section 12.05 Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this ARTICLE XII, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agents, the Lenders and the
L/C Issuer against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE XII
shall have been Paid in Full and the Maturity Date shall have occurred. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of the date on which all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE XII
shall have been Paid in Full and the Maturity Date, such amount shall be held in
trust for the benefit of the Agents, the Lenders and the L/C Issuer and shall
forthwith be paid to the Agents, the Lenders and the L/C Issuer to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this ARTICLE XII, whether matured or unmatured, in accordance with the terms of
this Agreement, or to be held as Collateral for any Guaranteed Obligations or
other amounts payable under this ARTICLE XII thereafter arising. If (i) any
Guarantor shall make payment to the Agents, the Lenders and the L/C Issuer of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this ARTICLE XII shall be Paid
in Full and (iii) the Maturity Date shall have occurred, the Agents, the Lenders
and the L/C Issuer will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 

Section 12.06 Intercompany Indebtedness. (a) Each Loan Party covenants and
agrees that the payment of any indebtedness and all obligations and liabilities
owing by any Loan Party in favor of any other Loan Party, whether now existing
or hereafter incurred (collectively, the “Intercompany Obligations”) is
subordinated, to the extent and in the manner provided in this

 

- 113 -



--------------------------------------------------------------------------------

Section 12.06, to the prior payment in full of all Obligations owed or hereafter
owing to Agents and Lenders by the Loan Parties and that such subordination is
for the benefit of each Agent for itself and Lenders.

 

(b) Each Loan Party hereby (i) authorizes Agents on behalf of Lenders to demand
specific performance of the terms of this Section 12.06 at any time when any
Loan Party shall have failed to comply with any provisions of this Section 12.06
which are applicable to it and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

 

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

 

(i) Agents and Lenders shall first be entitled to receive payment in full in
cash of the Obligations before any Loan Party is entitled to receive any payment
on account of the Intercompany Obligations.

 

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which any other Loan
Party would be entitled except for the provisions of this Section 12.06(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to Administrative Agent for the benefit of the
Lenders in the manner set forth herein, to the extent necessary to make payment
in full of all Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to Administrative
Agent for itself and Lenders

 

(iii) In the event that notwithstanding the foregoing provisions of this Section
12.06(c), any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, shall be received by any
other Loan Party on account of any Intercompany Obligations before all
Obligations are paid in full, such payment or distribution shall be received and
held in trust for and shall be paid over to Administrative Agent for itself and
Lenders for application to the payment of the Obligations until all of the
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to Administrative Agent for itself
and Lenders.

 

(d) No right of Agents, any Lender or any other present or future holders of the
Obligations to enforce subordination as provided herein shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Loan Party or by any act or failure to act, in good faith, by any Loan Party, or
by any noncompliance by any Loan Party with the terms of the Intercompany
Obligations, regardless of any knowledge thereof which any Loan Party may have
or be otherwise charged with.

 

- 114 -



--------------------------------------------------------------------------------

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:

 

Oglebay Norton Company

1001 Lakeside Avenue, 15th Floor

Cleveland, Ohio 44114

Attention: Chief Financial Officer

Telephone: 216-861-8941

Telecopier: 216-861-2307

 

with a copy to:

 

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114-1190

Attention: Rachel Rawson, Esq.

Telephone: 216-586-3939

Telecopier: 216-579-0212

 

if to the Administrative Agent, to it at the following address:

 

Wells Fargo Foothill, Inc.

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Business Finance Division Manager

Telephone: 617-624-4400

Telecopier: 617-523-1697

 

with a copy to:

 

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, New York 10169

Attention: Richard L. Stehl, Esq.

Telephone: 212-661-9100

Telecopier: 212-682-6104

 

- 115 -



--------------------------------------------------------------------------------

if the Collateral Agent, to it at the following address:

 

Silver Point Finance, LLC

600 Steamboat Road

Greenwich, Connecticut 06830

Attention: Greg Walker

Telephone: 203-618-2699

Telecopier: 203-618-2669

 

in each case, with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 212-756-2000

Telecopier: 212-593-5955

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 13.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three Business Days after deposited
in the mails, whichever occurs first, (ii) if telecopied, when transmitted and
confirmation received, or (iii) if delivered, upon delivery, except that notices
to any Agent or the L/C Issuer pursuant to ARTICLE II and ARTICLE III shall not
be effective until received by such Agent or the L/C Issuer, as the case may be.

 

Nothing in this Agreement or in any other Loan Document shall be construed to
limit or affect the obligation of the Borrower or any other Person to serve upon
the Agents and the Lenders in the manner prescribed by the Bankruptcy Code any
pleading or notice required to be given to the Agents and the Lenders pursuant
to the Bankruptcy Code.

 

Section 13.02 Amendments, Etc. (a) Except as set forth in the succeeding
sentence, no amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
or by the Agents with the consent of the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, however, that no amendment, waiver or consent
shall (i) for any Lender, increase the Revolving Credit Commitment, the Term
Loan A Commitment, Term Loan A-1 Commitment or the Term Loan B Commitment of
such Lender, reduce the principal of, or interest on, the Loans or the Letter of
Credit Obligations payable to such Lender, reduce the amount of any fee payable
for the account of such Lender, or postpone or extend any date fixed for any
scheduled payment (but not prepayment) of principal of, or interest or fees on,
the Loans or Letter of Credit Obligations payable to such Lender, in each case
without the written consent of the applicable Lender, (ii) change the percentage
of the Revolving Credit Commitments, the Term Loan A Commitments, the Term Loan
A-1 Commitments, the Term Loan B Commitments, or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent

 

- 116 -



--------------------------------------------------------------------------------

of each Lender, (iii) amend the definition of “Required Revolving Loan Lenders”,
“Required Term A Lenders”, “Required Term B Lenders”, “Required Lenders” or “Pro
Rata Share” without the written consent of each Lender, (iv) release Collateral
with an aggregate fair market value in excess of $2,500,000 without the prior
written consent of each Lender (except as otherwise provided in this Agreement
and the other Loan Documents), (v) subordinate any Lien granted in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, or release the
Borrower or any Guarantor (except as otherwise provided in this Agreement), in
each case, without the written consent of each Lender or (vi) amend, modify or
waive Sections 5.04(b) or 2.05(d) or this Section 13.02 of this Agreement
without the written consent of each Lender or (vii) modify, waive, release or
subordinate the superpriority claim status of the Obligations (except as
permitted in this Agreement and the Loan Documents) without the written consent
of each Lender. Notwithstanding the foregoing, (A) no amendment, waiver or
consent shall increase the Total Revolving Credit Commitment or shall amend the
definition of “Total Revolving Credit Commitment”, in each case without the
written consent of each Revolving Loan Lender, the Required Term A Lenders and
the Required Term B Lenders, (B) no amendment, waiver or consent shall increase
the Total Term Loan A Commitment or the Term Loan A or the Total Term Loan A-1
Commitment or the Term Loan A-1 or shall amend the definition of “Total Term
Loan A Commitment” or “Term Loan A-1 Commitment”, in each case without the
written consent of each Lender, (C) no amendment, waiver or consent shall
increase the Total Term Loan B Commitment or the Term Loan B by more than
$25,000,000, or shall amend the definition of “Total Term Loan B Commitment” to
increase the Total Term Loan B Commitment by more than $25,000,000, in each
case, without the written consent of each Lender, (D) no amendment, waiver or
consent shall, unless in writing and signed by an Agent, affect the rights or
duties of such Agent (but not in its capacity as a Lender) under this Agreement
or the other Loan Documents, (E) no amendment, waiver or consent shall, unless
in writing and signed by the Required Revolving Loan Lenders, increase the
maximum amount of Accounts subject to the Pool Agreement that may be Eligible
Accounts under clause (xviii) of the definition of “Eligible Accounts”, and (F)
no amendment, waiver or consent, unless in writing and signed by the Required
Term A Lenders, the Required Term B Lenders and Revolving Loan Lenders whose
aggregate Pro Rata Shares (calculated under clause (a) of such definition) equal
or exceed 75%, shall be made to (x) Section 8.03(b) or (y) the definition of
“Availability” or “Borrowing Base”.

 

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of all Lenders, the consent of the Required Lenders is obtained, but
the consent of other Lenders is not obtained (any such Lender whose consent is
not obtained being referred to as a “Non-Consenting Lender”), then, (i) with
respect to the Term Loans, so long as the Collateral Agent is not a
Non-Consenting Lender, the Collateral Agent shall have the right (but not the
obligation) to, or, at the Borrower’s request and upon the consent of the
Collateral Agent, the Collateral Agent or an Eligible Assignee shall, purchase
from the Non-Consenting Lenders, and the Non-Consenting Lenders agree that they
shall sell, all the Non-Consenting Lenders’ Term Loans for an amount equal to
the principal balances thereof and all accrued interest and fees with respect
thereto through the date of sale pursuant to Assignment and Acceptance(s),
without premium or discount and (ii) with respect to the Revolving Loans, so
long as neither Agent is a Non-Consenting Lender, the Agents shall have the
right (but not the obligation) to, or, at the Borrower’s request and upon the
consent of the Agents, the Agents or an Eligible Assignee shall, purchase from
the Non-Consenting Lenders, and the Non-Consenting Lenders agree that they shall

 

- 117 -



--------------------------------------------------------------------------------

sell, all the Non-Consenting Lenders’ Revolving Loans for an amount equal to the
principal balances thereof and all accrued interest and fees with respect
thereto through the date of sale pursuant to Assignment and Acceptance(s),
without premium or discount.

 

Section 13.03 No Waiver; Remedies, Etc. No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 13.04 Expenses; Taxes; Attorneys’ Fees. The Borrower will pay on demand,
all costs and expenses incurred by or on behalf of each Agent (and, in the case
of clauses (b) through (m) below, each Lender), regardless of whether the
transactions contemplated hereby are consummated, including, without limitation,
reasonable fees, costs, client charges and expenses of counsel for each Agent
(and, in the case of clauses (b) through (m) below, each Lender), accounting,
due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals (subject, in
the case of costs and expenses in connection with visits, audits, inspections,
valuations and field examinations, to the limitations set forth in Section
5.01), arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 8.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 8.01(f)), (b) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (c) the
preservation and protection of any of the Agents’ or the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the defense of any claim or
action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents’
or the Lenders’ claims against any Loan Party, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention or
participation in, any court or judicial proceeding arising from or related to
this Agreement or any other Loan Document, including, without limitation, in
connection with any Insolvency Proceeding related to any Loan Party or the
Collateral, including in any adversary proceeding or contested matter commenced
or continued by, on behalf of, or against any Loan Party or its estate, and any
appeal or review thereof, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs

 

- 118 -



--------------------------------------------------------------------------------

arising from or in connection with the past, present or future operations of any
Loan Party involving any damage to real or personal property or natural
resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Loan Party, (l) any Environmental
Liabilities and Costs incurred in connection with any Environmental Lien, or (m)
the receipt by any Agent or any Lender of any advice from professionals with
respect to any of the foregoing. Without limitation of the foregoing or any
other provision of any Loan Document: (x) the Borrower agrees to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by any Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrower
agrees to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.

 

Section 13.05 Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, any Agent or any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to any Loan Party (any
such notice being expressly waived by the Loan Parties) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not such Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured. Each
Agent and each Lender agrees to notify such Loan Party promptly after any such
set-off and application made by such Agent or such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agents and the Lenders under this Section 13.05
are in addition to the other rights and remedies (including, without limitation,
other rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents, in law or otherwise.

 

Section 13.06 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 13.07 Assignments and Participations. (a) This Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of each Loan Party
and each Agent and each Lender and their respective successors and assigns
(including, except for the right to request Loans, any trustee succeeding to the
rights of the Borrower and the Guarantors pursuant to Chapter 11 of the
Bankruptcy Code or pursuant to any conversion to a

 

- 119 -



--------------------------------------------------------------------------------

case under Chapter 7 of the Bankruptcy Code); provided, however, that none of
the Loan Parties may assign or transfer any of its rights hereunder without the
prior written consent of each Lender and any such assignment without the
Lenders’ prior written consent shall be null and void.

 

(b) Each Lender may, (x) with the written consent of the Collateral Agent and,
in the absence of a continuing Event of Default, the Borrower, which consent, in
each such case, shall not be unreasonably withheld or delayed, assign to one or
more other lenders or other entities all or a portion of its rights and
obligations under this Agreement with respect to all or a portion of its Term
Loan A Commitment and the Term Loan A made by it or Term Loan A-1 Commitment and
Term Loan A-1 made by it or its Term Loan B Commitment and the Term Loan B made
by it and (y) with the written consent of the Collateral Agent, Administrative
Agent and, in the absence of a continuing Event of Default, the Borrower, which
consent, in each such case, shall not be unreasonably withheld or delayed,
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Revolving Credit Commitment, the Revolving Loans made by it and its Pro Rata
Share of Letter of Credit Obligations, assign to one or more other lenders or
other entities all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Credit Commitments, the Revolving Loans made by it and its Pro Rata Share of
Letter of Credit Obligations); provided, however, that (i) such assignment is in
an amount which is at least $1,000,000 or a multiple of $500,000 in excess
thereof (or the remainder of such Lender’s Revolving Credit Commitment) (except
such minimum amount shall not apply to an assignment by a Lender (A) to an
Affiliate of such Lender or a fund or account managed by such Lender or an
Affiliate of such Lender or (B) with any consent otherwise required by this
paragraph, to a Person and its Affiliates or a fund or account managed by such
Person or an Affiliate of such Person to the extent the aggregate amount
assigned to all such Persons is at least $1,000,000 or a multiple of $500,000 in
excess thereof), (ii) the parties to each such assignment shall execute and
deliver to the Agents, for their acceptance (to the extent required), an
Assignment and Acceptance, together with any promissory note subject to such
assignment and such parties shall deliver to the Administrative Agent a
processing and recordation fee of $4,000 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to an Affiliate of
such Lender or a fund or account managed by such Lender or an Affiliate of such
Lender), (iii) no written consent of the Collateral Agent, the Administrative
Agent or the Borrower shall be required in connection with any assignment by a
Lender to another Lender or an Affiliate of such assigning Lender or a fund or
account managed by such assigning Lender or an Affiliate of such assigning
Lender. The Borrower and the Agents may continue to deal solely and directly
with an assigning Lender in connection with the interest so assigned until such
Lender and its assignee shall have executed and delivered to the Borrower and
the Agents, and the Agents shall have accepted, an Assignment and Acceptance.
Upon such execution, delivery and acceptance, from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least three Business Days after the delivery thereof to the Collateral Agent (or
such shorter period as shall be agreed to by the Collateral Agent and the
parties to such assignment), (A) the assignee thereunder shall become a “Lender”
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be

 

- 120 -



--------------------------------------------------------------------------------

released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(i) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (A) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (B) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (C) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (D)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (E) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (F) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(ii) The Collateral Agent shall send a copy of each Assignment and Acceptance to
the Administrative Agent and the Administrative Agent shall, on behalf of the
Borrower, maintain, or cause to be maintained at the Payment Office, a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
(the ”Register”) for the recordation of the names and addresses of the Lenders
and the Revolving Credit Commitments of, Term Loan A Commitments of, and Term
Loan B Commitments of, and principal amount of the Loans (the ”Registered
Loans”) and Letter of Credit Obligations owing to each Lender from time to time.
Other than in connection with an assignment by a Lender to an Affiliate of such
Lender or a fund or account managed by such Lender or an Affiliate of such
Lender, the entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice. In the case of any assignment by a
Lender to an Affiliate of such Lender or a fund or account managed by such
Lender or an Affiliate of such Lender, and which assignment is not recorded in
the Register, the assigning Lender shall maintain a comparable register to the
Register.

 

- 121 -



--------------------------------------------------------------------------------

(iii) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any promissory notes subject to such
assignment, the Agents shall, if the Agents consents to such assignment and if
such Assignment and Acceptance has been completed (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register.

 

(iv) A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary.

 

(v) In the event that any Lender sells participations in a Registered Loan, such
Lender shall maintain a register on which it enters the name of all participants
in the Registered Loans held by it (the “Participant Register”). A Registered
Loan (and the registered note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

(vi) Any foreign Person who purchases or is assigned or participates in any
portion of such Registered Loan shall provide the Agents and the Lender with a
completed Internal Revenue Service Form W-8BEN (Certificate of Foreign Status)
or a substantially similar form for such purchaser, participant or any other
affiliate who is a holder of beneficial interests in the Registered Loan.

 

(c) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Revolving Credit Commitments, the Loans made by it and its Pro Rata Share of the
Letter of Credit Obligations); provided, that (i) such Lender’s obligations
under this Agreement (including without limitation, its Commitments hereunder)
and the other Loan Documents shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity

 

- 122 -



--------------------------------------------------------------------------------

dates or decrease in the outstanding principal amount of the Loans or Letter of
Credit Obligations, (B) action directly effecting an extension of the scheduled
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (C) actions directly effecting a release of all
or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 11.08 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.07 and Section 5.05 of this Agreement with respect to its participation in any
portion of the Revolving Credit Commitments, Term Loan A Commitments or Term
Loan B Commitments and the Loans as if it were a Lender; provided, however, that
the amount of any such benefit shall be limited to the amount that would
otherwise be payable to the Lender selling the participation with respect to the
portion of the Loan in which the participation was so sold.

 

Section 13.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

Section 13.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK
EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE AND EXCEPT AS EXPRESSLY PROVIDED TO
THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT.

 

Section 13.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE BANKRUPTCY COURT OR IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY APPOINTS CT CORPORATION AS ITS AGENT FOR SERVICE OF PROCESS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH
IN SECTION 12.01 AND TO CT CORPORATION AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK
10011, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER

 

- 123 -



--------------------------------------------------------------------------------

SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Section 13.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 

Section 13.12 Consent by the Agents and Lenders. Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of any Agent
or any Lender shall be permitted or required pursuant to any provision hereof or
any provision of any other agreement to which any Loan Party is a party and to
which any Agent or any Lender has succeeded thereto, such Action shall be
required to be in writing and may be withheld or denied by such Agent or such
Lender, in its sole discretion, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.

 

Section 13.13 No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

 

- 124 -



--------------------------------------------------------------------------------

Section 13.14 Reinstatement; Certain Payments. If any claim is ever made upon
any Agent, any Lender or the L/C Issuer for repayment or recovery of any amount
or amounts received by such Agent, such Lender or the L/C Issuer in payment or
on account of any of the Obligations, such Agent, such Lender or the L/C Issuer
shall give prompt notice of such claim to each other Agent and Lender and the
Borrower, and if such Agent, such Lender or the L/C Issuer repays all or part of
such amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Agent, such Lender or the L/C
Issuer or any of its property, or (ii) any good faith settlement or compromise
of any such claim effected by such Agent, such Lender or the L/C Issuer with any
such claimant, then and in such event each Loan Party agrees that (A) any such
judgment, decree, order, settlement or compromise shall be binding upon it
notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Agent, such Lender or
the L/C Issuer hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by such Agent, such
Lender or the L/C Issuer.

 

Section 13.15 Indemnification.

 

(a) General Indemnity. In addition to each Loan Party’s other Obligations under
this Agreement, each Loan Party agrees to, jointly and severally, defend,
protect, indemnify and hold harmless each Agent, each Lender and the L/C Issuer
and all of their respective officers, directors, members, partners, employees,
attorneys, consultants and agents (collectively called the ”Indemnitees”) from
and against any and all losses, damages, liabilities, obligations, penalties,
fees, reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrower
or the L/C Issuer’s issuing of Letter of Credit Accommodations for the account
of the Borrower under this Agreement or the other Loan Documents, including,
without limitation, the management of any such Loans or the Letter of Credit
Obligations, (iii) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the ”Indemnified Matters”); provided, however, that
the Loan Parties shall not have any obligation under this subsection (a) for any
Indemnified Matter (x) to any Indemnitee caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction or (y) to any Lender or its Indemnitees arising
directly from any action solely between or among the Lenders.

 

(b) Environmental Indemnity. Without limiting Section 13.15(a) hereof, each Loan
Party agrees to, jointly and severally, defend, indemnify, and hold harmless the
Indemnitees against any and all Environmental Liabilities and Costs and all
other claims, demands, penalties, fines, liability (including strict liability),
losses, damages, costs and expenses (including without limitation, reasonable
legal fees and expenses, consultant fees and laboratory fees), arising

 

- 125 -



--------------------------------------------------------------------------------

out of (i) any Releases or threatened Releases (x) at any property presently or
formerly owned or operated by any Loan Party or any Subsidiary of any Loan
Party, or any corporate predecessor, or (y) of any Hazardous Materials Handled
by any Loan Party or any Subsidiary of any Loan Party, or any corporate
predecessor; (ii) any violations of Environmental Laws; (iii) any Environmental
Action relating to any Loan Party or any Subsidiary of any Loan Party, or any
corporate predecessor; (iv) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials Handled by any Loan Party or any Subsidiary of any Loan Party, or any
corporate predecessor; and (v) any breach of any warranty or representation
regarding environmental matters made by the Loan Parties in Section 7.01(r) or
the breach of any covenant made by the Loan Parties in Section 8.01(j).
Notwithstanding the foregoing, the Loan Parties shall not have any obligation to
any Indemnitee under this subsection (b) regarding any and all Environmental
Liabilities and Costs and all other claims, demands, penalties, fines,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable legal fees and expenses, consultant fees and laboratory fees) covered
hereunder which is caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final judgment of a court of competent
jurisdiction.

 

(c) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 13.15 may be unenforceable because it is violative of any law or
public policy, each Loan Party shall, jointly and severally, contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees. The indemnities set forth in this Section 13.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

 

Section 13.16 Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Revolving Credit Commitments, the Term Loan
A Commitments, the Term Loan B Commitments, and the accrued and unpaid fees
payable pursuant to the terms hereof and the Fee Letter, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.

 

Section 13.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 6.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns (including, except for the right to request
Loans, any trustee succeeding to the rights of the Borrower and each Guarantor
pursuant to Chapter 11 of the Bankruptcy Code or pursuant to any conversion to a
case under Chapter 7 of the Bankruptcy Code), except that the Loan Parties shall
not have the right to assign their rights hereunder or any interest herein
without the prior written consent of each Lender, and any assignment by any
Lender shall be governed by Section 13.07 hereof.

 

Section 13.18 Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any

 

- 126 -



--------------------------------------------------------------------------------

Agent or any Lender under laws applicable to it (including the laws of the
United States of America and the State of New York or any other jurisdiction
whose laws may be mandatorily applicable to such Agent or such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document or any agreement entered into in connection with or as security for the
Obligations, it is agreed as follows: (i) the aggregate of all consideration
which constitutes interest under law applicable to any Agent or any Lender that
is contracted for, taken, reserved, charged or received by such Agent or such
Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by such Agent or such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be Paid in
Full, refunded by such Agent or such Lender, as applicable, to the Borrower);
and (ii) in the event that the maturity of the Obligations is accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Agent or any Lender may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Agent or such Lender, as applicable, as of the date of
such acceleration or prepayment and, if theretofore paid, shall be credited by
such Agent or such Lender, as applicable, on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be Paid in Full, refunded by such Agent or such
Lender to the Borrower). All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 13.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 13.18.

 

For purposes of this Section 13.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

- 127 -



--------------------------------------------------------------------------------

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 13.19 Confidentiality. Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties on and after the Effective Date pursuant to this Agreement or the
other Loan Documents which is identified in writing by the Loan Parties as being
confidential at the time the same is delivered to such Person (and which at the
time is not, and does not thereafter become, publicly available or available to
such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by statute, rule, regulation or judicial process, (ii) to
Affiliates of any Agent or Lender or to counsel for any Agent or any Lender,
(iii) to examiners, auditors, accountants or Securitization Parties, (iv) in
connection with any litigation to which any Agent or any Lender is a party or
(v) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
first agrees, in writing, to be bound by confidentiality provisions similar in
substance to this Section 13.19. Each Agent and each Lender agrees that, upon
receipt of a request or identification of the requirement for disclosure
pursuant to clause (iv) hereof, it will make reasonable efforts to keep the Loan
Parties informed of such request or identification; provided that each Loan
Party acknowledges that (x) each Agent and each Lender may make disclosure as
required or requested by any Governmental Authority or representative thereof
and that each Agent and each Lender may be subject to review by Securitization
Parties or other regulatory agencies and may be required to provide to, or
otherwise make available for review by, the representatives of such parties or
agencies any such non-public information, and (y) the provisions of this Section
13.19 shall not apply to the federal tax structure or federal tax treatment of
such transactions, and each party hereto (and any employee, representative, or
agent of any party hereto) may disclose to any and all Persons, without
limitation, the federal tax structure and federal tax treatment of such
transactions (including all written materials related to such tax structure and
tax treatment), the intent of which is to cause the transactions contemplated
hereby not to be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code, and shall be construed in a manner consistent with such
purpose.

 

Section 13.20 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

Section 13.21 Collateral Agent and Administrative Agent as Party-in-Interest.
The Borrower and the Guarantors hereby stipulate and agree that each of the
Collateral Agent and Administrative Agent is and shall remain a party in
interest in the Chapter 11 Cases and shall have the right to participate, object
and be heard in any motion or proceeding in connection therewith. Nothing in
this Agreement or any other Loan Document shall be deemed to be a

 

- 128 -



--------------------------------------------------------------------------------

waiver of any of any such Agent’s rights or remedies under applicable law or
documentation. Without limitation of the foregoing, each Agent shall have the
right to make any motion or raise any objection it deems to be in its interest
(specifically including but not limited to objections to use of proceeds of the
Loans, to payment of professional fees and expenses or the amount thereof, to
sales or other transactions outside the ordinary course of business or to
assumption or rejection of any executory contract or lease), provided that no
Agent will exercise such right if the action or inaction by the Borrower or the
Guarantors which is the subject of such motion or objection is expressly
permitted by any covenant or provision of this Agreement.

 

Section 13.22 Press Releases and Related Matters. Each Loan Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure (other than disclosures filed with the
Bankruptcy Court) using the name of Silver Point or its affiliates or referring
to this Agreement or the other Loan Documents without at least 2 Business Days’
prior notice to Silver Point and without the prior written consent of Silver
Point, unless (and only to the extent that) such Loan Party or Affiliate is
required to do so under law and then, in any event, such Loan Party or Affiliate
will consult with Silver Point before issuing such press release or other public
disclosure. Each Loan Party consents to the publication by any Agent or any
Lender of a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement. Agents reserve the right to provide
to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

Section 13.23 Confirmation Facility. Each Lender hereby agrees to provide a
portion of the confirmation financing facility to the Loan Parties, as
reorganized pursuant to their plan of reorganization in the Chapter 11 Cases, on
the terms and conditions set forth in the Outline of Terms and Conditions
attached as Exhibit H hereto, provided, that (i) the portion of the confirmation
financing facility provided by each Lender will be in the same amount and in the
same type of commitment as the portion of the Total Commitment provided by such
Lender under this Agreement, except that each Lender with a Term Loan A-1
Commitment under this Agreement will provide a portion (in the same amount) of
the term loan B under the confirmation financing facility and (ii) the agreement
by each Lender to provide a portion of the confirmation financing facility will
be subject to such Lender’s reasonable satisfaction with the definitive
documentation with respect to the confirmation financing facility.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 129 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: OGLEBAY NORTON COMPANY

By:

 

/s/    Julie A. Boland

   

Name: Julie A. Boland

   

Title:   Vice President, Chief Financial

            Officer and Treasurer

 



--------------------------------------------------------------------------------

GUARANTORS:

ERIE NAVIGATION COMPANY

ERIE SAND AND GRAVEL COMPANY

ERIE SAND STEAMSHIP CO.

GLOBAL STONE CHEMSTONE CORPORATION

GLOBAL STONE CORPORATION

GLOBAL STONE FILLER PRODUCTS, INC.

GLOBAL STONE JAMES RIVER, INC.

GLOBAL STONE MANAGEMENT COMPANY

GLOBAL STONE PENROC, LP

GLOBAL STONE PORTAGE, LLC

GLOBAL STONE ST. CLAIR INC.

GLOBAL STONE TENN LUTTRELL COMPANY

GS LIME COMPANY

GS PC INC.

MICHIGAN LIMESTONE OPERATIONS, INC.

MOUNTFORT TERMINAL, LTD.

OGLEBAY NORTON ENGINEERED MATERIALS, INC.

OGLEBAY NORTON INDUSTRIAL SANDS, INC.

OGLEBAY NORTON MANAGEMENT COMPANY

OGLEBAY NORTON MARINE MANAGEMENT COMPANY, L.L.C.

OGLEBAY NORTON MARINE SERVICES COMPANY, L.L.C.

OGLEBAY NORTON MINERALS, INC.

OGLEBAY NORTON SPECIALTY MINERALS, INC.

OGLEBAY NORTON TERMINALS, INC.

ON COAST PETROLEUM COMPANY

ON MARINE SERVICES COMPANY

ONCO INVESTMENT COMPANY

ONCO WVA, INC.

ONMS MANAGEMENT COMPANY, LLC

ONTEX, INC.

SAGINAW MINING COMPANY

TEXAS MINING, LP

By:   /S/    JULIE A. BOLAND

   

Name:

  Julie A. Boland    

Title:

  Vice-President, Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------

COLLATERAL AGENT: SILVER POINT FINANCE, LLC By:   /s/    Greg C. Walker

   

Name:

 

Greg C. Walker

   

Title:

 

Authorized Signatory

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: WELLS FARGO FOOTHILL, INC. By:   /s/    Stephen
Carl

   

Name:

 

Stephen Carl

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

DOCUMENTATION AGENTS AND LENDERS: BANK OF AMERICA, N.A. By:   /s/    Richard M.
Levenson    

Name:

 

Richard M. Levenson

   

Title:

 

Senior Vice President

BANK ONE, NA By:   /s/    Beverly J. Gray    

Name:

 

Beverly J. Gray

   

Title:

 

Director

 



--------------------------------------------------------------------------------

LENDERS: BEAR STEARNS INVESTMENT PRODUCTS INC. By:  

/s/    John McDermott

   

Name:

 

John McDermott

   

Title:

 

Vice President

GOLDMAN SACHS CREDIT PARTNERS L.P. By:   /s/    Buckley Ratchford    

Name:

 

Buckley Ratchford

   

Title:

 

Vice President

LIMESTONE INVESTORS, L.L.C. By:   Farallon Capital Management, L.L.C. its
General Manager By:   /s/    Mark Wehrly    

Name:

 

Mark Wehrly

   

Title:

 

Managing Member

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/    Daniel Allen    

Name:

 

Daniel Allen

   

Title:

 

Vice President

SEA PINES FUNDING LLC By:   /s/    Diana M. Himes    

Name:

 

Diana M. Himes

   

Title:

 

Assistant Vice President

SPCP GROUP LLC By:   /s/    Jeffrey A. Gelfand    

Name:

 

Jeffrey A. Gelfand

   

Title:

 

Chief Financial Officer

SPCP GROUP III LLC By:   /s/    Jeffrey A. Gelfand    

Name:

 

Jeffrey A. Gelfand

   

Title:

 

Chief Financial Officer

SPIRET IV LOAN TRUST 2003-A By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as trustee By:   /S/    Dorri E. Wulhar    

Name:

 

Dorri E. Wulhar

   

Title:

 

Financial Services Officer

TRS THEBE LLC By:   /s/    Edward Schaffer    

Name:

 

Edward Schaffer

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.01(A)

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

  Revolving
Credit
Commitment


--------------------------------------------------------------------------------

  Percentage
Interest of
Total
Revolving
Credit
Commitment


--------------------------------------------------------------------------------

    Term Loan A
Commitment


--------------------------------------------------------------------------------

  Percentage
Interest of Total
Term Loan A
Commitment


--------------------------------------------------------------------------------

    Term
Loan A-1
Commitment


--------------------------------------------------------------------------------

  Percentage
Interest of
Total Term
Loan A-1
Commitment


--------------------------------------------------------------------------------

    Term Loan B
Commitment


--------------------------------------------------------------------------------

  Percentage
Interest of
Total Term
Loan B
Commitment


--------------------------------------------------------------------------------

    Total
Commitment


--------------------------------------------------------------------------------

  Percentage Interest
of Total
Commitment


--------------------------------------------------------------------------------

 

Wells Fargo Foothill, Inc.

  $ 20,000,000   36.3636 %   $ 10,000,000   9.5238 %   $ -0-   0 %   $ -0-   0 %
  $ 30,000,000   9.8361 %

Bank of America, N.A.

  $ 20,000,000   36.3636 %   $ -0-   0 %   $ -0-   0 %   $ -0-   0 %   $
20,000,000   6.5574 %

Bank One, NA

  $ 15,000,000   27.2728 %   $ -0-   0 %   $ -0-   0 %   $ -0-   0 %   $
15,000,000   4.9180 %

Bear Stearns Investment Products Inc.

  $ -0-   0 %   $ -0-   0 %   $ -0-   0 %   $ 35,000,000   28.0000 %   $
35,000,000   11.4754 %

Goldman Sachs Credit Partners L.P.

  $ -0-   0 %   $ 15,000,000   14.2857 %   $ -0-   0 %   $ 10,000,000   8.0000 %
  $ 25,000,000   8.1967 %

Limestone Investors, L.L.C.

  $ -0-   0 %   $ -0-   0 %   $ 20,000,000   100 %   $ 20,000,000   16.0000 %  
$ 40,000,000   13.1148 %

Morgan Stanley Senior Funding, Inc.

  $ -0-   0 %   $ -0-   0 %   $ -0-   0 %   $ 10,000,000   8.0000 %   $
10,000,000   3.2787 %

 



--------------------------------------------------------------------------------

Sea Pines Funding LLC

  $ -0-   0 %   $ 36,000,000   34.2858 %   $ -0-   0 %   $ 12,500,000   10.0000
%   $ 48,500,000   15.9016 %

SPCP Group LLC

  $ -0-   0 %   $ 25,000,000   23.8095 %   $ -0-   0 %   $ -0-   0 %   $
25,000,000   8.1967 %

SPCP Group III LLC

  $ -0-   0 %   $ 5,000,000   4.7619 %   $ -0-   0 %   $ 5,000,000   4.0000 %  
$ 10,000,000   3.2787 %

Spiret IV Loan Trust

  $ -0-   0 %   $ 4,000,000   3.8095 %   $ -0-   0 %   $ 21,000,000   16.8000 %
  $ 25,000,000   8.1967 %

TRS THEBE LLC

  $ -0-   0 %   $ 10,000,000   9.5238 %   $ -0-   0 %   $ 11,500,000   9.2000 %
  $ 21,500,000   7.0492 %    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Totals

  $ 55,000,000   100 %   $ 105,000,000   100 %   $ 20,000,000   100 %   $
125,000,000   100 %   $ 305,000,000   100 %

 